Exhibit 10.1
Execution Version




        


CONTRIBUTION AGREEMENT


for


Springfield Town Center,
Springfield, Virginia


by
and
among


FRANCONIA TWO, L.P.,
a Virginia limited partnership,
PR SPRINGFIELD TOWN CENTER LLC,
a Delaware limited liability company,


PREIT ASSOCIATES, L.P.,
a Delaware limited partnership,
and
VORNADO REALTY L.P.,
a Delaware limited partnership





Dated as of
March 2, 2014



    i    







--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I DEFINITIONS
1

Section 1.1
Definitions                                    1

ARTICLE II CONTRIBUTION AGREEMENT
15

Section 2.1
Agreement                                    15

Section 2.2
PREIT Newco                                16

Section 2.3
Assumed Contracts, Warranties and Other Property                16

ARTICLE III CONSIDERATION
17

Section 3.1
Consideration                                17

Section 3.2
Assumption of Obligations                            17

Section 3.3
Cash Amount; Section 1.707-4(d) Reimbursement                17

Section 3.4
Units                                    18

Section 3.5
Earnout                                    20

Section 3.6
Intentionally Omitted.                            21

Section 3.7
Assumption and Payoff of Vornado Debt                    21

Section 3.8
No Financing Contingency                            21

Section 3.9
Tax Reporting; Withholding; REIT Certifications                21

ARTICLE IV DEPOSIT L/C
22

Section 4.1
Deposit L/C; Cash Deposit                            22

ARTICLE V INSPECTION OF PROPERTY
23

Section 5.1
Partnership’s Inspection of the Property                    23

Section 5.2
Entry and Inspection Obligations                        24

Section 5.3
Documents                                    25

Section 5.4
Contribution “AS IS”                            26

Section 5.5
No Due Diligence Contingency                        29

ARTICLE VI TITLE AND SURVEY MATTERS
29

Section 6.1
Survey and Title Commitment                        29

Section 6.2
Title Update; Title Objections                        29

Section 6.3
Contributor Cure Rights                            29

Section 6.4
Partnership Remedies for Title Defects                    30

ARTICLE VII PRE-CLOSING COVENANTS
30

Section 7.1
New Contracts; Modification of Contracts                    30

Section 7.2
Leasing; TI Expenditures and Leasing Expenditures                30

Section 7.3
Estoppel Certificates                            32


    i    







--------------------------------------------------------------------------------




Section 7.4
Management of the Property                        34

Section 7.5
Redevelopment                                35

Section 7.6
Offsite Improvements                            36

Section 7.7
Vornado Debt                                37

Section 7.8
Removal of Storage Tank                            37

Section 7.9
Recording of Deed                                37

ARTICLE VIII REPRESENTATIONS AND WARRANTIES
37

Section 8.1
Contributor’s Representations and Warranties                37

Section 8.2
Partnership’s Representations and Warranties                43

Section 8.3
No Other Representations and Warranties                    45

Section 8.4
Survival of Representations and Warranties                    45

Section 8.5
Post-Closing Liability for Representations and Warranties            45

ARTICLE IX CONDITIONS PRECEDENT TO CLOSING
46

Section 9.1
Conditions Precedent to Obligation of the Partnership            46

Section 9.2
Conditions Precedent to Obligation of Contributor                47

ARTICLE X CLOSING
48

Section 10.1
Closing                                    48

Section 10.2
Partnership’s Closing Obligations                        49

Section 10.3
Contributor’s Closing Obligations                        51

Section 10.4
Prorations and Credits                            53

Section 10.5
Method of Rent Adjustment                            56

Section 10.6
Insurance                                    57

Section 10.7
Utility Service Deposits                            57

Section 10.8
Costs of Title Company and Closing Costs                    57

Section 10.9
Cooperation and General Efforts                        58

ARTICLE XI CONDEMNATION AND CASUALTY
58

Section 11.1
Casualty                                    58

Section 11.2
Condemnation of Property                            59

ARTICLE XII CONFIDENTIALITY/PRESS RELEASES
59

Section 12.1
Confidentiality                                59

ARTICLE XIII REMEDIES
60

Section 13.1
Failure to Satisfy Redevelopment Condition                    60

Section 13.2
Other Defaults by Contributor                        62

Section 13.3
Default by the Partnership                            62


-ii-



--------------------------------------------------------------------------------




Section 13.4
Termination for Changes in Tax Laws                    63

Section 13.5
No Consequential Damages                            63

Section 13.6
Return of Deposit L/C(s), Initial Cash Deposit or Cash Deposit        63

Section 13.7
Survival                                    64

ARTICLE XIV NOTICES
64

Section 14.1
Notices                                    64

ARTICLE XV ASSIGNMENT AND BINDING EFFECT; TRANSFER of REAL property
66

Section 15.1
Assignment; Binding Effect                            66

Section 15.2
Transfer of Real Property                            66

ARTICLE XVI BROKERAGE; VRLP GUARANTEE
66

Section 16.1
Brokers                                    66

Section 16.2
VRLP Guarantee                                66

Section 16.3
Representations and Warranties of VRLP                    67

ARTICLE XVII MISCELLANEOUS
68

Section 17.1
Waivers                                    68

Section 17.2
Time of the Essence                                68

Section 17.3
Intentionally Omitted                            68

Section 17.4
Arbitration                                    68

Section 17.5
Construction                                68

Section 17.6
Counterparts                                69

Section 17.7
Severability                                    69

Section 17.8
Business Days                                69

Section 17.9
Entire Agreement                                69

Section 17.10
Governing Law                                69

Section 17.11
No Recording                                69

Section 17.12
Further Actions                                70

Section 17.13
No Partnership                                70

Section 17.14
Limitations on Benefits                            70

Section 17.15
Tax Protest                                    70

Section 17.16
Waiver of Jury Trial                                70

Section 17.17
Attorneys’ Fees                                71

Section 17.18
Independent Counsel                            71






-iii-



--------------------------------------------------------------------------------




EXHIBITS
Exhibit 1.1(A)            Title Defects and Encumbrances
Exhibit 1.1(B)            Excluded Personal Property
Exhibit 1.1(C)            Real Property
Exhibit 1.1(D)
Related Work Requirements

Exhibit 1.1(E)            Form of Addendum to Limited Partnership Agreement
Exhibit 4.1            Form of Escrow Agreement
Exhibit 5.3(a)            Documents    
Exhibit 7.2(f)            Leasing Commission Terms    
Exhibit 7.3(a)(i)            Form of Tenant Estoppel Certificate
Exhibit 7.3(a)(ii)        Form of Operating Agreement Estoppel Certificate
Exhibit 7.3(a)(iii)        Form of Ground Lease Estoppel Certificate
Exhibit 8.1(e)            Suits and Proceedings
Exhibit 8.1(h)(i)        Ground Lease Defaults
Exhibit 8.1(h)(ii)        Ground Lease Security Deposits
Exhibit 8.1(i)            Operating Agreement Defaults
Exhibit 8.1(k)            Assumed Contracts
Exhibit 8.1(m)            Zoning and Special Use Permit Changes
Exhibit 8.1(p)            Environmental Conditions
Exhibit 8.1(q)            Compliance with Law
Exhibit 8.1(s)            Construction Contracts
Exhibit 8.1(y)            Licenses and Permits
Exhibit 10.2(e)            Form of Registration Rights Agreement
Exhibit 10.2(j)            Form of Tax Protection Agreement
Exhibit 10.3(a)            Form of Deeds
Exhibit 10.3(b)            Form of Bill of Sale
Exhibit 10.3(c)            Form of Assignment
Exhibit 10.3(d)            Form of Assignment of Operating Agreement
Exhibit 10.3(e)            Form of Certificate as to Non-Foreign Status
Exhibit 10.3(f)            Form of Assignment of Leases
Exhibit 10.3(k)            Form of Tenant Notice
Exhibit 10.3(l)            Form of Assignment of Ground Lease
Exhibit 10.3(m)            Form of Title Affidavit
Exhibit 10.3(n)            Form of Limited Partner Acceptance
Exhibit 10.3(q)            Form of Assignment of Warranties



-iv-



--------------------------------------------------------------------------------




CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made as of March 2, 2014 (the
“Effective Date”) by and among Franconia Two, L.P., a Virginia limited
partnership, having an address c/o Vornado Realty Trust, 888 Seventh Avenue, New
York, New York 10019 (“Contributor”), PR Springfield Town Center LLC, a Delaware
limited liability company, having an address c/o Pennsylvania Real Estate
Investment Trust, 200 South Broad Street, Philadelphia, Pennsylvania 19102-3803
(“PREIT Newco”), PREIT Associates, L.P., a Delaware limited partnership, having
an address c/o Pennsylvania Real Estate Investment Trust, 200 South Broad
Street, Philadelphia, Pennsylvania 19102-3803 (the “Partnership”) and Vornado
Realty L.P., a Delaware limited partnership, having an address c/o Vornado
Realty Trust, 888 Seventh Avenue, New York, New York 10019 (“VRLP” and, together
with Contributor, PREIT Newco and the Partnership, the “Parties”). In
consideration of the mutual promises, covenants, and agreements set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1    Definitions. For purposes of this Agreement, the following
capitalized terms have the meanings set forth in this Section 1.1:
“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person. As used herein the term “control” shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management,
policies or activities of a Person, whether through ownership of voting
securities, by contract or otherwise.
“Affiliated Owners” means each of VNO JCP LLC, a Delaware limited liability
company, Vornado Savanna LLC, a Delaware limited liability company, and VNO 6417
Loisdale Road LLC, a Delaware limited liability company.
“Agreement” has the meaning ascribed to such term in the Preamble to this
Agreement.
“Anchor Tenant” means Macy’s.
“Architect” means JPRA Architects, or such other architect as may be proposed by
Contributor and approved in writing by the Partnership (with such approval not
to be unreasonably withheld or delayed); provided, however, that the
Partnership’s approval shall not be required for any successor to JPRA
Architects resulting from a merger or similar business combination involving
JPRA Architects or its principals engaged in the Redevelopment.
“Architect’s Representations” means the representations that the Architect makes
to Contributor on a periodic basis, based on the Architect’s inspection of the
Redevelopment, that to the best of the Architect’s knowledge, information and
belief, the Redevelopment has progressed to the point indicated on the
construction manager’s then-current applications for payment and that the
quality of the work is in accordance with the Plans and Specifications (or such
other matters as the Architect and Contributor shall hereafter agree), in each
case, subject to (i) a further evaluation of the Redevelopment for conformance
with the Plans and Specifications upon Substantial Completion, (ii) the results
of subsequent tests and inspections, (iii) correction of minor deviations prior
to Substantial Completion and (iv) specific qualifications expressed by the
Architect.

    1    







--------------------------------------------------------------------------------




“Assignment” has the meaning ascribed to such term in Section 10.3(c).
“Assignment of Ground Lease” has the meaning ascribed to such term in Section
10.3(l).
“Assignment of Leases” has the meaning ascribed to such term in Section 10.3(f).
“Assignment of Operating Agreement” has the meaning ascribed to such term in
Section 10.3(d).
“Assignment of Warranties” has the meaning ascribed to such term in Section
10.3(q).
“Assumed Contracts” means all Contracts that are listed on Exhibit 8.1(k) or
otherwise approved by PREIT in accordance herewith (other than the Construction
Contracts).
“Authority” means any federal, state or local governmental or quasi-governmental
body or agency exercising executive, legislative, judicial, regulatory or
administrative functions of or pertaining to government, and any court, tribunal
or arbitrator and any self-regulatory organization.
“Average Trading Price” means, as of any date of determination, the average of
the closing trading price of PEI Shares on the New York Stock Exchange on each
of the thirty (30) trading days immediately preceding such date.
“Beneficially Owned” and “Beneficial Ownership” with respect to any Person have
the meanings ascribed to such terms in Rule 13d-3 under the Securities Exchange
Act of 1934, except that such terms shall also include, without limitation of
the foregoing, options, warrants, swaps, derivatives, convertible securities,
stock appreciation rights or other rights or instruments, whether real or
synthetic, to the extent (and only to the extent) that the same increase the
economic interest (on an aggregate net basis) or voting interest (which shall
include, without limitation, any economic interest in respect of which such
Person makes any voting recommendation or request).
“Bill of Sale” has the meaning ascribed to such term in Section 10.3(b).
“Business Day” means any day other than a Saturday, Sunday or a day on which the
Federal Reserve Bank in New York, New York is closed for business.
“CAM Charges” has the meaning ascribed to such term in Section 10.5(b).
“Cash Amount” has the meaning ascribed to such term in Section 3.3(a).
“Cash Deposit” has the meaning ascribed to such term in Section 4.1(c).
“Certificate as to Non-Foreign Status” has the meaning ascribed to such term in
Section 10.3(e).
“Closing” means the consummation of the contribution of the Property
contemplated by this Agreement, as provided for in Article X.
“Closing Date” means the date on which the Closing of the transaction
contemplated hereby actually occurs.
“Closing Escrow Agent” means the title company or such other escrow agent as may
be mutually agreed by Contributor and the Partnership, who shall be appointed
pursuant to a form of escrow agreement reasonably acceptable to Contributor and
the Partnership.
“Closing Statement” has the meaning ascribed to such term in Section 10.3(p).

-2-



--------------------------------------------------------------------------------




“Closing Surviving Obligations” means the rights, liabilities and obligations
set forth in Sections 2.3, 3.4, 3.5, 3.9, 5.2(b), 5.4, 6.3, 6.4, 10.4, 10.5,
10.7, 10.8, 10.9, 11.1, 11.2, and 14.1, and Articles VII (other than Section
7.4(b)), VIII, XII, XIII, XIV, XV, XVI and XVII, and any other provisions which
pursuant to their terms survive the Closing hereunder.
“Code” means the Internal Revenue Code of 1986, as amended.
“Common Units” means Class B common limited partnership units in the
Partnership.
“Consideration” has the meaning ascribed to such term in Section 3.1.
“Construction Budget” means Contributor’s budget for the Redevelopment in
accordance with the Plans and Specifications and Related Work Requirements, as
mutually agreed in writing by the Parties on or prior to the date hereof, with
such reasonable changes as shall be determined by Contributor from time to time
in its sole discretion, subject, however, to the Partnership’s approval right as
to any changes or series of related changes that impact the Construction Budget
by ten thousand dollars ($10,000.00) or more, except for changes that do not
impact in any material respect the design, deliverables or quality of the
Redevelopment, such approval not to be unreasonably withheld or delayed;
provided, that if the Partnership does not expressly approve or disapprove of
any such proposed change (with reasonable detail as to the reason for any
disapproval) by the end of the fifth (5th) Business Day after its receipt of a
written notice from Contributor in accordance with Section 14.1 setting forth in
reasonable detail the proposed change, then the Partnership shall be deemed to
have approved such proposed change; provided, further, that Contributor’s notice
shall contain the following legend in capitalized bold letters on the top
thereof: “THIS IS A REQUEST FOR CONSENT TO A CHANGE TO THE CONSTRUCTION BUDGET.
YOUR RESPONSE IS REQUESTED WITHIN FIVE (5) BUSINESS DAYS. YOUR FAILURE TO
RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT IN YOUR CONSENT BEING DEEMED TO
HAVE BEEN GRANTED.”
“Construction Contracts” means the WT Contract, the contract with the Architect
and all other agreements between Contributor or any of its Affiliates (including
any surety bond to which the Contributor or any of its Affiliates has been named
an obligee, to the extent then surviving), on the one hand, and any third party,
on the other hand, for the Redevelopment, but excluding any agreement related
solely to “soft” costs (other than the contracts with the Architect and the
other contracts with design professionals listed on Exhibit 8.1(s)).
“Contracts” means all contracts and agreements between Contributor or any of its
Affiliates, on the one hand, and any third party, on the other hand, for the
provision of any services, repairs, materials, equipment, maintenance,
management, utilities, FF&E or supplies to the Real Property, Improvements or
Personal Property, binding upon Contributor or any of its Affiliates or the
Property (including the Construction Contracts).
“Contributor” has the meaning ascribed to such term in the Preamble to this
Agreement.
“Contributor Parties” has the meaning ascribed to such term in Section 5.2(b).
“Contributor’s Affidavit” has the meaning ascribed to such term in Section
7.3(d).
“Deeds” has the meaning ascribed to such term in Section 10.3(a).
“Deposit Escrow Agent” means Wilmington Trust Corporation.
“Deposit L/C” has the meaning ascribed to such term in Section 4.1(a).

-3-



--------------------------------------------------------------------------------




“Documents” has the meaning ascribed to such term in Section 5.3(a).
“Earnout” has the meaning ascribed to such term in Section 3.5(a).
“Earnout Base Amount” has the meaning ascribed to such term in Section 3.5(a).
“Earnout Calculation Date” means the date that is three (3) years after the
Closing Date.
“Earnout Payment Date” means the date that is ninety (90) days after the Earnout
Calculation Date.
“Effective Date” has the meaning ascribed to such term in the Preamble to this
Agreement.
“Environmental Laws” means each and every federal, state, county and municipal
statute, ordinance, rule, regulation, code, order, requirement, directive,
binding written interpretation and binding written policy pertaining to
Hazardous Substances issued by any Authorities and in effect as of the date of
this Agreement applicable to the Real Property or the Improvements, or any
portion thereof, the use, ownership, occupancy or operation of the Real Property
or the Improvements, or any portion thereof, or Contributor, and as the same
have been amended, modified or supplemented from time to time prior to the
Effective Date, including the Comprehensive Environmental Response, Compensation
and Liability Act of 1980 (42 U.S.C. § 9601 et seq.), the Hazardous Substances
Transportation Act (49 U.S.C. § 1802 et seq.), the Resource Conservation and
Recovery Act (42 U.S.C. § 6901 et seq.), as amended by the Hazardous and Solid
Wastes Amendments of 1984, the Water Pollution Control Act (33 U.S.C. § 1251 et
seq.), the Safe Drinking Water Act (42 U.S.C. § 300f et seq.), the Clean Water
Act (33 U.S.C. § 1321 et seq.), the Clean Air Act (42 U.S.C. § 7401 et seq.),
the Solid Waste Disposal Act (42 U.S.C. § 6901 et seq.), the Toxic Substances
Control Act (15 U.S.C. § 2601 et seq.), the Radon Gas and Indoor Air Quality
Research Act of 1986 (42 U.S.C. § 7401 et seq.), the National Environmental
Policy Act (42 U.S.C. § 4321 et seq.), the Superfund Amendment Reauthorization
Act of 1986 (42 U.S.C. § 9601 et seq.) and any and all rules and regulations
which have become effective prior to the date of this Agreement under such
statutes.
“Estoppel Certificate” has the meaning ascribed to such term in Section 7.3(a).
“Expense Reimbursement Amount” has the meaning ascribed to such term in Section
13.1(a)(i)(x).
“Existing Credit Agreements” means (i) the Credit Agreement dated April 17, 2013
among the Partnership, the Trust, Wells Fargo Bank, National Association and the
other parties thereto, (ii) the Five-Year Term Loan Agreement dated January 8,
2014 among the Partnership, the Trust, Wells Fargo Bank, National Association
and the other parties thereto and (iii) the Seven-Year Term Loan Agreement dated
January 8, 2014 among the Partnership, the Trust, Wells Fargo Bank, National
Association and the other parties thereto, in each case as amended, restated or
otherwise modified.
“Financial Statements” has the meaning ascribed to such term in Section 8.2(j).
“Force Majeure Event” means any material, non-ordinary course event that is
beyond the reasonable control of Contributor and did not result from
Contributor’s negligence, which may include strikes,

-4-



--------------------------------------------------------------------------------




labor disputes, acts of God, the elements, governmental restrictions,
regulations or controls, enemy action, civil commotion, terrorism, fire,
casualty, accidents, mechanical breakdowns or shortages of, or inability to
obtain, labor, utilities or material, and bankruptcy or other events which
adversely impair the ability of contractors; provided, however, that
Contributor’s lack of funds shall not be deemed to be a condition beyond the
reasonable control of Contributor, and a requirement to incur costs or expenses
shall not in itself qualify as a Force Majeure Event.
“Force Majeure Remaining Completion Cap” has the meaning ascribed to such term
in Section 13.1(a)(i)(y).
“Fully Complete” or “Full Completion” means, (i) with respect to the
Redevelopment, that (x) Substantial Completion shall have occurred and (y) all
punch list items described in the Architect’s certificate of Substantial
Completion shall have been completed (including any punch list items pertaining
to the Related Work Requirements), and (ii) with respect to the Offsite
Improvements, that Fairfax County, Virginia shall have released all of the
bond(s) posted for the benefit of Fairfax County, Virginia by Contributor and/or
its Affiliates in connection with the Offsite Improvements. For clarity, Full
Completion or any obligation hereunder to Fully Complete shall not include any
obligation in respect of any construction defects or failures, whether latent or
patent, discovered or identified after the issuance of the Architect’s
certificate of Substantial Completion except to the extent the same is described
in the punch list appended to the Architect’s certificate of Substantial
Completion, and except as otherwise provided by this Agreement, in no event
shall Contributor have any continuing liability in respect of the Redevelopment
following the issuance of such certificate except for punch list items described
in the Architect’s certificate of Substantial Completion.
“GAAP” means U.S. generally accepted accounting principles.
“Governmental Regulations” means all laws, statutes, ordinances, rules,
regulations, judgments, decisions, orders, writs, injunctions, decrees or
demands of any Authority.
“Ground Lease” means that certain Indenture of Lease dated March 13, 1969, a
memorandum of which was recorded October 22, 1970 in Deed Book 3362 at page 712,
which was assigned to Franconia Associates by Assignment and Assumption
Agreement dated October 22, 1970, recorded in Deed Book 3363, at page 4, and
further assigned to Arthur W. Viner, Managing Trustee for ICM Realty (EastGroup
Properties) by Assignment and Assumption Agreement dated March 17, 1972,
recorded in Deed Book 3617 at page 660, as amended by that certain Lease
Amendment dated December 1, 1978, and further assigned to Franconia Associates
by Assignment and Assumption Agreement dated May 4, 1984, recorded in Deed Book
5946, at page 161, and further assigned to Contributor by Assignment and
Assumption Agreement dated March 19, 1998, recorded March 23, 1998 in Deed Book
10318, and further amended by that certain amendment dated February 26, 2014
between Contributor and Ground Lessor.
“Ground Lease Estoppel Certificate” has the meaning ascribed to such term in
Section 7.3(a).
“Ground Lessor” means Village Green Property, Inc., a Delaware corporation, the
ground lessor under the Ground Lease.
“Guaranteed Obligations” has the meaning ascribed to such term in Section 16.2.
“Hazardous Substances” means the following (in the case of (a), (b) and (c), to
the extent defined, determined or identified as hazardous or toxic under any
Environmental Law): (a) asbestos, radon gas and urea formaldehyde foam
insulation, (b) any solid, liquid, gaseous or thermal contaminant, including

-5-



--------------------------------------------------------------------------------




smoke vapor, soot, fumes, acids, alkalis, chemicals, petroleum products or
byproducts, polychlorinated biphenyls, phosphates, lead or other heavy metals
and chlorine, (c) any solid or liquid waste (including hazardous waste),
hazardous air pollutant, hazardous substance, hazardous chemical substance and
mixture, toxic substance, pollutant, pollution, regulated substance and
contaminant, and (d) any other chemical, material or substance, the use or
presence of which, or exposure to the use or presence of which, is prohibited,
limited or regulated by any Environmental Laws.
“Improvements” means all buildings, structures, fixtures, parking areas and
other improvements located on the Real Property.
“In-Line Space” means all leasable space of the Property and the Improvements,
including the restaurants and the kiosks, but excluding the outparcels (Silver
Diner, Men’s Wearhouse and Firestone), the anchors (Macy’s, Target and
JCPenney), the junior anchors (Regal Cinemas, Dick’s Sporting Goods, LA Fitness
and the currently unleased area under the food court) and carts in the common
area.
“Initial Cash Deposit” has the meaning ascribed to such term in Section 4.1(a).
“Intangible Property” means all of Contributor’s right, title and interest, to
the extent assignable, in and to all (a) logos, designs, service marks,
copyrights, trade names, trademarks used solely in connection with the Property,
excluding, however, the name “Vornado” and the logos, marks and other
intellectual property associated therewith or with variations thereof, but
including Contributor’s (and any of its Affiliates’) rights in and to the name
“Springfield Mall” and “Springfield Town Center” and the logos, marks and other
intellectual property associated exclusively therewith or with variations
thereof; (b) internet websites, internet domain names, social networking website
accounts or similar internet addresses, identifiers or other internet presence,
in each case relating exclusively to the Property (and excluding, without
limitation, any internet website or subpage of the domain vno.com); (c)
telephone exchange numbers identified with the Property; (d) the right to
further develop any portion of the Real Property in accordance with zoning
approvals received for the Real Property and with applicable Governmental
Regulations; and (e) other intangible property related solely to the Property
and Contributor’s and the Affiliated Owners’ ownership and operation of the
Improvements.
“L/C” has the meaning ascribed to such term in Section 10.4(j).
“L/C Transfer” has the meaning ascribed to such term in Section 10.4(j).
“Leases” means all of the leases, subleases, concessions and other similar
occupancy agreements affecting the Real Property entered into by Contributor or
any of its Affiliates (or a predecessor-in-interest) as landlord, together with
all amendments, renewals, modifications, written waivers and guaranties thereof,
if any.
“Leasing Expenditures” means all leasing or brokerage commissions due and
payable in connection with a Lease.
“Leasing Parameters” means the pro forma rents and projected TI Expenditures and
Leasing Expenditures for the In-Line Space previously agreed in writing by
Contributor and the Partnership.
“Licensee Parties” has the meaning ascribed to such term in Section 5.1(a).
“Licenses and Permits” means, collectively, all licenses, permits, certificates
of occupancy, approvals, dedications, subdivision maps and entitlements now or
hereafter issued, approved or granted by the Authorities exclusively in
connection with the Real Property, the Redevelopment and/or the Offsite
Improvements, together with all renewals and modifications thereof.

-6-



--------------------------------------------------------------------------------




“Limited Partner Acceptance” has the meaning ascribed to such term in Section
10.3(n).
“Liquidated Damages Amount” has the meaning ascribed to such term in Section
13.3(a).
“Major Casualty” has the meaning ascribed to such term in Section 11.1.
“Master Plan” means Comprehensive Development Plan Final Development Plan RZ
2007-LE-007, approved by Fairfax County on July 13, 2009.
“MR Agreement” means the Contribution Agreement, dated as of December 16, 2010,
by and between Contributor, VRLP and Meshulam Riklis.
“MR Event” means either (i) the death of Meshulam Riklis, the principal of
Riklis Family Corporation, or (ii) the execution and delivery by all parties to
the MR Agreement of an amendment to the MR Agreement which releases Contributor
and VRLP from any liability to Meshulam Riklis in the event of a sale or
disposition of the Property.
“Net Operating Income” means the excess of Operating Income over Operating
Expenses.
“OFAC” has the meaning ascribed to such term in Section 8.1(j).
“Offsite Improvements” means the offsite improvements (such as improved Metro
station pedestrian connections, improved turn lanes, pedestrian refuges and
parkland) described in and required by (i) Public Improvements Plan 7643-PI-002,
sheets C01.0 to C19.0, (ii) the Frontier Drive at Franconia-Springfield Parkway
Ramps A-D, Traffic Signal Modification Plan, 7463-PI-002, dated November 22,
2013, and (iii) the Frontier Drive at Spring Mall Road, Traffic Signal
Modification Plan, 7463-PI-002, dated October 4, 2013, each as may be amended or
modified prior to approval by Fairfax County, Virginia.
“Operating Agreement” means, collectively, each of the following agreements: (i)
that certain Easement and Operating Agreement dated October 1, 1970 and recorded
in Deed Book 3362, page 667, as amended by that certain Easement and Operating
Agreement Amendment dated April 5, 1973 and recorded in Deed Book 3860, page 85,
that certain Second Amendment to Easement and Operating Agreement dated December
1, 1984 and recorded in Deed Book 6127, page 1689, that certain Third Amendment
to Easement and Operating Agreement dated October 1, 1989 and recorded in Deed
Book 7625, page 716, and that certain Fourth Amendment to Easement and Operating
Agreement dated June 30, 2012 and recorded in Deed Book 22867, page 1351 and
corrected in Deed Book 23426, page 574, the current parties to which are
Contributor and the Operating Agreement Counterparties; (ii) that certain
Supplemental Agreement, dated November 1, 2010, by and among Contributor, J.C.
Penney Properties, Inc. and J.C. Penney Corporation, Inc., and joined by Vornado
Savanna LLC; as amended by that certain First Supplemental Agreement
Modification and Extension, dated December 7, 2011, by and among Contributor,
J.C. Penney Properties, Inc., J.C. Penney Corporation, Inc., and Vornado Savanna
LLC; and that certain Second Supplemental Agreement Modification and Extension,
dated June 30, 2012, by and among Contributor, J.C. Penney Properties, Inc. and
J.C. Penney Corporation, Inc., and joined by Vornado Savanna LLC; (iii) that
certain Supplemental Agreement, dated as of June 30, 2009, by and between
Contributor and Target Corporation; as amended and restated by that certain
Amended and Restated Supplemental Agreement, dated as of June 30, 2012, by and
between Contributor, Vornado Savanna, LLC and

-7-



--------------------------------------------------------------------------------




Target Corporation; and (iv) that certain Supplemental Agreement, dated as of
June 30, 2012, by and between Contributor and Macy’s Retail Holdings, Inc.
“Operating Agreement Counterparties” means each of J.C. Penney Corporation,
Inc., Macy’s Retail Holdings, Inc. and Target Corporation.
“Operating Agreement Estoppel Certificate” has the meaning ascribed to such term
in Section 7.3(a).
“Operating Expenses” means all expenses paid or payable by or on behalf of the
Partnership or PREIT Newco, computed in accordance with GAAP, relating to the
operation, maintenance and management of the Property and calculated as of the
Earnout Calculation Date on a prospective twelve (12) month going-forward basis,
as agreed upon by each of Contributor and the Partnership, each acting
reasonably and in good faith, including utilities, ordinary repairs and
maintenance, insurance premiums, license fees, ground rent, real estate taxes,
advertising expenses, payroll and related taxes, management fees,
administrative, security and general expenses, capital reserves (calculated at
twenty five cents ($.25) per square foot per annum, excluding space currently
occupied by Macy’s, Target and JCPenney, it being agreed that the current
approximate projected square footage of the Improvements less the space
currently occupied by Macy’s, Target and JCPenney is approximately 731,878
square feet), bad debt reserves (calculated at fifty basis points (0.5%) of
Operating Income), personal property taxes (if applicable) and a management fee
(which for purposes of this definition shall be equal to three percent (3%) of
Operating Income for such period, regardless of the amount of any management fee
actually payable), but excluding (1) depreciation and amortization, (2) income
taxes (or other impositions in the nature of income taxes), (3) debt service or
other principal or interest payment, or amounts required to be reserved under
any loan, (4) amounts required to be capitalized under GAAP (or any payment
under a lease that is capitalized), (5) any item for which reimbursement would
be covered under any insurance policy or paid by a third party (other than by a
Tenant), (6) any fees, compensation or other amount, paid or payable other than
on arm’s-length, market terms (it being agreed that the management fee specified
above shall be deemed for purposes of this definition to be on arm’s-length,
market terms) and (7) brokerage commissions, leasing allowances, tenant
improvements, and any other costs (including leasing and other professional fees
other than Specialty Leasing Expenses) incurred in connection with any leasing,
marketing or sale of the Property; provided, however, that Operating Expenses
shall not include any one time, non-recurring items.
“Operating Income” means all income, computed in accordance with GAAP, derived
from the ownership and operation of the Property from whatever source calculated
as of the Earnout Calculation Date on a prospective twelve (12) month
going-forward basis (taking into account the terms of any Lease and assuming
that any letter of intent executed by a Tenant or prospective Tenant as of the
Earnout Calculation Date will result in a legally binding Lease on the terms set
forth in such letter of intent), provided that (1) free rent periods and rent
abatements shall be disregarded and Operating Income shall include on an
annualized basis the rent that would be payable upon the expiration of such
free-rent period or abatement, (2) all rent, as well as all rent increases, that
will become payable during such 12-month period, whether in base rent,
percentage rent, additional rent or escalations, shall be annualized and treated
as if in effect for the entire 12-month period, and (3) Operating Income shall
include (a) utility, real estate tax or other miscellaneous expense recoveries,
(b) forfeited Tenant security deposits or draws on other Tenant security, (c)
common area maintenance, service fees or charges, license fees, parking fees,
rent concessions or credits and other required pass-throughs and (d) business
interruption or rent loss insurance proceeds; provided, however, that any
straight-line rent or other GAAP adjustments shall be taken into account so as
to eliminate any double-counting in calculating Operating Income, and Operating
Income shall not include any one time, non-recurring items, except to the extent
an item of expense associated with such income is included in Operating
Expenses.

-8-



--------------------------------------------------------------------------------




“Other Liens” means liens (including judgments and federal, state and municipal
tax liens, but excluding Voluntary Liens and excluding any mechanic’s and
materialman’s liens filed with respect to any work performed by or for any
Tenants), in each case, encumbering the Property which are in liquidated amounts
and which may be satisfied solely by the payment of money (including the
preparation or filing of appropriate satisfaction instruments in connection
therewith), excluding, however, any liens relating to obligations that are
subject to adjustment between Contributor and the Partnership pursuant to the
terms of this Agreement.
“Outside Date” has the meaning ascribed to such term in Section 10.1(a).
“Ownership Limit” means 9.9%.
“Parties” has the meaning ascribed to such term in the Preamble to this
Agreement.
“Partnership” has the meaning ascribed to such term in the Preamble to this
Agreement.
“Partnership Material Adverse Effect” means any effect which, individually or
together with other effects, (i) is materially adverse to the business,
financial condition or results of operations of the Trust and its subsidiaries
(including the Partnership and PREIT Newco) taken as a whole, or (ii) materially
impairs the ability of the Trust, the Partnership or PREIT Newco to consummate
on or prior to the Outside Date the transactions contemplated hereunder or
perform their respective obligations hereunder or under the agreements executed
and delivered (or to be executed and delivered) in connection herewith, except,
in each case, to the extent resulting from any of the following occurring after
the date hereof:  (a) any change in general economic conditions in the United
States or capital and financial markets generally or generally affecting the
industry in which the Partnership operates in the United States, including
changes in interest or exchange rates, regulatory or political conditions or
developments, outbreak or escalation of hostilities, acts of war, terrorism or
insurrection; (b) changes resulting from the announcement of the execution of
this Agreement or the consummation of the transactions contemplated hereby
(except for purposes of Section 8.2(f) in so far as the representations
contained therein address the consequences of the execution of this Agreement or
the consummation of the transactions contemplated hereby); (c) any changes in
Governmental Regulations or in GAAP (or the interpretation or enforcement
thereof); or (d) any failure by the Trust or the Partnership to meet any
published analyst estimates or expectations of revenue, earnings or other
financial performance or results of operations or any failure by the Trust or
the Partnership to meet internal budgets, plans or forecasts of its revenues,
earnings or other financial performance or results of operations, provided that
the exception contained in this clause (d) shall not apply to the underlying
causes or reasons for any such failure; provided, further, that any effects
resulting from the matters referred to in clause (a) or (c) shall be excluded
only to the extent such matters do not disproportionately affect the Partnership
and its subsidiaries relative to other industry participants in the United
States.
“Partnership’s Costs” has the meaning ascribed to such term in Section 3.3(c).
“PEI Shares” means the common shares of Pennsylvania Real Estate Investment
Trust, par value $1.00 per share.
“Percentage Interest” means, at any given time, the percentage calculated by
dividing (i) the aggregate amount of equity securities of the Trust Beneficially
Owned by Vornado Realty Trust and its Affiliates (but excluding Preferred Units
issued pursuant to this Agreement), with each Common Unit deemed to be one PEI
Share for purposes of this definition, by (ii) the sum of (A) the aggregate
amount of outstanding common shares of the Trust as then most recently publicly
disclosed by the Trust in a Form

-9-



--------------------------------------------------------------------------------




10-K, Form 10-Q or Form 8-K filed with the Securities and Exchange Commission
plus (B) the aggregate number of common limited partnership units outstanding in
the Partnership not owned by the Trust (but, in each case, without giving
effect, for purposes of this prong (ii), to any reduction after the Effective
Date in the outstanding amount of common shares of the Trust or common limited
partnership units of the Partnership).
“Permitted Exceptions” means and include all of the following:
(i)
liens for Taxes and assessments not yet due and payable (it being agreed that if
any Tax or assessment is levied or assessed with respect to the Property after
the Effective Date and the owner of the Property has the election to pay such
Tax or assessment either immediately or under a payment plan with interest,
Contributor may elect to pay under a payment plan, provided that Contributor
shall pay at or prior to closing any installment due prior to the Closing Date
and provided, further, that either (i) such payment plan allows the unpaid
portion of such Tax or assessment to be paid on the Closing Date without penalty
(and without any interest relating to a period after the Closing Date being due)
or (ii) Contributor pays such penalty or interest at Closing;

(ii)
any exclusions from coverage set forth in the jacket in the form of owner’s
policy of title insurance used by the Title Company, it being agreed that
Contributor shall deliver a title affidavit in the form attached hereto as
Exhibit 10.3(m) to permit the Title Company to omit or modify certain of such
exclusions;

(iii)
any exceptions caused by the Partnership, its agents, representatives or
employees;

(iv)
any matters deemed to constitute Permitted Exceptions under Article VI hereof;

(v)
matters disclosed or described on the Survey;

(vi)
title defects and encumbrances to title that are listed on Exhibit 1.1(A);

(vii)
such other exceptions as the Title Company shall commit to insure over without
any additional cost to the Partnership, whether such insurance is made available
in consideration of payment, bonding, indemnity of Contributor or otherwise;

(viii)
notices of commencement or other liens or encumbrances related to ongoing
construction build-out of any Tenant spaces pursuant to the terms of Leases, and
any mechanic’s liens filed with respect to work at the Property performed by or
for (other than by Contributor) any of the Tenants and which the Tenant in
question remains obligated to pay and discharge in full at its sole cost and
expense, and any other lien, encumbrance or governmental obligation that affects
solely the property of a Tenant or subtenant or is caused by a Tenant or
subtenant and which such Tenant or subtenant is responsible to remove;

(ix)
notices of commencement or other liens or encumbrances related to the
Redevelopment, and any mechanic’s liens filed with respect to the same;

(x)
the Leases and the Assumed Contracts, and the rights of Tenants under the
Leases;

(xi)
liens and security interests securing or evidencing the Vornado Debt;

(xii)
any state of facts which are reflected in the Plans and Specifications;


-10-



--------------------------------------------------------------------------------




(xiii)
possible non-material variations between the tax diagram on the tax map and the
record description of the Real Property;

(xiv)
all rights for electricity, gas, telephone, water, cable, television and any
other utilities to maintain and operate lines, cables, poles and distribution
boxes serving the Property in, over, upon or under the Property; provided that
such matters, individually or in the aggregate, could not reasonably be expected
to materially adversely impact or materially interfere with the Property’s value
or use for its current or intended purpose;

(xv)
local, state and federal Governmental Regulations, including building, land use
and zoning laws, ordinances and regulations, now or hereafter in effect relating
to the Property, and any violations thereof, whether or not noticed; and

(xv)
imperfections of title or encumbrances which, individually or in the aggregate,
could not reasonably be expected to materially adversely impact or materially
interfere with the Property’s value or use for its current or intended purpose.

Notwithstanding the foregoing, Permitted Exceptions shall not include matters
required to be removed as of the Closing pursuant to this Agreement.
“Permitted Outside Parties” has the meaning ascribed to such term in Section
5.3(b).
“Permitted Quarterly Distributions” means regular, quarterly distributions of
the Partnership in an amount not to exceed (a) with respect to “common units” of
the Partnership, a per-unit amount equal to the corresponding regular, quarterly
dividend declared in respect of a PEI Share for the same quarter and (b) with
respect to “preferred units” of the Partnership, a per-unit amount not to exceed
the regular distribution rate provided in the Partnership Agreement with respect
to such preferred units.
“Permitted Quarterly Dividends” means regular, quarterly dividends of the Trust
paid in the ordinary course.
“Person” means any individual, corporation, limited liability company,
partnership, association, trust, Authority or any other entity or organization.
“Personal Property” means, except as listed on and excluded by Exhibit 1.1(B),
(i) all fixtures, furniture, furnishings, tools, artwork, signage, vehicles,
machinery, inventory, supplies and equipment as of the Effective Date located at
and used or usable in connection with the ownership and operation of the
Improvements which are owned by Contributor (excluding, however, any of the
foregoing which are used or usable in connection with the Redevelopment as
opposed to ordinary operation for its intended use), and (ii) all files, books
and records relating solely to the ownership and operating of the Property, in
whatever form they exist and wherever located which are owned by Contributor or
its Affiliates. The Personal Property to be conveyed is subject to depletions,
replacements and additions in the ordinary course of Contributor’s business.
Personal Property shall not include (a) materials subject to the attorney-client
privilege, (b) property owned by Tenants or others, (c) personal property leased
by Contributor or its Affiliate unless the Partnership assumes such lease in
accordance with its terms, or (d) the Improvements. The Parties acknowledge that
no portion of the Consideration is attributable to the Personal Property.
“Plans and Specifications” means the plans and specifications for the
construction and renovation of the Improvements pursuant to the Construction
Contracts and previously approved in writing by the Partnership, with such
changes thereto as Contributor may hereafter determine in its sole discretion;

-11-



--------------------------------------------------------------------------------




subject, however, to the Partnership’s approval right as to any changes or
series of related changes to the Plans and Specifications that impact the
Construction Budget by ten thousand dollars ($10,000.00) or more, except for
changes that do not impact in any material respect the design, deliverables or
quality of the Redevelopment, such approval not to be unreasonably withheld or
delayed; provided that if the Partnership does not expressly approve or
disapprove of any such proposed change (with reasonable detail as to the reason
for any disapproval) by the end of the fifth (5th) Business Day after its
receipt of a written notice from Contributor in accordance with Section 14.1
setting forth in reasonable detail the proposed change, then the Partnership
shall be deemed to have approved such proposed change; provided, further, that
Contributor’s notice shall contain the following legend in capitalized bold
letters on the top thereof: “THIS IS A REQUEST FOR CONSENT TO A CHANGE TO THE
PLANS AND SPECIFICATIONS. YOUR RESPONSE IS REQUESTED WITHIN FIVE (5) BUSINESS
DAYS. YOUR FAILURE TO RESPOND WITHIN SUCH TIME PERIOD SHALL RESULT IN YOUR
CONSENT BEING DEEMED TO HAVE BEEN GRANTED.”
“Pre-Development Work” means any plans, specifications, designs and other work
materials relating to implementation of the Master Plan, to the extent the same
are owned by Contributor and its Affiliates.
“Preferred Units” means preferred limited partnership units in the Partnership,
issued pursuant to an addendum to the limited partnership agreement of the
Partnership in substantially the form attached hereto as Exhibit 1.1(E).
“PREIT Consultant” means an independent third party consultant to PREIT with
demonstrated experience in the evaluation of the construction of projects,
selected by PREIT and approved by Contributor (with such approval not to be
unreasonably withheld).
“PREIT Newco” has the meaning ascribed to such term in the Preamble to this
Agreement.
“Property” has the meaning ascribed to such term in Section 2.1.
“Proration Items” has the meaning ascribed to such term in Section 10.4.
“Proration Time” has the meaning ascribed to such term in Section 10.4.
“Qualifying Rating” has the meaning ascribed to such term in Section 4.1(c).
“Real Property” means those certain parcels of real property owned (or in the
case of the parcel of real property subject to the Ground Lease, leased) by
Contributor and the Affiliated Owners and more particularly described on the
legal description attached hereto and made a part hereof as Exhibit 1.1(C)
attached hereto (including, without limitation, the Loisdale office building),
including Contributor’s rights thereto and estates therein pursuant to the
Ground Lease, together with all of Contributor’s and the Affiliated Owners’
right, title and interest, if any, in and to the appurtenances pertaining
thereto, including but not limited to Contributor’s and the Affiliated Owners’
right, title and interest in and to the adjacent streets, alleys and
right-of-ways, and any easement rights, air rights, surface and subsurface
development rights and water rights.
“Redevelopment” means the construction and renovation of the Improvements in
accordance with the Plans and Specifications and the Related Work Requirements.
“Redevelopment Condition” means the condition precedent described in Section
9.1(e).

-12-



--------------------------------------------------------------------------------




“Registration Rights Agreement” has the meaning ascribed to such term in Section
10.2(e).
“Related Work Requirements” means the tenant fit-out and common area finishes
(including FF&E) and related work listed on Exhibit 1.1(D).
“Remaining Completion Amount” has the meaning ascribed to such term in Section
13.1(a)(i)(y).
“Rent Arrears” has the meaning ascribed to such term in Section 10.5(a).
“Rent Roll” has the meaning ascribed to such term in Section 8.1(g).
“Required Tenants” means (i) the Anchor Tenant, (ii) all Tenants of space at the
Property under Leases demising 20,000 square feet or more as of the Closing
Date; and (iii) of the remaining Tenants of space at the Property as of the
sixtieth (60th) day prior to the Closing Date, Tenants whose aggregate leased
square footage equals or exceeds seventy percent (70%) of the aggregate leased
square footage of the Property as of such 60th day (exclusive of the square
footage occupied by the Anchor Tenant and Tenants under Leases demising 20,000
square feet or more).
“Scheduled Closing Date” has the meaning ascribed to such term in Section
10.1(a).
“SEC” means the U.S. Securities and Exchange Commission or any successor agency.
“SEC Documents” has the meaning ascribed to such term in Section 8.2(i).
“Section 1.707-4(d) Reimbursement” has the meaning ascribed to such term in
Section 3.3(a).
“Securities Act” means the Securities Act of 1933, as amended.
“Security Deposit Schedule” has the meaning ascribed to such term in Section
8.1(g).
“Specialty Leasing Expenses” means the salary and bonus compensation payable to
one specialty leasing manager responsible for identifying, sourcing and closing
transactions for carts, kiosks, and In-Line Space that are documented on license
agreements, plus related costs, benefits, payroll taxes; provided that the
aggregate amount of Specialty Leasing Expenses shall not exceed one hundred
fifty thousand dollars ($150,000) per annum.
“Substantially Complete” or “Substantial Completion” means, with respect to the
Redevelopment, that the Architect shall have issued its certification approving
final payment to WT following WT’s submission to the Architect of evidence of
“Final Completion” (as defined in Section 5.42 of the WT Contract) in accordance
with the Plans and Specifications, which certification shall be in form and
substance customary for such certifications. For purposes of this Agreement, the
Redevelopment shall not be Substantially Complete if certificate(s) of occupancy
with respect to all common areas of the Property have not been issued by the
applicable Governmental Authorities.
“Survey” means the survey of the Real Property performed on August 25, 2005,
modified March 29, 2006 and last modified on April 19, 2006 by ASC National LLC,
which Survey was prepared in connection with a Title Commitment issued by
Chicago Title Insurance Company dated January 5, 2005 under Commitment No.
257B-0125D and only describes Property 1 and Property 2, as described therein,
together with the Subdivision Plat dated February 1, 2008, revised on October
29, 2008 and October 5, 2010 made by christopher consultants for Arlen of
Virginia, Inc.

-13-



--------------------------------------------------------------------------------




“Survival Period” has the meaning ascribed to such term in Section 8.4.
“Tax” or “Taxes” means any and all federal, state, local, or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, customs duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, stamp, registration,
value added, alternative or add-on minimum, estimated, environmental, or other
tax of any kind whatsoever and any similar duties, charges, or assessments
imposed by an Authority, together with all interest, penalties, or additions
thereto, whether disputed or not.
“Tax Proceeding” means any audit, examination, contest, litigation,
investigation or other proceeding by, with or against any taxing authority or
otherwise with respect to Taxes.
“Tax Protection Agreement” has the meaning ascribed to such term in Section
10.2(j).
“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
“Tenant Estoppel Certificates” has the meaning ascribed to such term in Section
7.3(a).
“Tenants” means the tenants, subtenants, licensees or other occupants of space
at the Property under the Leases.
“Termination Surviving Obligations” means the rights, liabilities and
obligations set forth in Sections 5.2(b), 5.3, 5.4, 6.4, 11.1(a), 12.1, 14.1,
and Articles XIII, XV, XVI and XVII, and any other obligations which pursuant to
their terms survive or relate to the period after any termination of this
Agreement.
“TI Expenditures” means all verifiable tenant improvement costs and expenses
actually incurred for repairs, improvements, equipment, painting, decorating,
partitioning, carpeting, and other work performed in a Tenant’s space, to the
extent required under its Lease, including any reimbursements paid to the Tenant
in connection with any such work performed by the Tenant.
“Title Commitment” has the meaning ascribed to such term in Section 6.1.
“Title Company” means the title company selected by the Partnership.
“Title Defects” means any title matters relating to the Real Property or
Improvements that are not approved or deemed approved by the Partnership in
accordance with this Agreement, but excluding (i) Permitted Exceptions and (ii)
mechanic’s and materialmen’s liens resulting from work at the Real Property that
is required hereunder to be paid or discharged by Contributor prior to or at the
Closing or prorated pursuant to Section 10.4.
“Title Policy” means the owner’s title insurance policy issued by the Title
Company substantially in the form of the Title Commitment, insuring marketable
(i) fee simple title to the Real Property (other than with respect to the Real
Property that is subject to the Ground Lease), and (ii) leasehold title to the
Real Property that is subject to the Ground Lease, subject in each case only to
Permitted Exceptions.
“Transfer” has the meaning ascribed to such term in Section 15.2.
“Trust” means Pennsylvania Real Estate Investment Trust, a Pennsylvania business
trust.

-14-



--------------------------------------------------------------------------------




“Units” means all of the Common Units and Preferred Units to be received by
Contributor pursuant to this Agreement.
“Updated Rent Roll” has the meaning ascribed to such term in Section 7.2(a).
“Updated Survey” has the meaning ascribed to such term in Section 6.1.
“Updated Title Commitment” has the meaning ascribed to such term in Section 6.2.
“Voluntary Liens” means (i) liens and other encumbrances (other than Permitted
Exceptions) which Contributor has knowingly and intentionally placed on the
Property (which includes any mortgage or lien created or consented to by
Contributor in violation of Article VII below) and (ii) any mechanic’s lien with
respect to work contracted for by or on behalf of Contributor at the Property.
“Vornado Debt” means (i) the existing mortgage debt which encumbers the Property
as of the Effective Date, which is currently held by VMS Lender LLC, a Delaware
limited liability company, in the approximate amount of one hundred twenty-seven
million dollars ($127,000,000) (including accrued interest as of the Effective
Date), plus (ii) the accrued interest and fees on the debt in the foregoing
clause (i) between the Effective Date and the Closing Date, plus (iii) any other
debt incurred by Contributor or its Affiliate before the Closing Date for the
construction, renovation, improvement or maintenance of the Property (including
accrued interest) and owed to Affiliates of Contributor, plus (iv) any premium
or penalty on the debt in the foregoing clauses (i) or (ii) required to be paid
in connection with the transactions contemplated by this Agreement; provided
that the total outstanding principal amount of Vornado Debt, together with the
amount of all accrued and unpaid interest and fees and outstanding costs and
expenses related to the Vornado Debt (including the discharge thereof), shall
not exceed Three Hundred Forty Million and No/100 Dollars ($340,000,000).
“Vornado Debt Amount” has the meaning ascribed to such term in Section 3.3(a).
“VRLP” has the meaning set forth in the Preamble to this Agreement.
“Warranties” means all representations, warranties, guaranties and indemnities
given for the benefit of Contributor or any of its Affiliates in connection with
the Redevelopment (including the Related Work Requirements), the Offsite
Improvements, the Personal Property or the Construction Contracts.
“WT” means Whiting-Turner Contracting Company and its successors and assigns.
“WT Contract” means that certain Construction Management Agreement with the
Construction Manager Acting as Contractor and Holding Subcontracts, dated as of
August 30, 2012, between Contributor and WT, together with all amendments and
supplements thereto.
ARTICLE II    
CONTRIBUTION AGREEMENT
Section 2.1    Agreement. Contributor hereby agrees to contribute and convey to
the Partnership, and the Partnership hereby agrees to accept from Contributor,
on the Closing Date and subject to the terms and conditions of this Agreement,
all of Contributor’s and the Affiliated Owners’ right, title and interest in and
to the following, without duplication (collectively, the “Property”):
(a)    the Real Property;
(b)    the Improvements;

-15-



--------------------------------------------------------------------------------




(c)    the Personal Property;
(d)    the Leases, and (subject to the terms of the applicable Leases) any
security deposits held by Contributor under the Leases;
(e)    the Assumed Contracts;
(f)    the Operating Agreement;
(g)    the Licenses and Permits;
(h)    the Intangible Property;
(i)    the Ground Lease;
(j)    the Warranties; and
(k)    the Pre-Development Work, if any.
Section 2.2    PREIT Newco. The Partnership hereby designates PREIT Newco to
acquire the Property and assume the covenants and obligations of the Partnership
hereunder, such that upon and in connection with the Closing all rights,
benefits, obligations and liabilities hereunder in respect of the Property shall
accrue and run to the benefit of PREIT Newco and constitute the obligations of
PREIT Newco and, without duplication, the Partnership (and references herein to
the “Partnership” shall be construed accordingly), it being agreed, however,
that any such designation shall not relieve the Partnership of its obligation to
issue the Units, pay the Consideration and any Earnout, or otherwise relieve the
Partnership of any obligation or liability hereunder to Contributor. PREIT Newco
has executed this Agreement to evidence its agreement to this Section 2.2.
Section 2.3    Assumed Contracts, Warranties and Other Property. Notwithstanding
anything to the contrary in Section 2.1, Contributor shall have no obligation to
assign at the Closing to the Partnership or PREIT Newco, and neither this
Agreement nor any agreement or instrument delivered at Closing shall constitute
an actual or attempted assignment to or assumption by the Partnership or PREIT
Newco of, any Assumed Contract, Warranty or other Property described in Section
2.1 (other than the Real Property, Improvements, Personal Property, and
Intangible Property) if such actual or attempted assignment or assumption (a)
would require the consent, waiver or approval of another party or (b) would
violate any Governmental Regulation or breach or cause a default under such
Assumed Contract, Warranty or other Property or otherwise trigger any
termination or renegotiation right of such other party thereto. Contributor
shall use commercially reasonable efforts to obtain any consents and novations
required in order to effectuate the assumption by and assignment to PREIT Newco
of the Assumed Contracts, Warranties and other Property described in Section 2.1
and, promptly following receipt of any required consents and novations, the
Parties shall effectuate such assignment and assumption. If any such consent or
novation shall not be obtained prior to the Closing Date, Contributor shall
execute and deliver an agreement with PREIT Newco reasonably acceptable to PREIT
Newco (at PREIT Newco’s cost and expense) to provide or transfer to PREIT Newco
the benefits intended to be assumed by and assigned to it, including enforcement
at PREIT Newco’s election, and at the cost and for the account of PREIT Newco,
of any and all rights of Contributor against the other party thereto pursuant to
any such Assumed Contracts, Warranties or other Property.
ARTICLE III
CONSIDERATION

-16-



--------------------------------------------------------------------------------




Section 3.1    Consideration. The consideration for the contribution of the
Property (the “Consideration”) shall consist of (a) the Partnership’s assumption
of the Vornado Debt Amount, as provided in Section 3.7; (b) the Cash Amount,
payable at Closing as provided in Section 3.3; (c) the Units (or if Section
3.4(b) is applicable, PEI Shares), deliverable at Closing as provided in Section
3.4; and (d) the Earnout, payable on the Earnout Payment Date as provided in
Section 3.5.
Section 3.2    Assumption of Obligations. At the Closing, the Partnership or
PREIT Newco, as applicable, will assume all of the covenants and obligations of
Contributor pursuant to the Leases, Assumed Contracts, Operating Agreement,
Licenses and Permits, and Ground Lease which are to be performed on or after the
Closing Date.
Section 3.3    Cash Amount; Section 1.707-4(d) Reimbursement.
(a)    No later than 12:00 noon (New York time) on the Scheduled Closing Date,
subject to the satisfaction of the conditions set forth in Section 9.1 or
elsewhere in this Agreement to be satisfied prior to Closing, the Partnership
shall deliver to the Closing Escrow Agent for payment to Contributor in
accordance with the terms of this Agreement, cash (the “Cash Amount”) in an
amount equal to the excess, if any, of (i) Three Hundred Forty Million and
No/100 Dollars ($340,000,000.00) over (ii) the amount of all outstanding
principal and accrued and unpaid interest of the Vornado Debt as of the Closing
Date (the “Vornado Debt Amount”), subject to adjustment, if applicable, pursuant
to Sections 3.3(b), 3.4(b), 3.4(c), 6.4, 10.1(a), 10.1(b), 10.4, 13.1(a)(i)(y)
and 13.1(a)(ii)(y). Subject to Section 3.3(b), the Parties shall treat (and
shall cause their respective Affiliates to treat) all of the Cash Amount as a
reimbursement of capital expenditures made by Contributor with respect to the
Property during the two-year period preceding the Closing (other than any
capital expenditures financed by additional debt described in clause (iii) of
the definition of “Vornado Debt”) as described in Treasury Regulations Section
1.707-4(d) (the portion of the Cash Amount so treated, the “Section 1.707-4(d)
Reimbursement”). Contributor has provided the Partnership with draft information
and documentation regarding the amount of capital expenditures made by
Contributor with respect to the Property during the two-year period preceding
the Closing and supporting the determination that the Cash Amount should be
treated as a Section 1.707-4(d) Reimbursement under the Code and the Treasury
Regulations promulgated thereunder, and the Contributor shall update such
information and documentation (and provide such updated information and
documentation to the Partnership) no less than thirty (30) days before the
Closing Date.
(b)    If the amount of the capital expenditures made by Contributor with
respect to the Property during the two-year period immediately preceding the
Closing (other than any capital expenditures financed by additional debt
described in clause (iii) of the definition of “Vornado Debt”) and described in
Treasury Regulations Section 1.707-4(d) (taking into account the limitations set
forth in Treasury Regulations Section 1.707-4(d)(2)(ii)) is less than the excess
of (i) Three Hundred Forty Million and No/100 Dollars ($340,000,000.00) over
(ii) the Vornado Debt Amount, then Contributor may elect, by written notice to
the Partnership, to decrease the Cash Amount so that it is equal to the amount
of such capital expenditures and to receive a number of Preferred Units, valued
at the per-unit liquidation preference of such Preferred Units, with a value
equal to the amount of such decrease to the Cash Amount (or, at the
Partnership’s election, a number of Common Units with a value (valued at the
Average Trading Price as of the Closing Date) equal to the amount of such
decrease to the Cash Amount); provided, however, that if Closing occurs on or
before March 31, 2015, Contributor may not elect to decrease the Cash Amount by
more than Twenty Five Million Dollars ($25,000,000.00); and provided, further,
that if Closing occurs after March 31, 2015, Contributor may not elect to
decrease the Cash Amount by more than

-17-



--------------------------------------------------------------------------------




Sixty Million Dollars ($60,000,000.00). If Contributor is entitled to make the
election to decrease the Cash Amount pursuant to the immediately preceding
sentence and Contributor does not make such election, then, notwithstanding
anything to the contrary in Section 3.3(a) or any other provision of this
Agreement, only such portion of the Cash Amount that does not exceed the amount
of the capital expenditures made by Contributor with respect to the Property
during the two-year period immediately preceding the Closing (other than any
capital expenditures financed by additional debt described in clause (iii) of
the definition of “Vornado Debt”) and described in Treasury Regulations Section
1.707-4(d) (taking into account the limitations set forth in Treasury
Regulations Section 1.707-4(d)(2)(ii)) shall be treated as a Section 1.707-4(d)
Reimbursement.
(c)    The Cash Amount, together with all other costs and amounts to be paid by
the Partnership at the Closing pursuant to the terms of this Agreement
(collectively, the “Partnership’s Costs”), shall be paid by Federal Reserve wire
transfer of immediately available funds to the account of the Closing Escrow
Agent. The Closing Escrow Agent, following authorization and instruction by the
Parties at the Closing, shall (a) pay to Contributor by Federal Reserve wire
transfer of immediately available funds to an account designated by Contributor,
the Cash Amount, less any costs or other amounts to be paid by Contributor at
the Closing and prorations pursuant to the terms of this Agreement, (b) pay to
the appropriate payees out of the proceeds of closing payable to Contributor all
costs and amounts to be paid by Contributor at the Closing pursuant to the terms
of this Agreement, and (c) pay the Partnership’s Costs to the appropriate payees
at the Closing pursuant to the terms of this Agreement.
Section 3.4    Units.
(a)    As payment of a portion of the Consideration, Contributor shall receive
(i) Six Million Two Hundred Fifty Thousand (6,250,000) Common Units, subject to
adjustment, if applicable, pursuant to Sections 3.4(b), 3.4(c), 6.4, 10.1(a),
10.1(b), 10.4, 13.1(a)(i)(y) and 13.1(a)(ii)(y); plus (ii) if the Average
Trading Price as of the Closing Date is less than Twenty Dollars ($20.00), a
number of Preferred Units, valued at the per-unit liquidation preference of such
Preferred Units, such that the value of such Preferred Units is equal to the
product of (x) the number of Common Units issuable pursuant to clause (i) above
multiplied by (y) the difference between the Average Trading Price as of the
Closing Date and Twenty Dollars ($20.00); provided that the difference
calculated pursuant to clause (y) shall not exceed One Dollar and Fifty Cents
($1.50) per Common Unit; plus (iii) the Preferred Units deliverable pursuant to
Section 3.3(b); plus (iv) the Common Units deliverable pursuant to Section
3.3(b). At the Partnership’s election, the Preferred Units payable as provided
in clause (ii) of the preceding sentence shall be payable in Common Units,
valued at the Average Trading Price as of the Closing Date. At the Closing, the
Partnership shall issue and deliver to Contributor the number and type of Units
required by this Section 3.4(a), duly authorized and validly issued in
accordance with the terms of the Partnership’s certificate of limited
partnership and agreement of limited partnership as the same are in effect as of
the Effective Date and the Closing Date; provided that if the Units are
certificated, the Partnership may deliver a .pdf copy of the certificate(s)
evidencing the Units on the Closing Date with originals to follow as promptly as
practicable after the Closing Date. The Partnership shall take such limited
partnership actions as are necessary to cause the Units to be duly authorized
and validly issued to Contributor, and the Partnership shall cause the Trust to
give its consent to and take such actions as are necessary to cause the
admission at the Closing of Contributor as a limited partner of the Partnership.
(b)    Notwithstanding the provisions of Section 3.4(a), if an MR Event occurs
before the Closing Date, Contributor shall notify the Partnership as promptly as
practicable, and shall receive (i) in lieu of the Common Units described in
Section 3.4(a)(i), the same number of registered and freely tradable PEI Shares,
and (ii) in lieu of any Preferred Units described in Sections 3.4(a)(ii) and
3.4(a)(iii), cash in an amount equal to the number of Preferred Units that would
have been deliverable pursuant to

-18-



--------------------------------------------------------------------------------




Sections 3.4(a)(ii) and 3.4(a)(iii) multiplied by the per-unit liquidation
preference of the Preferred Units that would have been issued, and (iii) in lieu
of the Common Units described in Section 3.4(a)(iv), cash in an amount equal to
the number of Common Units that would have been deliverable pursuant to Section
3.4(a)(iv) multiplied by the Average Trading Price as of the Closing Date. The
Partnership shall cause the Trust to take such actions as are necessary to cause
such PEI Shares to be duly authorized and validly issued to Contributor,
including registration and listing applications with respect thereto. If an MR
Event occurs within thirty (30) days before the Closing Date, Contributor or the
Partnership may elect, upon notice to the other, to extend the Closing Date by
up to three (3) additional Business Days or such longer period of time as
reasonably required in order to effect the registration and listing of the PEI
Shares (provided that, in lieu of any extension beyond such three (3) Business
Day period, Contributor may elect to close with unregistered PEI Shares, in
which case the Parties shall cause the same to be registered as promptly as
reasonably practicable), irrespective of the other provisions of this Agreement.
(c)    If, prior to the Closing Date, (i) the Common Units, or PEI Shares into
which the Common Units may be redeemed pursuant to Section 9.5 of the PREIT
Partnership Agreement, is changed into a different number or kind of partnership
interests or equity securities as a result of a reclassification, stock split
(including a reverse split), stock dividend or distribution, recapitalization,
merger, subdivision, issuer tender or exchange offer, or other similar
transaction, or (ii) the Partnership or the Trust makes a distribution of cash
or other assets or property to its equityholders other than Permitted Quarterly
Dividends and Permitted Quarterly Distributions, then in each of the foregoing
clauses (i) and (ii), the amount and/or type of Common Units, Preferred Units
and/or PEI Shares to be issued to Contributor pursuant to this Section 3.4 shall
be equitably and proportionately adjusted as reasonably determined by the
Parties to eliminate the effects of such event on the consideration to be issued
pursuant to this Section 3.4 and provide Contributor and the Partnership the
same economic effect as contemplated by this Section 3.4 prior to such event. In
the event that the Parties cannot agree upon an adjustment described in the
preceding sentence, the Parties will submit the dispute over such adjustment to
arbitration as provided in Section 17.4.
(d)    Contributor hereby represents and warrants to the Partnership, as of the
Effective Date and as of the Closing Date, as follows:
(i)    Exemption From Registration. Contributor understands that the offering
and transfer of the Units are intended to be exempt from registration under the
Securities Act and applicable U.S. state securities laws in reliance on the
private placement exemption from registration provided in Section 4(2) of the
Securities Act and Regulation D promulgated thereunder and exemptions under
applicable U.S. state securities laws.
(ii)    No Advice. Contributor acknowledges that none of the Partnership, the
Trust or any Affiliate thereof has rendered any investment advice or securities
valuation advice to Contributor, and that Contributor is neither subscribing for
nor acquiring any interest in the Partnership in reliance upon, or with the
expectation of, any such advice.
(iii)    No Other Representations; No Reliance. No representations or warranties
have been made to Contributor with respect to the investment in the Units or the
Partnership other than the representations expressly set forth herein, and
Contributor has not relied upon any representation or warranty not expressly
provided herein.
(iv)    Securities Resale Representations. Contributor understands and
acknowledges that the Units are not registered under the Securities Act or any
state securities laws.

-19-



--------------------------------------------------------------------------------




Contributor understands that the Units cannot be sold unless they are registered
under the Securities Act and applicable state securities laws or an exemption
from such registration is available.
(v)    Nature of Contributor. Contributor is an “accredited investor” as defined
in Rule 501(a) of the Securities Act. In the normal course of Contributor’s
business, it invests in and sells securities and is familiar with the terms of
securities with characteristics similar to the Units. Contributor is a
sophisticated acquirer with respect to the Units and has such knowledge and
experience in financial and business matters that it is capable of evaluating
the merits and risks of such Units, and is aware of and has considered the
financial risks and financial hazards of acquiring the Units on the terms set
forth in this Agreement.
(vi)    Purchase for Investment. Contributor is acquiring the Units solely for
its own account and for investment and not with a view to, or for sale in
connection with, the distribution of the Units within the meaning of the
Securities Act.
(e)    The Partnership shall not issue or deliver any fractional Units as
Consideration but shall round the number of Units up to the next whole Unit,
unless such rounding would result in the Percentage Interest exceeding the
Ownership Limit.
(f)    The provisions of this Section 3.4 shall survive Closing.
Section 3.5    Earnout.
(a)    On the Earnout Payment Date, the Partnership shall pay Contributor the
following amounts (together, the “Earnout”):
(i)    If the Earnout Base Amount is greater than zero, and the Partnership has
made any claims for breaches of representations and warranties pursuant to
Section 8.5(a)(i) which have been actually paid by Contributor to or for the
account of the Partnership prior to the Earnout Payment Date, then the
Partnership shall pay to Contributor the aggregate amount of such payments up to
the lesser of (x) the Earnout Base Amount and (y) Eight Million Two Hundred and
Fifty Thousand Dollars ($8,250,000.00); and
(ii)    The Partnership shall pay Contributor an amount equal to fifty percent
(50%) of the excess, if any, of the Earnout Base Amount over the amount payable
to Contributor pursuant to Section 3.5(a)(i).
The “Earnout Base Amount” shall be equal to the excess, if any, of (i) the
quotient of (x) the Property’s Net Operating Income as of the Earnout
Calculation Date divided by (y) five and one-half percent (5.5%), over (ii) Four
Hundred Sixty-Five Million and No/100 Dollars ($465,000,000.00). The Earnout
shall be payable in Preferred Units, valued at the per-unit liquidation
preference of the Preferred Units. Notwithstanding the foregoing, if an MR Event
occurs before the Closing Date, Contributor shall receive the entire Earnout in
cash. If Contributor receives the Earnout in Units, (A) Contributor shall be
deemed to have remade the representations and warranties in Section 3.4(d)
effective on the date on which Contributor delivers the notice of election and
on the Earnout Payment Date, and (B) on the Earnout Payment Date, the
Partnership shall deliver to Contributor opinions of counsel as to the matters
covered in the opinions delivered at Closing pursuant to Section 10.2(m).
(b)    If Contributor’s calculation of the Earnout exceeds the Partnership’s
calculation of the Earnout, then the Partnership shall pay Contributor the
amount of the Partnership’s calculation of

-20-



--------------------------------------------------------------------------------




the Earnout on the Earnout Payment Date, and the Parties will submit the dispute
over the balance of the Earnout amount to arbitration as provided in Section
17.4. If the arbitration panel decides that the Partnership’s calculation was
incorrect, the Partnership shall pay or, to the extent permitted by the proviso
in Section 3.5(a), deliver Units to Contributor (valued as of the Earnout
Payment Date at and in the manner provided in Section 3.5(a)), as applicable, in
the amount determined by the arbitration panel, plus interest on the balance
equal to the prime rate (as published in The Wall Street Journal, Money Rates)
plus five percent (5%) per annum, from the Earnout Payment Date until the date
paid.
(c)    The provisions of this Section 3.5 shall survive Closing.
Section 3.6    Intentionally Omitted.
Section 3.7    Assumption and Payoff of Vornado Debt. No later than three (3)
Business Days prior to the Closing Date, Contributor shall deliver to the
Partnership a customary payoff letter with respect to the Vornado Debt, which
shall indicate the Vornado Debt Amount. At the Closing, subject to the
satisfaction of the conditions set forth in Section 9.1 or elsewhere in this
Agreement to be satisfied prior to Closing, the Partnership shall assume the
Vornado Debt and concurrently with such assumption shall deliver to the Closing
Escrow Agent for payment to the respective holders of the Vornado Debt, cash
equal to the Vornado Debt Amount. The Closing Escrow Agent, following
authorization and instruction by the Parties at the Closing, shall pay such cash
to the respective holders of the Vornado Debt, pursuant to wire instructions
provided by Contributor and countersigned by such holders, by Federal Reserve
wire transfer of immediately available funds. The Parties shall treat (and shall
cause their respective Affiliates to treat) the Partnership’s assumption of the
Vornado Debt as the assumption of a “qualified liability” of Contributor within
the meaning of Treasury Regulations Section 1.707-5(a)(6).
Section 3.8    No Financing Contingency. Notwithstanding anything to the
contrary contained in this Agreement, the Partnership acknowledges and agrees
that this transaction, and the Partnership’s obligations under this Agreement,
are not conditioned on or subject to the Partnership obtaining financing for any
portion of the Consideration or the Partnership’s Costs; provided that the
foregoing shall not be construed to prohibit the Partnership from obtaining
acquisition financing for the transactions herein contemplated.
Section 3.9    Tax Reporting; Withholding; REIT Certifications.
(a)    The Partnership and Contributor (i) shall, and shall cause their
respective Affiliates to, report the transactions contemplated by this Article
III consistently for all U.S. federal (and where applicable, state and local)
income tax purposes as transactions that do not give rise to any taxable income
or gain to Contributor and (ii) shall not, and shall cause their respective
Affiliates not to, take any position inconsistent with such treatment of any Tax
Return or in connection with any Tax Proceeding, except to the extent otherwise
required pursuant to a “determination” within the meaning of Section 1313(a) of
the Code (or any similar provision of state, local or foreign tax Governmental
Regulation).
(b)    Notwithstanding anything herein to the contrary, the Partnership, PREIT
Newco and the Closing Escrow Agent, as applicable, shall each be entitled to
deduct and withhold from any payment otherwise due under this Agreement such
amounts as are required to be deducted or withheld with respect to the making of
such payment under the Code or any other applicable Law. To the extent such
amounts are so deducted and withheld, such amounts shall be treated for all
purposes of this Agreement as having been paid to the Person in respect of which
such deduction or withholding was made.

-21-



--------------------------------------------------------------------------------




(c)    For so long as Vornado Realty Trust and its Affiliates own, directly or
indirectly, ten percent (10%) or more of the aggregate number of units
outstanding in the Partnership (including Preferred Units issued pursuant to
this Agreement) by capital or profits, the Partnership shall (i) provide Vornado
Realty Trust with the opportunity to make timely taxable REIT subsidiary
elections under Section 856(l) of the Code with any corporate Affiliates of the
Partnership and (ii) provide Vornado Realty Trust with sufficient information to
determine if Vornado Realty Trust has any rental income from an Affiliate of the
Partnership subject to Section 856(d)(2)(B) of the Code.
(d)    For so long as Contributor or its Affiliate is a limited partner in the
Partnership, the Partnership shall deliver to Contributor’s Tax Director, at the
address set forth in Section 14.1(a), within (i) twenty-five (25) Business Days
after the end of each of the first, second and third calendar quarter of each
fiscal year, a certificate or certificates signed by an authorized officer of
the Partnership to the effect that the Partnership has complied with the asset
tests contained in Section 856 of the Code (assuming for this purpose that the
Partnership was treated as a REIT) for the relevant quarter and (ii) within
forty-five (45) Business Days after the end of each fiscal year, a certificate
or certificates signed by an authorized officer of the Partnership to the effect
that the Partnership has complied with the income and asset tests contained in
Section 856 of the Code (assuming for this purpose that the Partnership was
treated as a REIT) for the relevant fiscal year. The certificate described in
clause (ii) of the immediately preceding sentence shall also set forth the
amount of gross income allocable to the Contributor for the relevant fiscal
year. In addition, at all times, even if Contributor is not a limited partner in
the Partnership, the Partnership shall provide reasonable cooperation to
Contributor, at Contributor’s expense, including by providing information and
documents reasonably required, in addressing issues raised by any taxing
authority in any audit or similar proceeding that relates to or arises out of
Contributor’s investment in the Partnership.
(e)    The provisions of this Section 3.9 shall survive Closing.


ARTICLE IV    
DEPOSIT L/C
Section 4.1    Deposit L/C; Cash Deposit.
(a)    Promptly and in any event by no later than three (3) Business Days
following the Effective Date (and as a condition precedent to the effectiveness
of this Agreement), (i) the Partnership shall deliver to Contributor a clean,
irrevocable and unconditional letter of credit in favor of Contributor, having a
term of at least one (1) year with automatic annual renewals unless Contributor
receives notice of non-renewal from the issuing financial institution at least
thirty (30) days prior to the then expiration of the then current Deposit L/C,
and issued by a bank reasonably acceptable to Contributor, transferable by
Contributor without cost, capable of being drawn upon in New York, New York, and
otherwise in form and content reasonably acceptable to Contributor (a “Deposit
L/C”), in the amount of thirty million dollars ($30,000,000.00) and (ii) the
Partnership shall deposit cash in the amount of sixteen million five hundred
thousand dollars ($16,500,000.00) with the Deposit Escrow Agent, who shall
maintain such deposit in accordance with an escrow agreement in the form
attached hereto as Exhibit 4.1 (the “Initial Cash Deposit”). If the Partnership
fails to comply with the obligations of this Section 4.1(a) by the third (3rd)
Business Day following the Effective Date, this Agreement shall be void and of
no further force and effect.
(b)    The Partnership shall use commercially reasonable efforts to deliver to
Contributor, by no later than the date that is forty-five (45) days from the
Effective Date, an additional Deposit

-22-



--------------------------------------------------------------------------------




L/C in the amount of sixteen million five hundred thousand dollars
($16,500,000.00), or replace the Deposit L/C initially delivered to Contributor
pursuant to the foregoing clause (i) with a Deposit L/C in the amount of
forty-six million five hundred thousand dollars ($46,500,000.00), which
additional or replacement Deposit L/C shall comply in all respects with the
requirements applicable to the initial Deposit L/C set forth in this Section
4.1; provided, however, that Contributor shall take any actions required to
refund the Initial Cash Deposit to the Partnership substantially simultaneously
with the Partnership’s delivery of the additional or replacement Deposit L/C
required by this Section 4.1(b) (including, without limitation, by executing an
irrevocable instruction to the Deposit Escrow Agent to release the Initial Cash
Deposit to the Partnership) and, if the Partnership elects to deliver a
replacement Deposit L/C in lieu of an additional Deposit L/C, to return the
initial Deposit L/C substantially simultaneously to the Partnership.
(c)    If Contributor has not received, at least ten (10) Business Days prior to
the date on which any then outstanding Deposit L/C is scheduled to expire, a
renewal or replacement Deposit L/C complying with all the requirements of this
Section 4.1 and which is otherwise materially and substantially similar to the
Deposit L/C delivered to Contributor on the date hereof and/or pursuant to
Section 4.1(b), Contributor may draw upon the Deposit L/C in the full amount (in
which case, as well as in the case described in the following sentence,
references herein to the “Deposit L/C” shall be deemed to refer to such drawn
amount). In the event of any downgrade, withdrawal or qualification of the
long-term unsecured debt rating of the financial institution issuing the Deposit
L/C or any replacement thereof to a rating below “A” by Standard & Poor’s Rating
Services or any comparable rating by any other agency rating such long-term
unsecured debt (a “Qualifying Rating”), the Partnership shall deliver to
Contributor a new Deposit L/C in lieu thereof, complying in all respects with
the requirements applicable to the initial Deposit L/C set forth in this Section
4.1, no later than five (5) days after the Partnership receives notice of any
such downgrade, withdrawal or qualification issued by a bank with a Qualifying
Rating (failing which, Contributor may draw upon the Deposit L/C in the full
amount). The Partnership shall not assign or encumber or attempt to assign or
encumber any monies deposited as security for the Deposit L/C. The Contributor
shall not draw the Deposit L/C other than as permitted pursuant to this Section
4.1(c) and Section 13.3. If Contributor draws upon any Deposit L/C pursuant to
this Section 4.1, it shall substantially simultaneously deposit such cash with
the Deposit Escrow Agent (the “Cash Deposit”), who shall maintain such deposit
in accordance with an escrow agreement in the form attached hereto as Exhibit
4.1.
ARTICLE V
INSPECTION OF PROPERTY
Section 5.1    Partnership’s Inspection of the Property.
(d)    Subject to Section 5.5, the Partnership and its authorized agents and
representatives, including the PREIT Consultant (for purposes of this Article V,
the “Licensee Parties”) shall have the right, subject to the rights of the
Tenants, to enter upon the Real Property and Improvements at all reasonable
times to review the progress of the Redevelopment. The Parties will reasonably
cooperate to schedule such entry so as to minimize any disruption to the
Redevelopment and to afford Contributor a reasonable opportunity to be present.
The Partnership shall have the right to communicate with Contributor’s employees
or vendors, Tenants or any other occupants of the Property, or the Authorities
regarding the Property with the prior written consent of Contributor, not to be
unreasonably withheld, delayed or conditioned, and, if such consent is granted,
shall afford Contributor a reasonable opportunity to participate and be present
during any such communications. Except as required by law or regulations or in
connection with carrying out its obligations hereunder, or as permitted in
Section 5.3 or Article XII, the Partnership shall not make any notifications or
disclosures to any Authorities or any other third party (other than Permitted
Outside Parties in accordance with Section 5.3(b)) regarding any matter revealed
in its inspections of the Property without Contributor’s written permission, not
to be unreasonably withheld,

-23-



--------------------------------------------------------------------------------




delayed or conditioned. To the extent the Partnership makes such permitted
notifications or disclosures in writing, the Partnership shall provide
Contributor with copies of same. No destructive testing or sampling of surface
or subsurface soils, surface water, groundwater, or any materials in, on or
under the Property, shall be conducted during any entry by the Partnership or
any Licensee Party upon the Real Property and Improvements without Contributor’s
prior written consent, which shall not be unreasonably withheld, delayed or
conditioned. The Partnership and the PREIT Consultant shall be entitled to
receive reasonable updates and information regarding the status and progress of
the Redevelopment.
(e)    Contributor shall direct the Architect to give the PREIT Consultant five
(5) Business Days’ advance notice via telephone or e-mail of the date or dates
on which the Architect conducts its inspections of the Redevelopment related to
the Architect’s Representations. The PREIT Consultant shall be afforded an
opportunity to accompany the Architect on such inspection(s) and to provide
recommendations to the Architect on any matters affecting the Architect’s
Representations. Contributor shall direct the Architect to consider in good
faith such recommendations of the PREIT Consultant, and shall promptly provide a
copy of the Architect’s Representations to the Partnership. Notwithstanding
anything to the contrary in this Agreement, no review, report or inspection by
or participation of the Partnership or the PREIT Consultant shall impose any
responsibility or liability on the Partnership or the PREIT Consultant for
safety or construction means, methods and procedures.
(f)    Contributor shall direct the Architect to give the PREIT Consultant five
(5) Business Days’ advance notice via telephone or e-mail of the date or dates
upon which the Architect conducts its inspections related to the construction
manager’s final application for payment and the issuance of its certificate of
Substantial Completion. The PREIT Consultant shall be afforded a reasonable
opportunity to accompany the Architect on such inspection(s) and to provide
recommendations to the Architect on any matters related to the construction
manager’s final application for payment and the Architect’s issuance of its
certificate of Substantial Completion. Contributor shall direct the Architect to
consider in good faith such recommendations of the PREIT Consultant, and shall
promptly provide a copy of the Architect’s certificate of Substantial
Completion.
Section 5.2    Entry and Inspection Obligations.
(g)    The Partnership agrees that in entering upon and inspecting the Property,
the Partnership and the other Licensee Parties will (i) comply with any
reasonable requirements or guidelines imposed or established by Contributor
consistent with the other terms hereof, and (ii) shall not (A) unreasonably
disturb the Tenants or other occupants or unreasonably interfere with the use of
the Property pursuant to the Leases or the Operating Agreement; (B) unreasonably
interfere with the construction, renovation, operation and maintenance of the
Real Property or Improvements; (C) damage any part of the Property or any
personal property owned or held by the Tenants or any other Person; (D) injure
or otherwise cause bodily harm to Contributor, the Tenants or to any of their
respective agents, invitees, contractors and employees; (E) permit any liens to
attach to the Property by reason of the exercise of the Partnership’s rights
under this Article V; or (F) reveal or disclose any non-public information
obtained from Contributor or its agents or employees (or as a result of
inspections) concerning the Property and the Documents to anyone outside the
Partnership’s organization, except in accordance with the terms set forth in
Sections 5.1 and 5.3(b) and Article XII. The Partnership will, and shall cause
its Licensee Parties to, maintain commercial general liability (occurrence)
insurance on terms and in amounts reasonably satisfactory to Contributor and
workers’ compensation insurance in statutory limits to the extent the
Partnership or any Licensee Party performs any physical inspection or sampling
at the Real Property in accordance with Section 5.1. In each case (other than
with respect to workers’ compensation insurance), such policies shall insure
Contributor, the Partnership, Contributor’s property manager, and such other
parties as Contributor shall reasonably request, and the Partnership shall
deliver to Contributor evidence of

-24-



--------------------------------------------------------------------------------




insurance verifying such coverage prior to entry upon the Real Property. The
Partnership shall also (1) promptly pay when due the costs of all inspections
and examinations conducted with regard to the Property; (2) cause all such
inspections to be conducted in accordance with standards customarily employed in
the industry and in compliance with all Governmental Regulations; (3) upon
termination of this Agreement other than by reason of Contributor’s default, at
Contributor’s written request, promptly furnish to Contributor copies of any
written third-party studies, reports or test results received by the Partnership
regarding the Property in connection with any such inspections; and (4) repair
any damage to the Real Property and Improvements resulting from any such entry
upon the Real Property and inspection or examination by the Partnership.
(h)    THE PARTNERSHIP HEREBY INDEMNIFIES, DEFENDS AND HOLDS CONTRIBUTOR,
CONTRIBUTOR’S AFFILIATES, CONTRIBUTOR’S PROPERTY MANAGER, AND THE AGENTS,
DIRECTORS, PARTNERS, MEMBERS, OFFICERS, EMPLOYEES, SUCCESSORS AND ASSIGNS OF
EACH OF THEM (COLLECTIVELY, THE “CONTRIBUTOR PARTIES”) HARMLESS FROM AND AGAINST
ANY AND ALL LIENS, CLAIMS, CAUSES OF ACTION, DAMAGES, LIABILITIES, DEMANDS,
SUITS, AND OBLIGATIONS TO THIRD PARTIES, TOGETHER WITH ALL LOSSES, PENALTIES,
COSTS AND EXPENSES RELATING TO ANY OF THE FOREGOING (INCLUDING BUT NOT LIMITED
TO COURT COSTS AND REASONABLE ATTORNEYS’ FEES), ARISING OUT OF ANY INSPECTIONS,
INVESTIGATIONS, EXAMINATIONS, SAMPLINGS OR TESTS CONDUCTED BY THE PARTNERSHIP OR
ANY OF THE LICENSEE PARTIES, WHETHER PRIOR TO OR AFTER THE DATE HEREOF AND PRIOR
TO THE CLOSING DATE, WITH RESPECT TO THE PROPERTY.
Section 5.3    Documents.
(d)    Contributor has delivered, or made available to the Partnership at its
field office at the Real Property, at Contributor’s offices in Columbia,
Maryland or Paramus, New Jersey, or in electronic format the information and
documentation concerning the Property set forth on Exhibit 5.3(a) (collectively,
the “Documents”).
(e)    The Partnership acknowledges that Contributor has notified the
Partnership that the Documents are proprietary and confidential in nature and
were provided to the Partnership solely to assist the Partnership in determining
the desirability of entering into this Agreement. Subject only to the provisions
of Article XII, the Partnership agrees not to disclose the contents of the
Documents or any of the provisions, terms or conditions contained therein to any
party outside of the Partnership’s organization other than current or
prospective lenders, partners or investors, and the Partnership’s and such other
Persons’ respective attorneys, accountants, engineers, consultants (including
the Licensee Parties), and the Title Company (collectively, the “Permitted
Outside Parties”). The Partnership shall inform each of the Permitted Outside
Parties that receives any of such information of the restrictions set forth in
this Section 5.3(b), and use commercially reasonable efforts to cause each such
Permitted Outside Party to comply with such restrictions. The Partnership agrees
not to divulge the contents of the Documents except in strict accordance with
the terms set forth in this Section 5.3 and Article XII. In permitting the
Partnership and the Permitted Outside Parties to review the Documents,
Contributor has not waived any privilege or claim of confidentiality with
respect thereto, and no third-party benefits or relationships of any kind,
either express or implied, have been offered, intended or created by
Contributor, and any such claims are expressly rejected by Contributor and
waived by the Partnership and the Permitted Outside Parties, for whom, by its
execution of this Agreement, the Partnership is acting as an agent solely with
regard to such waiver.

-25-



--------------------------------------------------------------------------------




(f)    The Partnership acknowledges that some of the Documents may have been
prepared by third parties, and may have been prepared prior to Contributor’s
ownership of the Property. The Partnership hereby acknowledges that Contributor
has not made and does not make any representation or warranty regarding the
truth, accuracy or completeness of the Documents or the sources thereof, except
as otherwise specifically set forth in this Agreement. Contributor has not
undertaken any independent investigation as to the truth, accuracy or
completeness of the documents, including without limitations any reports or
other investigations commissioned by Contributor or any of Contributor’s
Affiliates and, except as otherwise specifically set forth in this Agreement, is
providing the Documents solely as an accommodation to the Partnership.
Section 5.4    Contribution “AS IS”.
(a)    THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT HAS BEEN NEGOTIATED
BETWEEN CONTRIBUTOR AND THE PARTNERSHIP. THIS AGREEMENT REFLECTS THE MUTUAL
AGREEMENT OF CONTRIBUTOR AND THE PARTNERSHIP, AND THAT THE PARTNERSHIP CONDUCTED
ITS OWN INDEPENDENT EXAMINATION OF THE PROPERTY BEFORE THE EFFECTIVE DATE. OTHER
THAN THE MATTERS REPRESENTED, WARRANTED OR COVENANTED IN THIS AGREEMENT OR IN
THE CLOSING DOCUMENTATION DELIVERED BY CONTRIBUTOR IN CONNECTION WITH THE
CLOSING, THE PARTNERSHIP HAS NOT RELIED UPON AND WILL NOT RELY UPON, EITHER
DIRECTLY OR INDIRECTLY, ANY REPRESENTATION, WARRANTY OR COVENANT OF CONTRIBUTOR
OR ANY OF CONTRIBUTOR’S AGENTS OR REPRESENTATIVES.
(b)    EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING
DOCUMENTATION DELIVERED BY CONTRIBUTOR IN CONNECTION WITH THE CLOSING, THE
EXHIBITS AND ANNEXES HERETO OR THERETO, CONTRIBUTOR SPECIFICALLY DISCLAIMS, AND
NEITHER CONTRIBUTOR NOR ANY OF CONTRIBUTOR’S AFFILIATES NOR ANY OTHER PERSON IS
MAKING, ANY REPRESENTATION, WARRANTY, COVENANT OR ASSURANCE WHATSOEVER TO THE
PARTNERSHIP, AND NO OTHER REPRESENTATIONS, WARRANTIES OR COVENANTS OF ANY KIND
OR CHARACTER, EITHER EXPRESS OR IMPLIED, ARE MADE BY CONTRIBUTOR OR RELIED UPON
BY THE PARTNERSHIP WITH RESPECT TO THE STATUS OF TITLE TO OR THE MAINTENANCE,
REPAIR, CONDITION, DESIGN OR MARKETABILITY OF THE PROPERTY, OR ANY PORTION
THEREOF, INCLUDING:
(i)
ANY IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY,

(ii)
ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE,

(iii)
ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF MATERIALS,

(iv)
ANY RIGHTS OF THE PARTNERSHIP UNDER APPROPRIATE STATUTES TO CLAIM DIMINUTION OF
CONSIDERATION,

(v)
ANY CLAIM BY THE PARTNERSHIP FOR DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR
UNKNOWN, PATENT OR LATENT, WITH RESPECT TO THE IMPROVEMENTS OR THE CONSTRUCTION
OR


-26-



--------------------------------------------------------------------------------




RENOVATION THEREOF, OR DEFECTS OR ERRORS IN THE PLANS AND SPECIFICATIONS WHICH
THE PARTNERSHIP EXPRESSLY ACKNOWLEDGES AND AGREES IT HAS REVIEWED, EVALUATED AND
APPROVED WITH THE ASSISTANCE OF ITS OWN PROFESSIONAL ADVISERS AND EXPERTS,
(vi)
THE FINANCIAL CONDITION OR PROSPECTS OF THE PROPERTY OR ANY TENANT OR
PROSPECTIVE TENANT,

(vii)
ANY OPEN BUILDING PERMITS OR OUTSTANDING BUILDING CODE VIOLATIONS RELATED TO THE
PROPERTY, WHICH EXCEPT AS OTHERWISE SET FORTH HEREIN THE PARTNERSHIP AGREES
CONTRIBUTOR SHALL HAVE NO OBLIGATION TO CURE, AND

(viii)
THE COMPLIANCE OR LACK THEREOF OF THE REAL PROPERTY OR THE IMPROVEMENTS WITH
GOVERNMENTAL REGULATIONS, INCLUDING ENVIRONMENTAL LAWS, NOW EXISTING OR
HEREAFTER ENACTED OR PROMULGATED.

IT IS THE EXPRESS INTENTION OF CONTRIBUTOR AND THE PARTNERSHIP THAT, EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN THE CLOSING DOCUMENTATION DELIVERED
BY CONTRIBUTOR IN CONNECTION WITH THE CLOSING, THE PROPERTY WILL BE CONVEYED AND
TRANSFERRED TO THE PARTNERSHIP IN ITS CONDITION AND STATE OF REPAIR AS OF
CLOSING, “AS IS, WHERE IS, WITH ALL FAULTS”.
(c)    THE PARTNERSHIP REPRESENTS THAT IT IS A KNOWLEDGEABLE, EXPERIENCED AND
SOPHISTICATED ACQUIRER OF REAL ESTATE AND THAT, EXCEPT AS OTHERWISE PROVIDED
HEREIN, IT IS RELYING SOLELY ON ITS OWN EXPERTISE AND THAT OF THE PARTNERSHIP’S
CONSULTANTS IN PROCEEDING WITH THE TRANSACTION CONTEMPLATED BY THIS AGREEMENT.
PURSUANT TO THE TERMS HEREOF, THE PARTNERSHIP, AS OF THE DATE HEREOF, HAS BEEN
GIVEN A SUFFICIENT OPPORTUNITY TO CONDUCT AND HAS CONDUCTED SUCH INSPECTIONS,
INVESTIGATIONS AND OTHER INDEPENDENT EXAMINATIONS OF THE PROPERTY AND RELATED
MATTERS AS THE PARTNERSHIP DEEMED NECESSARY, INCLUDING THE PHYSICAL AND
ENVIRONMENTAL CONDITIONS THEREOF. THE PARTNERSHIP WILL RELY UPON SAME AND NOT
UPON ANY STATEMENTS OF CONTRIBUTOR (EXCLUDING THE MATTERS EXPRESSLY REPRESENTED
BY CONTRIBUTOR HEREIN OR IN THE CLOSING DOCUMENTATION DELIVERED BY CONTRIBUTOR
IN CONNECTION WITH THE CLOSING) NOR OF ANY OFFICER, DIRECTOR, EMPLOYEE, AGENT OR
ATTORNEY OF CONTRIBUTOR. THE PARTNERSHIP ACKNOWLEDGES THAT THE INFORMATION
OBTAINED BY THE PARTNERSHIP WAS OBTAINED FROM A VARIETY OF SOURCES, AND, EXCEPT
AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN THE CLOSING DOCUMENTATION
DELIVERED BY CONTRIBUTOR IN CONNECTION WITH THE CLOSING, CONTRIBUTOR WILL NOT BE
DEEMED TO HAVE REPRESENTED OR WARRANTED THE COMPLETENESS, TRUTH OR ACCURACY OF
ANY OF THE DOCUMENTS OR OTHER SUCH INFORMATION HERETOFORE OR HEREINAFTER
FURNISHED TO THE PARTNERSHIP. UPON THE CLOSING, EXCEPT AS EXPRESSLY SET FORTH IN
THIS AGREEMENT OR IN THE CLOSING DOCUMENTATION DELIVERED BY

-27-



--------------------------------------------------------------------------------




CONTRIBUTOR IN CONNECTION WITH THE CLOSING, THE PARTNERSHIP WILL ASSUME THE RISK
THAT ADVERSE MATTERS, INCLUDING ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS,
MAY NOT HAVE BEEN REVEALED BY THE PARTNERSHIP’S INSPECTIONS AND INVESTIGATIONS.
THE PARTNERSHIP FURTHER ACKNOWLEDGES AND AGREES THAT THERE ARE NO ORAL
AGREEMENTS, REPRESENTATIONS, WARRANTIES OR COVENANTS COLLATERAL TO OR AFFECTING
THE PROPERTY BY CONTRIBUTOR OR ANY AGENT OF CONTRIBUTOR. CONTRIBUTOR IS NOT
LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS,
REPRESENTATIONS, WARRANTIES OR INFORMATION PERTAINING TO THE PROPERTY FURNISHED
BY ANY REAL ESTATE BROKER, AGENT, EMPLOYEE OR OTHER PERSON, UNLESS THE SAME ARE
SPECIFICALLY SET FORTH HEREIN. THE PARTNERSHIP ACKNOWLEDGES THAT THE
CONSIDERATION REFLECTS THE “AS IS, WHERE IS” NATURE OF THIS CONTRIBUTION AND ANY
FAULTS, LIABILITIES, DEFECTS OR OTHER ADVERSE MATTERS THAT MAY BE ASSOCIATED
WITH THE PROPERTY (SUBJECT TO THE MATTERS EXPRESSLY SET FORTH IN THIS AGREEMENT
OR IN THE CLOSING DOCUMENTATION DELIVERED BY CONTRIBUTOR IN CONNECTION WITH THE
CLOSING). THE PARTNERSHIP, WITH THE PARTNERSHIP’S COUNSEL, HAS FULLY REVIEWED
THE DISCLAIMERS AND WAIVERS SET FORTH IN THIS AGREEMENT AND UNDERSTANDS THE
SIGNIFICANCE OF EACH AND AGREES THAT THE DISCLAIMERS AND OTHER AGREEMENTS SET
FORTH HEREIN ARE AN INTEGRAL PART OF THIS AGREEMENT, AND THAT CONTRIBUTOR WOULD
NOT HAVE AGREED TO CONTRIBUTE THE PROPERTY TO THE PARTNERSHIP FOR THE
CONSIDERATION WITHOUT THE DISCLAIMERS AND OTHER AGREEMENTS SET FORTH IN THIS
AGREEMENT.
(d)    EXCEPT FOR THE MATTERS SET FORTH IN THIS AGREEMENT OR IN THE CLOSING
DOCUMENTATION, THE PARTNERSHIP RELEASES CONTRIBUTOR AND THE CONTRIBUTOR PARTIES
FROM AND WAIVES ANY CLAIM OR CAUSE OF ACTION, INCLUDING ANY STRICT LIABILITY
CLAIM OR CAUSE OF ACTION, THAT THE PARTNERSHIP MAY HAVE AGAINST CONTRIBUTOR OR
THE CONTRIBUTOR PARTIES (a) RELATED TO OR WITH RESPECT TO THE DESIGN,
CONSTRUCTION, RENOVATION, MAINTENANCE, REPAIR OR CONDITION OF THE PROPERTY, THE
CONSTRUCTION CONTRACTS, THE FAILURE OF THE REDEVELOPMENT TO BE COMPLETED IN
ACCORDANCE WITH THE PLANS AND SPECIFICATIONS, THE COMPLIANCE OF THE PLANS AND
SPECIFICATIONS FOR THE PROPERTY WITH APPLICABLE LAWS, OR ANY DEFECTS, WHETHER
KNOWN OR UNKNOWN, PATENT OR LATENT, EXISTING ON THE DATE HEREOF OR ARISING IN
THE FUTURE, IN THE IMPROVEMENTS (INCLUDING ALL BUILDING AND MECHANICAL SYSTEMS),
ANY FIXTURE, THE PERSONAL PROPERTY OR ANY OTHER PART OF THE PROPERTY, OR (b)
UNDER ANY ENVIRONMENTAL LAW, WHETHER NOW EXISTING OR HEREAFTER ENACTED OR
PROMULGATED, OR BY VIRTUE OF ANY COMMON LAW RIGHT NOW EXISTING OR HEREAFTER
CREATED, RELATED TO ENVIRONMENTAL CONDITIONS OR ENVIRONMENTAL MATTERS IN, ON,
UNDER, ABOUT OR MIGRATING FROM OR ONTO THE PROPERTY.
(e)    THE TERMS AND CONDITIONS OF THIS SECTION 5.4 WILL EXPRESSLY SURVIVE THE
TERMINATION OF THIS AGREEMENT OR THE CLOSING, AS THE CASE MAY BE, AND WILL NOT
MERGE WITH THE PROVISIONS OF ANY CLOSING DOCUMENTS AND ARE HEREBY DEEMED
INCORPORATED INTO THE DEEDS AS FULLY AS IF SET FORTH AT LENGTH THEREIN.

-28-



--------------------------------------------------------------------------------




(f)    NOTHING IN THIS SECTION 5.4 OR ANY OTHER PROVISION OF THIS AGREEMENT
SHALL SERVE TO WAIVE, RELEASE OR OTHERWISE IMPAIR THE PARTNERSHIP’S RIGHTS
AGAINST ANY ARCHITECT, ENGINEER, CONTRACTOR, CONSTRUCTION MANAGER OR ANY OTHER
PERSON OR ENTITY (OTHER THAN, IN EACH CASE, CONTRIBUTOR AND ITS AFFILIATES) IN
CONNECTION WITH THE DESIGN AND CONSTRUCTION OF THE REDEVELOPMENT AND/OR OFFSITE
IMPROVEMENTS, ALL SUCH RIGHTS BEING EXPRESSLY PRESERVED UNDER THIS AGREEMENT.
Section 5.5    No Due Diligence Contingency. Notwithstanding anything to the
contrary contained in this Article V or elsewhere in this Agreement, the
Partnership acknowledges and agrees that this transaction, and the Partnership’s
obligations under this Agreement, are not conditioned on or subject to a due
diligence contingency or the results of the Partnership’s inspections of the
Property.
ARTICLE VI    
TITLE AND SURVEY MATTERS
Section 6.1    Survey and Title Commitment. Each of Contributor and the
Partnership has ordered a title commitment to insure the Partnership’s title to
the Real Property, in the amount of Four Hundred Sixty-Five Million and No/100
Dollars ($465,000,000.00), issued by Stewart Title Guaranty Company on February
20, 2014 (the “Title Commitment”), together with the best available copies of
all documents relating to the title exceptions referred to therein. The
Partnership acknowledges that Contributor has delivered the Survey to the
Partnership. The Partnership may, at its cost, cause the Survey to be updated or
obtain a new survey by the surveyor of its choice (each, an “Updated Survey”),
and Contributor shall cooperate in such efforts consistent with its obligations
set forth in Section 5.1 above.
Section 6.2    Title Update; Title Objections. Not more than ten (10) nor less
than five (5) Business Days prior to Closing, either the Partnership or
Contributor may cause the Title Commitment to be updated (and upon Contributor’s
request the Partnership shall cause the Title Company to so update the Title
Commitment) and shall cause the other party to be sent a copy of the same (the
“Updated Title Commitment”). If any such Updated Title Commitment or any Updated
Survey should reveal any Title Defects that were not reflected in the Title
Commitment or Survey reviewed by the Partnership on or prior to the date of this
Agreement to which the Partnership objects, the Partnership shall notify
Contributor of same within three (3) Business Days after the Partnership obtains
the Title Commitment or such update to the Title Commitment, but in any event,
not less than two (2) Business Days prior to Closing. Nothing contained herein
shall preclude the Title Company from running any subsequent additional title
updates prior to Closing, and if any such subsequent update reveals any Title
Defects, the Partnership, upon receipt of such report, shall notify Contributor
of such Title Defects not later than 9:30 a.m. on the date of the Closing (or,
if the Partnership receives such update only on the day of the Closing, within a
reasonably prompt time after such receipt). In such event, the Scheduled Closing
Date may be extended at the election of the Partnership for up to two (2)
Business Days, at the expiration of which the Partnership must either accept the
Property subject to such Title Defect or object to such Title Defect, in which
event the provisions of Section 6.3 shall apply.
Section 6.3    Contributor Cure Rights. For purposes of clarity, except as
provided in this Section 6.3, in no event shall Contributor be required to (i)
remove of record any Permitted Exceptions or (ii) take or bring any action or
proceeding or take any other steps to cure or remove any Title Defects that were
reflected on the Title Commitment or Survey or to expend any moneys therefor
(and the Partnership shall have no right of action against Contributor therefor,
at law or in equity), except that Contributor shall, on or prior to the Closing,
pay, discharge or remove of record or cause to be paid, discharged or

-29-



--------------------------------------------------------------------------------




removed of record at Contributor’s sole cost and expense all of the following
items (and the failure of Contributor to do so constitutes a default under this
Agreement by Contributor): (a) Voluntary Liens and (b) Other Liens. At
Contributor’s cost and expense, Contributor may bond any such matters to the
Title Company’s reasonable satisfaction; provided that such bond is in an amount
sufficient to satisfy the charge against the Property under the related
obligation in full, and such objection shall be deemed cured provided such
matter shall not be reflected as an exception in the Title Policy. Contributor
shall have the right to apply the proceeds of this transaction to the
satisfaction of any lien or encumbrance, but unless expressly required to do so
in this Agreement, Contributor shall not be under any obligation so to do.
Section 6.4    Partnership Remedies for Title Defects. In the event that (a)
Contributor elects not to attempt to cure one or more of the Title Defects it is
obligated to cure to which the Partnership is entitled to object pursuant to
Section 6.2 and does so object, or (b) Contributor is unable to cure one or more
of the Title Defects to which the Partnership is entitled to object pursuant to
Section 6.2 and does so object, then Contributor shall so advise the Partnership
and the Partnership shall have the right, as its sole and exclusive remedy, to
either (i) terminate this Agreement, in which event Contributor shall (A)
promptly return the Deposit L/C(s) and, if still held in the Deposit Escrow
Account, the Initial Cash Deposit or Cash Deposit, to the Partnership and (B)
promptly pay (and in any event within five (5) Business Days following its
receipt of a termination notice from the Partnership) reimburse the Partnership
for its and its Affiliates’ reasonable out-of-pocket costs and expenses incurred
in connection with this Agreement and the transactions contemplated hereby (but
such amount may not exceed two million dollars ($2,000,000.00)), or (ii) waive
the Title Defects and proceed to the Closing with an assumption of the
obligation to pay or satisfy such Voluntary Liens and/or Other Liens and reduce
the aggregate amount of Consideration by the aggregate amount of such Voluntary
Liens that are liquidated in amount and/or such Other Liens (which reduction
shall be allocated among the forms of Consideration described in Sections
3.1(a), (b) and (c) on a pro rata basis). If Contributor is obligated, or
elects, to cure such matters, the Closing shall be extended for such reasonable
period of time as Contributor may elect, not to exceed thirty (30) days, but in
any event not beyond the Outside Date, to allow Contributor to effectuate such
cure, with the Closing to occur on a Business Day specified by Contributor and
not later than five (5) Business Days from the date of Contributor’s delivery to
the Partnership of evidence reasonably acceptable to the Partnership that such
matters have been cured. Notwithstanding the foregoing, Contributor shall not be
required to remove or satisfy any lien which it is contesting diligently and in
good faith, so long as Contributor delivers to the Partnership, upon request,
with an indemnity, bond or other security from VRLP reasonably satisfactory to
the Partnership (which may, at Contributor’s option, be an endorsement to the
Title Policy insuring against such claim or demand) assuring the discharge of
Contributor’s obligations for such lien, including interest and penalties. The
provisions of this Section 6.4 shall survive the Closing.
ARTICLE VII    
PRE-CLOSING COVENANTS
Section 7.1    New Contracts; Modification of Contracts. Contributor may not,
and shall cause its Affiliates to not, enter into a new Contract or amend an
existing Contract or Operating Agreement without the Partnership’s prior written
consent (not to be unreasonably withheld, conditioned or delayed), unless such
new or amended Contract will not be binding on or otherwise affect, impose
expenses or obligations on the Partnership at or after Closing or will be
terminable at the Partnership’s option following Closing without penalty and
upon not more than thirty (30) days’ written notice. The provisions of this
Section 7.1 shall survive the Closing.
Section 7.2    Leasing; TI Expenditures and Leasing Expenditures.

-30-



--------------------------------------------------------------------------------




(a)    Contributor shall consult with the Partnership and keep the Partnership
reasonably apprised regarding leasing activity for the Property, and prior to
executing any Lease, Contributor shall provide a copy to the Partnership who
shall have five (5) days to review and provide any comments thereon (which
comments Contributor shall consider in good faith but by which Contributor shall
not be bound) prior to execution of such Lease by Contributor; provided, that in
the event that the Partnership fails to respond within such five (5) day period,
it shall be deemed to have waived the right to provide comments. Contributor may
not execute any new Lease or amend or modify any existing Lease, in each case,
unless (i) the Lease is for In-Line Space, the rent for such Lease equals or
exceeds ninety-five percent (95%) of the applicable rent amount set forth for
such space in the Leasing Parameters, the aggregate TI Expenditures for such
Lease equal or are less than one hundred five percent (105%) of the applicable
aggregate TI Expenditures set forth for such space in the Leasing Parameters,
all leasing expenditures are at market rates and no leasing expenditure is
payable to an Affiliate of Contributor, and the Tenant is of a type typically
found in, and the Lease is on terms customary in all material respects for,
regional shopping centers of similar quality, (ii) the Lease is of a type
customary in a specialty leasing program and either has a term of thirteen (13)
months or less or may be terminated at any time by the landlord with thirty (30)
days’ notice, or (iii) the Partnership gives its prior consent, not to be
unreasonably withheld, delayed or conditioned. On or prior to the Closing, Date,
Contributor shall provide PREIT Newco an updated Rent Roll, dated as of a date
that is less than ten (10) days prior to the Closing Date (the “Updated Rent
Roll”), which shall be true, accurate and complete with respect to (A) the
identity of the Tenants listed on such Updated Rent Roll and (B) the amounts of
the annual base rent referenced on such Updated Rent Roll.
(b)    Following Closing, Contributor shall be responsible for all TI
Expenditures and Leasing Expenditures with respect to Leases executed by
Contributor before Closing pursuant to Section 7.2(a), and shall pay the same
when due or reimburse the Partnership upon request from time to time for the
same. The foregoing reimbursement requirement shall not apply to (i) any Lease
executed before Closing to the extent it is amended or modified after Closing in
a manner that increases the requirement to pay TI Expenditures or Leasing
Expenditures after Closing or (ii) TI Expenditures and Leasing Expenditures
incurred as a result of the exercise after Closing of any extension, renewal or
expansion option under any Lease. At Closing, if the aggregate amount of TI
Expenditures paid or payable in the future for Leases theretofore executed by
Contributor pursuant to Section 7.2(a) is less than $57,289,407, then
Contributor shall pay to the Partnership an amount equal to the difference
between such sums. At Closing, if the aggregate amount of Leasing Expenditures
paid or payable in the future for Leases executed by Contributor either before
the Effective Date or after the Effective Date pursuant to Section 7.2(a) is
less than $2,800,000, inclusive of amounts payable to the Partnership pursuant
to Section 7.2(f) (it being understood and agreed that, as of the Effective
Date, the Leasing Expenditures paid or payable in the future for Leases executed
on or before the Effective Date equal approximately $2,150,000), then
Contributor shall pay to the Partnership an amount equal to the difference
between such sums.
(c)    Notwithstanding anything to the contrary contained in this Agreement,
Contributor reserves the right, but is not obligated, to (i) institute summary
proceedings against a Tenant or (ii) accept surrender of or terminate a Lease as
a result of a default by the Tenant after the expiration of applicable notice
and grace periods, provided that Contributor shall reasonably consult with and
consider any comments of the Partnership in accordance with Section 7.4(b) (but
shall not be bound by the Partnership’s views or comments). Except as expressly
provided herein, Contributor makes no representations and assumes no
responsibility with respect to the continued or prospective occupancy of the
Property or any part thereof by any Tenant, and the removal of a defaulting
Tenant before Closing, whether by summary proceedings or otherwise, shall not
give rise to any claim on the part of the Partnership. The Partnership agrees
that, assuming all the closing conditions set forth in Section 9.1 or otherwise
hereunder are satisfied or waived, it shall not be grounds for the Partnership’s
refusal to close this transaction that a

-31-



--------------------------------------------------------------------------------




Tenant may be a holdover Tenant or in default under its Lease on the date of
Closing and the Partnership shall accept title subject to such holding over or
default without credit against, or reduction of, the Consideration, except as
provided in Sections 10.4 and 10.5.
(d)    With respect to any consent requested of the Partnership under this
Section 7.2, if the Partnership fails to consent or expressly withhold its
consent (stating with specificity the basis of its objection) within five (5)
Business Days after its receipt of written request for such consent, Contributor
shall send a second notice requesting the Partnership’s consent, which second
notice shall contain the following legend in capitalized bold letters on the top
thereof: “THIS IS A SECOND REQUEST FOR CONSENT TO [_______________]. YOUR
RESPONSE IS REQUESTED WITHIN FIVE (5) BUSINESS DAYS. YOUR FAILURE TO RESPOND
WITHIN SUCH TIME PERIOD SHALL RESULT IN YOUR CONSENT BEING DEEMED TO HAVE BEEN
GRANTED.” In the event that the Partnership fails to respond to such second
notice within five (5) Business Days after delivery to it of such second request
by either consenting or expressly withholding its consent (stating with
specificity the basis of its objection), then the Partnership’s consent shall be
deemed to have been granted.
(e)    Following Closing and until the Earnout Calculation Date, the Partnership
shall use diligent, good-faith efforts to lease the Improvements in accordance
with the Leasing Parameters as promptly as is commercially reasonable, and shall
provide Contributor with a reasonably detailed quarterly summary of all actual
and pending leasing activity and otherwise keep Contributor reasonably apprised
regarding leasing activity.
(f)    Within fifteen (15) days after the Effective Date and thereafter from
time to time until the Closing, Contributor and the Partnership shall jointly
review and expand the list of prospective Tenants for the Property and shall
apportion between them responsibility for pursuing leases with prospective
Tenants based on relationships, extent of existing portfolio and the likelihood
of successfully concluding a transaction; provided, that Contributor shall be
entitled to retain responsibility for any prospective Tenant then in active
negotiations with Contributor (including prospective Tenants that have responded
to a Contributor letter of intent within thirty (30) days after the Effective
Date). With respect to Leases executed and delivered before Closing for which
the Partnership was apportioned leasing responsibility pursuant to the preceding
sentence, and Leases executed and delivered within ninety (90) days after
Closing for which the Partnership was apportioned leasing responsibility
pursuant to this Section 7.2(f) and pursued prior to Closing, Contributor shall
pay the Partnership a leasing commission as set forth on Exhibit 7.2(f), with
fifty percent (50%) of such commission due upon execution of the Lease by the
Tenant and landlord and the remainder due no later than thirty (30) days after
the latest to occur of (i) the applicable Tenant’s opening for business, (ii)
payment by the Tenant of its first month’s rent, (iii) certification by the
Tenant that it has completed the buildout of its space, lien-free and
accompanied by all necessary lien waivers and (iv) delivery by the Tenant of its
certificate of occupancy. In no event shall the leasing commissions payable to
the Partnership pursuant to this Section 7.2(f) for tenants of In-Line Space
exceed five hundred thousand dollars ($500,000) in the aggregate.
(g)    The provisions of this Section 7.2 shall survive Closing.
Section 7.3    Estoppel Certificates.
(a)    Contributor will use commercially reasonable efforts to deliver to the
Partnership no less than five (5) Business Days before the Scheduled Closing
Date (i) from each Required Tenant, a completed and executed tenant estoppel
certificate in substantially the form attached hereto as Exhibit 7.3(a)(i) (or
in such other form as may otherwise be set forth or prescribed in the applicable
Lease or, if the Tenant in question is a national tenant that utilizes a
standard form, then on such form) (collectively,

-32-



--------------------------------------------------------------------------------




the “Tenant Estoppel Certificates”); (ii) from each Operating Agreement
Counterparty, a completed and executed Operating Agreement estoppel certificate
in substantially the form attached hereto as Exhibit 7.3(a)(ii) (or in such
other substantially similar form as may otherwise be set forth or prescribed in
the Operating Agreement) (each, an “Operating Agreement Estoppel Certificate”);
and (iii) from the Ground Lessor, a completed and executed Ground Lease estoppel
certificate in substantially the form attached hereto as Exhibit 7.3(a)(iii) (or
in such other substantially similar form as may otherwise be set forth or
prescribed in the Ground Lease) (the “Ground Lease Estoppel Certificate,” and
with the Tenant Estoppel Certificates and the Operating Agreement Estoppel
Certificates, the “Estoppel Certificates”). For clarity, only one Estoppel
Certificate shall be required to be delivered by Macy’s Retail Holdings, Inc.,
even though it is both a Required Tenant and an Operating Agreement Counterparty
(provided such Estoppel Certificate contains the information set forth in each
of Exhibit 7.3(a)(i) hereto and Exhibit 7.3(a)(ii) hereto).
(b)    Contributor shall deliver each Estoppel Certificate to the Partnership
after receipt. If the Partnership does not expressly object in writing to any
matter contained within any delivered Estoppel Certificate or to any proposed
draft of an Estoppel Certificate delivered by a Required Tenant, Operating
Agreement Counterparty or Ground Lessor before the date five (5) Business Days
after receipt thereof, Contributor shall send a second copy of such Estoppel
Certificate or draft to the Partnership, along with a notice which shall contain
the following legend in capitalized bold letters on the top thereof: “THIS IS A
SECOND REQUEST FOR COMMENT TO [_______________]. YOUR RESPONSE IS REQUESTED
WITHIN FIVE (5) BUSINESS DAYS. YOUR FAILURE TO RESPOND WITHIN SUCH TIME PERIOD
SHALL RESULT IN YOUR RIGHT TO OBJECT TO ANY MATTER SET FORTH IN
[_______________] BEING WAIVED.” In the event that the Partnership fails to
respond to such second notice within five (5) Business Days after delivery to
the Partnership of such second notice with any express objections in writing to
any matter contained within such delivered Estoppel Certificate or proposed
draft thereof, then the Partnership shall be deemed to have approved such
Estoppel Certificate or the matters set forth in such proposed draft. If
Contributor receives an executed Estoppel Certificate within two (2) Business
Days of the Scheduled Closing Date, the Scheduled Closing Date may be adjourned
at the option of the Partnership to provide the Partnership with a two (2)
Business Day review period, if necessary; provided, however, that the Scheduled
Closing Date shall not be adjourned for an aggregate period of more than ten
(10) days pursuant to this sentence.
(c)    The Partnership’s obligation to close the transaction contemplated by
this Agreement is conditioned on the delivery to the Partnership on or before
the Scheduled Closing Date of Tenant Estoppel Certificates from the Required
Tenants, Operating Agreement Estoppel Certificates from each Operating Agreement
Counterparty, and a Ground Lease Estoppel Certificate from the Ground Lessor
(or, in each case, a Contributor’s Affidavit as required by Section 7.3(d) in
lieu thereof), in each case, (i) containing no information that contradicts in
any material respect the provisions contained in the copies of the related
Lease, Operating Agreement or Ground Lease, respectively, provided to the
Partnership by Contributor prior to the Effective Date or, in the case of the
Tenant Estoppel Certificates, the information in respect of such Lease contained
in the Rent Roll and the security deposit amount contained on the Security
Deposit Schedule); (ii) not alleging a material default on the part of
Contributor, or a material dispute with Contributor; (iii) in substantially the
form required by Section 7.3(a) (or, in each case, as to which the Partnership
has waived compliance with the foregoing requirements affirmatively or pursuant
to the deemed-approval provisions of Section 7.3(b)); (iv) dated no earlier than
the date of the “grand opening” of the Improvements; and (v) if the Closing
occurs after March 31, 2015, dated no more than six (6) months prior to the
Closing Date. In determining whether the foregoing requirements have been
satisfied, the Partnership may not object to any non-material qualifications or
modifications which the counterparty may make to the form of Estoppel
Certificate.

-33-



--------------------------------------------------------------------------------




(d)    If Contributor, despite using commercially reasonable efforts, does not
timely deliver all Estoppel Certificates required by Section 7.3(c) from each
Required Tenant each Operating Agreement Counterparty and the Ground Lessor,
Contributor must deliver at Closing in lieu thereof, and the Partnership must
accept, a representation and warranty from VRLP (the “Contributor’s Affidavit”)
containing the same information required to be contained in such Estoppel
Certificates required by Section 7.3(a) that are not delivered by Contributor.
If Contributor subsequently delivers an Estoppel Certificate (whether before or
after Closing) complying with the requirements of Section 7.3(c) signed by the
applicable counterparty, Contributor’s liability under the corresponding
provisions of such Contributor’s Affidavit shall thereupon terminate. Any
Contributor’s Affidavit shall be subject to the provisions of Sections 8.3, 8.4
and 8.5, except that the survival period for liability (i) under any
Contributor’s Affidavit in respect of an Operating Agreement Estoppel
Certificate, a Ground Lease Estoppel Certificate or a Tenant Estoppel
Certificate pertaining to the Tenants described in clauses (i) or (ii) of the
definition of “Required Tenant”, shall be until the date on which Contributor
delivers to the Partnership an Estoppel Certificate from the applicable Required
Tenant, Operating Agreement Counterparty or Ground Lessor, and (ii) under any
Contributor’s Affidavit in respect of a Tenant Estoppel Certificate pertaining
to the Tenants described in clause (iii) of the definition of “Required Tenant”,
shall be the earlier of (x) such time as such Required Tenant has, for six (6)
consecutive months following the Closing Date, made regular rent payments and
has not declared any default by landlord under its lease (excluding any failures
to pay rent or defaults that arise from actions taken by the Partnership or its
Affiliates after the Closing) and (y) the date on which Contributor delivers to
the Partnership an Estoppel Certificate from the applicable Required Tenant. The
Partnership shall permit Contributor to solicit Estoppel Certificates from
Required Tenants and Operating Agreement Counterparties and the Ground Lessor
after the Closing Date and shall reasonably cooperate with Contributor in
respect thereof, including, if requested by Contributor, soliciting such
Estoppel Certificates at Contributor’s direction and directly on Contributor’s
behalf.
(e)    If, after the Closing, any party that signed an Estoppel Certificate
claims that the amount of the rent, the amount of the applicable security
deposit or any other statement contained in its Estoppel Certificate was
incorrect, the Partnership shall have recourse only against such party (and not
Contributor) so long as the applicable Estoppel Certificate confirmed the amount
or statement as represented to by Contributor hereunder.
(f)    The provisions of this Section 7.3 shall survive Closing.
Section 7.4    Management of the Property.
(a)    Contributor shall not enter into any agreement or arrangement with any
Person who is not an Affiliate of Contributor pursuant to which such Person
shall provide management services in respect of the Property unless the
Partnership provides its prior written consent.
(b)    From and after the Effective Date through the Closing Date, Contributor
agrees to (i) keep the Property insured under its current or comparable policies
which shall include property insurance for the buildings and improvements
forming a part of the Property on an “special form of loss” basis in an amount
not less than the full replacement cost of such buildings and improvements
(provided that if the Terrorism Risk Insurance Program Reauthorization Act of
2007 (TRIPRA) is not renewed or extended (or otherwise replaced by a
substantially similar statute by December 31, 2014, Contributor, in its sole
discretion, shall have the option as to whether coverage for terrorism events is
provided for the Property), (ii) operate and maintain (and to use reasonable
efforts to cause Tenants having an obligation to do so under the Leases to
operate and maintain) the Property substantially in accordance with past
practices, normal wear and tear excepted (and to comply in all material respects
with its obligations under the Ground Lease, the Leases and the Operating
Agreement), (iii) consult with and keep the Partnership

-34-



--------------------------------------------------------------------------------




reasonably informed with respect to the hiring of personnel and other
operational decisions with respect to the Property, and consider in good faith
any comments and requests of the Partnership with respect thereto, (iv) consult
with and keep the Partnership reasonably informed with respect to the plans for
the “grand opening” of the Property, incur expenses in accordance with the
“grand opening” budget, and obtain the Partnership’s prior written consent, not
to be unreasonably withheld, delayed or conditioned, for any reduction of the
“grand opening” budget amount (which, for the avoidance of doubt, is $1,000,000)
and (v) otherwise cooperate with the Partnership and PREIT Newco to facilitate
the transition of ownership of the Property to PREIT Newco.
Section 7.5    Redevelopment.
(a)    Subject to the other terms and conditions hereof, Contributor shall use
its reasonable best efforts to Fully Complete the Redevelopment as soon as
reasonably possible and in any event by the Outside Date, and shall be solely
responsible for, and indemnify the Partnership against, any costs and expenses
required in order to Fully Complete the Redevelopment.
(b)    If Contributor does not expect to Fully Complete the Redevelopment prior
to the Scheduled Closing Date, Contributor shall provide written notice to the
Partnership (which Contributor shall endeavor to deliver at least ten (10) days
prior to such date), which notice shall indicate in reasonable detail the
remaining work that is expected to be required after Closing in order to Fully
Complete the Redevelopment and Contributor’s good faith estimates of the costs
and expenses required to be incurred for such work and the date of Full
Completion.
(c)    Except in the event the Parties elect the options set forth in Sections
13.1(a)(i)(z) or 13.1(a)(ii)(z), to the extent the Redevelopment has not been
Fully Completed at the Closing:
(i)    Contributor’s obligations pursuant to this Section 7.5 shall continue in
effect following the Closing and Contributor shall be solely responsible for any
costs and expenses incurred to Fully Complete the Redevelopment (and shall
ensure that the Partnership is named as an additional insured on all WT, other
contractor and Contributor insurance policies for the Redevelopment and is
otherwise completely and fully indemnified from and against any claims from WT,
other contractors and third parties or otherwise in connection with the
post-Closing work); and
(ii)    Contributor shall provide the Partnership monthly updates as promptly as
practicable (and in any event within twenty (20) days after each calendar month
end) setting forth in reasonable detail (x) the status of and any material
developments or changes to the Redevelopment, (y) estimates of the remaining
costs to Fully Complete the Redevelopment, and (z) an updated Redevelopment
project schedule.
(d)    Notwithstanding anything to the contrary in this Agreement, no exercise
by the Partnership of its consent rights hereunder (provided that such consent
right is exercised in good faith and, if required by the express terms hereof,
reasonably) shall diminish or absolve Contributor of its obligation to Fully
Complete the Redevelopment as soon as reasonably possible.
(e)    For clarity, the Redevelopment Condition shall be satisfied upon
Substantial Completion and not upon Full Completion of the Redevelopment, and
the failure to Fully Complete the Redevelopment by Closing shall not be a
default by Contributor hereunder.
(f)    Upon the Full Completion of the Redevelopment and the Full Completion of
the Offsite Improvements, Contributor will assign to the Partnership, by means
of an assignment instrument

-35-



--------------------------------------------------------------------------------




reasonably acceptable to the Partnership, all of the Construction Contracts that
are assignable by their terms; provided, however, that such assignment shall not
relieve Contributor of any obligation hereunder to pay for the Redevelopment or
the Offsite Improvements or any other liabilities incurred by Contributor under
the Construction Contracts prior to the assignment thereof, which shall remain
the responsibility of Contributor. If any Construction Contract is not
assignable by its terms, Contributor shall use commercially reasonable efforts
to obtain any consent or novation required in order to effectuate the assumption
by and assignment to PREIT Newco of such Construction Contract and, promptly
following receipt of any required consent or novation, the Parties shall
effectuate such assignment and assumption. If any such consent or novation shall
not be obtained by the date that is sixty (60) days after the certification
described in the first sentence of this Section 7.5(f), Contributor shall
execute and deliver an agreement with PREIT Newco reasonably acceptable to PREIT
Newco (at PREIT Newco’s cost and expense) to provide or transfer to PREIT Newco
the benefits intended to be assumed by and assigned to it, including enforcement
at PREIT Newco’s election, and at the cost and for the account of PREIT Newco,
of any and all rights of Contributor against the other party thereto pursuant to
such Construction Contract.
(g)    Following the assignment to and assumption by PREIT Newco of any
Construction Contract or any Warranty (or of Contributor’s benefits with respect
thereto), (i) the Partnership may not recover any amount against Contributor
pursuant to Section 8.1 or any other provision hereof with respect to such
Construction Contract or Warranty if it has previously recovered such amount
with respect to the same claim or matter from the counterparty to such
Construction Contract or Warranty, and (ii) if the Partnership has previously
recovered any amount against Contributor pursuant to Section 8.1 or any other
provision hereof with respect to such Construction Contract or Warranty, it will
assign to Contributor any claim with respect to such matter against the
counterparty to such Construction Contract or Warranty or, if such claim is not
assignable, shall prosecute such claim on Contributor’s behalf and at
Contributor’s cost and expense.
(h)    To the extent that, as of the Closing, Contributor has not received the
full lien waivers described in Section 5.42(iv) of the WT Contract, Contributor
shall provide one or more bonds reasonably satisfactory to the Partnership and
shall indemnify the Partnership in respect of any liens to the extent a waiver
has not yet been provided in accordance with Section 5.42(iv) of the WT
Contract, which bond and indemnity shall terminate upon delivery of full lien
waivers consistent with said section of the WT Contract.
(i)    The provisions of this Section 7.5 shall survive the Closing.
Section 7.6    Offsite Improvements.
(a)    Subject to the other terms and conditions hereof, Contributor shall use
its reasonable best efforts to Fully Complete the Offsite Improvements as soon
as reasonably possible and in any event by the Outside Date, and shall be solely
responsible for any costs and expenses required in order to Fully Complete the
Offsite Improvements.
(b)    In the event Contributor does not expect to Fully Complete the Offsite
Improvements prior to the Scheduled Closing Date, Contributor shall provide
written notice to the Partnership (which Contributor shall endeavor to deliver
at least ten (10) days prior to such date), which notice shall indicate in
reasonable detail the remaining work that is expected to be required after
Closing in order to Fully Complete the Offsite Improvements and Contributor’s
good faith estimates of the costs and expenses required to be incurred for such
work and the date of Full Completion.

-36-



--------------------------------------------------------------------------------




(c)    To the extent that the Offsite Improvements have not been Fully Completed
at the Closing:
(i)    Contributor’s obligations pursuant to this Section 7.6 shall continue in
effect following the Closing and Contributor shall be solely responsible for any
costs and expenses incurred to Fully Complete the Offsite Improvements (and
shall ensure that the Partnership is named as an additional insured on all WT,
other contractor and Contributor insurance policies for the Offsite Improvements
and is otherwise completely and fully indemnified from and against any claims
from WT, other contractors and third parties or otherwise in connection with the
post-Closing work, in each case, to the extent Contributor has the right to so
require under the applicable Construction Contracts and other agreements); and
(ii)    Contributor shall provide the Partnership monthly updates as promptly as
practicable (and in any event within twenty (20) days after each calendar month
end) setting forth in reasonable detail (x) the status of and any material
developments or changes to the Offsite Improvements, (y) estimates of the
remaining costs to Fully Complete the Offsite Improvements, and (z) an updated
Offsite Improvements project schedule.
(d)    For clarity, the Full Completion of the Offsite Improvements is not a
condition precedent to the Partnership’s obligation to close, and the failure to
Fully Complete the Offsite Improvements by Closing shall not be a default by
Contributor hereunder.
(e)    The provisions of this Section 7.6 shall survive the Closing.
Section 7.7    Vornado Debt. VRLP shall, and shall cause its Affiliates to, take
all actions necessary so that at and immediately following Closing (i) there are
no defaults, events of default or other contraventions of the Vornado Debt in
connection with the transactions contemplated by this Agreement and (ii) the
Vornado Debt does not include any Negative Pledge (as defined in the Existing
Credit Agreements) other than a Negative Pledge (as defined in the Existing
Credit Agreements) described in Section 8.3(b)(i) of the Existing Credit
Agreements). The provisions of this Section 7.7 shall survive the Closing.
Section 7.8    Removal of Storage Tank. Prior to Closing, Contributor shall
remove the 30,000 gallon fuel oil storage tank situated under the Real Property.
Costs and expenses incurred in effectuating such removal shall be borne by
Contributor. The provisions of this Section 7.8 shall survive the Closing.
Section 7.9    Recording of Deed. Within ten (10) Business Days after the
Effective Date, VRLP will cause that certain Deed, dated as of February 28,
2014, by and between Vornado Savanna LLC and VNO 6417 Loisdale Road LLC relating
to a portion of the Real Property to be delivered for recording in the
appropriate local land records.
ARTICLE VIII
REPRESENTATIONS AND WARRANTIES
Section 8.1    Contributor’s Representations and Warranties. The following
representations and warranties shall be true as of the Effective Date and,
unless otherwise provided by the terms of such representation and warranty and
as of the Closing Date. Subject to the limitations set forth in Sections 8.4 and
8.5 of this Agreement, Contributor represents and warrants to the Partnership
the following:

-37-



--------------------------------------------------------------------------------




(a)    Status. Contributor is a limited partnership duly organized and validly
existing as a limited partnership in good standing under the laws of the
Commonwealth of Virginia, and is authorized to transact business in the
Commonwealth of Virginia.
(b)    Authority. The execution and delivery of this Agreement and each other
agreement executed and delivered (or to be executed and delivered) by
Contributor or the Affiliated Owners in connection herewith, and the performance
of Contributor’s and the Affiliated Owners’ obligations hereunder and
thereunder, have been duly authorized by all necessary action on the part of
Contributor and the Affiliated Owners, and this Agreement constitutes the legal,
valid and binding obligation of Contributor and the Affiliated Owners
enforceable in accordance with its terms, subject to the effect of laws
pertaining to bankruptcy, moratorium, fraudulent conveyance, creditors’ rights
generally and equity principles and an implied covenant of good faith and fair
dealing. No consents or approvals for the transactions herein contemplated are
required to be obtained by Contributor or the Affiliated Owners from any third
parties or any Authority.
(c)    Non-Contravention. The execution and delivery of this Agreement and each
other agreement executed and delivered (or to be executed and delivered) in
connection herewith by Contributor and the Affiliated Owners do not, and the
performance of Contributor’s and the Affiliated Owners’ obligations hereunder
and thereunder, including the consummation by Contributor and the Affiliated
Owners of the transactions contemplated hereby at Closing, will not, (i) violate
any judgment, order, injunction, decree, regulation or ruling of any court or
Authority binding upon Contributor, the Affiliated Owners or the Property or
(ii) result in a breach of, or constitute a default under the organizational
documents of Contributor or the Affiliated Owners, any note or other evidence of
indebtedness, any mortgage, deed of trust or indenture, or any lease or other
agreement or instrument by which Contributor, the Affiliated Owners or the
Property is bound, which default could reasonably be expected to have a material
adverse effect on the Property or its operations taken as a whole or the ability
of Contributor and the Affiliated Owners, taken together, to consummate the
transaction contemplated hereby. No consent, waiver, approval or authorization
is required from any Person in connection with the execution and delivery of
this Agreement by Contributor or the Affiliated Owners or the performance by
Contributor or the Affiliated Owners of the transactions contemplated hereby
except for such consents, waivers, approvals or authorizations as will be
obtained prior to Closing.
(d)    Non-Foreign Entity. Neither Contributor nor any of the Affiliated Owners
is a “foreign person” or “foreign corporation” as those terms are defined in the
Code and the Treasury Regulations promulgated thereunder. Contributor is treated
as a partnership for U.S. federal income tax purposes, and each Affiliated Owner
is treated as a an entity disregarded as separate from Contributor for U.S.
federal income tax purposes.
(e)    Suits and Proceedings. Except as previously disclosed to the Partnership
by Contributor or as indicated on Exhibit 8.1(e), as of the Effective Date,
there are no actions, suits, arbitrations, governmental investigations or other
proceedings pending and served or, to Contributor’s knowledge, threatened or
pending but not yet served against Contributor, the Affiliated Owners or the
Property before any court or Authority, except for mechanic’s liens disclosed on
the Title Commitment.
(f)    Condemnation. As of the Effective Date, Contributor has not received any
written condemnation notice from any Authority with respect to all or part of
the Real Property and has no actual knowledge that any condemnation or eminent
domain proceeding has commenced or is pending or threatened.
(g)    Leases.

-38-



--------------------------------------------------------------------------------




(i) A schedule of all of the Leases in effect as of the Effective Date has
previously been provided to the Partnership in writing. A list of all Tenants
currently in occupancy is set forth on the Rent Roll or the Updated Rent Roll,
as applicable (subject to Contributor’s right to execute new Leases as provided
in Section 7.2). Copies of all Leases in effect as of the Effective Date that
are true, complete and correct in all material respects have been heretofore
delivered by Contributor to the Partnership. As of the Effective Date, except as
previously disclosed to the Partnership by Contributor, (1) each of the Leases
is assignable to PREIT Newco in accordance with its terms without the consent of
any Tenant or any breach, event of default or acceleration of rights or
obligations thereunder, and (2) no Tenant is in monetary or, to Contributor’s
knowledge, material non-monetary default under its Lease beyond any applicable
notice and cure periods, and (3) Contributor has not received any written notice
that Contributor is in material default under any Lease, which default remains
uncured as of the date hereof. The amount and form of all security deposits held
by Contributor under the Leases as of the Effective Date as shown on the
schedule previously delivered to the Partnership by Contributor (the “Security
Deposit Schedule”) are accurately shown thereon. As of the Effective Date, the
rent roll previously delivered to the Partnership by Contributor (the “Rent
Roll”) is true, accurate and complete with respect to (x) the identity of the
Tenants currently in occupancy listed on such Rent Roll and (y) the amounts of
the annual base rent for Tenants currently in occupancy referenced on such Rent
Roll. Notwithstanding the foregoing, no representation is made in this Section
8.1(g) with respect to any possible assignments of any of the Leases or any
subleases, licenses or underlettings under any Lease, in each case to the extent
Contributor has not consented in writing thereto;
(ii)    Each Lease contains the entire agreement between Contributor, as
landlord, and the applicable Tenant with respect to the Real Property, and there
are no agreements or understandings (written or otherwise) between Contributor,
as landlord, and each Tenant other than the Leases;
(iii)    Except for security deposits placed with Contributor under the Leases,
none of the Tenants has paid to Contributor any rent or other charge of any
nature under its Lease or otherwise relating to the Real Property for a period
of more than thirty (30) days in advance; and
(iv)    As of the Effective Date, Contributor has, to its knowledge, paid and
substantially performed all material obligations (including, without limitation,
performance of all work and payment of all work and other tenant allowances)
required to be performed or paid by it under each of the Leases, except as
reflected in the Construction Budget.
(h)    Ground Lease. The Ground Lease is the only ground lease by which
Contributor or any Affiliated Owner leases all or any portion of the Property.
The copy of the Ground Lease heretofore delivered by Contributor to the
Partnership is a true, correct and complete copy thereof in all material
respects, and the Ground Lease has not otherwise been terminated or modified or
amended in any respect. To Contributor’s knowledge, as of the Effective Date,
except as set forth on Exhibit 8.1(h)(i), Contributor is not in default under
the Ground Lease, and Contributor has not received any notice that it is in
default under the Ground Lease. To Contributor’s knowledge, as of the Effective
Date, the landlord under the Ground Lease has not filed (and has not had filed
against it) any bankruptcy, insolvency or similar proceeding, and the landlord
is not in default under the Ground Lease. Set forth on Exhibit 8.1(h)(ii) is the
amount and form of the security deposits held by the lessor under the Ground
Lease.
(i)    Operating Agreement. The Operating Agreement is the only reciprocal
easement agreement relevant to the ownership or operation of the Property. The
copy of the Operating Agreement heretofore delivered by Contributor to the
Partnership is true, correct and complete in all material respects, and the
Operating Agreement has not otherwise been terminated or modified or amended in
any respect other than pursuant to amendments or modifications previously
delivered by Contributor to the

-39-



--------------------------------------------------------------------------------




Partnership. As of the Effective Date, Contributor has not received any written
notice that it is in default under the Operating Agreement, and has no knowledge
that it is in default under the Operating Agreement. To Contributor’s knowledge,
as of the Effective Date, except as set forth on Exhibit 8.1(i), no Operating
Agreement Counterparty is in default under the Operating Agreement. There are no
material agreements or understandings, other than the Operating Agreement,
between Contributor (or, to Contributor’s knowledge, any predecessor of
Contributor) and any other party to the Operating Agreement which would modify,
supplement or in any way affect such party’s rights or obligations under the
Operating Agreement or otherwise affect such party’s occupancy at the Real
Property.
(j)    OFAC. Contributor is in compliance in all material respects with and
shall at all times during the term of this Agreement (including any extension
thereof) remain in compliance in all material respects with the regulations of
the Office of Foreign Asset Control (“OFAC”) of the Department of the Treasury
(including those named on OFAC’s Specially Designated and Blocked Persons List)
and any statute, executive order (including the September 24, 2001, Executive
Order Blocking Property and Prohibiting Transactions with Persons Who Commit,
Threaten to Commit, or Support Terrorism), or other governmental action relating
thereto.
(k)    Contracts. As of the Effective Date, there are no material Contracts
except for the Construction Contracts or the Contracts set forth on Exhibit
8.1(k) attached hereto. With respect to each of the Assumed Contracts, as of the
Effective Date, (i) each may be assigned to PREIT Newco without the consent of
the counterparty or any breach, event of default or acceleration of rights or
obligations thereunder and (ii) each has not been amended or assigned, except as
indicated on Exhibit 8.1(k). As of the Effective Date, Contributor has
previously delivered to the Partnership copies of all of the Contracts set forth
on Exhibit 8.1(k) (and prior to the Closing Date, Contributor will deliver to
the Partnership copies of all new Contracts). All such copies delivered to the
Partnership are, and will as of the Closing Date, be true, complete and correct
in all material respects. As of the Effective Date, and except for Contracts
which have been terminated by Contributor or which have expired by their terms
prior to the Closing, as of the Closing Date, all such Contracts are in full
force and effect, and Contributor or its relevant Affiliate who is a party to
each such Contract is not in default thereunder in any material respect. As of
the Effective Date, the parties to such Contracts are not in default thereunder.
In the event that any Contracts existing as of the Effective Date are not listed
on Exhibit 8.1(k), and such Contracts can be terminated without any premium,
penalty or other payment (or Contributor agrees to pay the same) upon not more
than thirty (30) days’ notice and such Contracts are either (x) actually
terminated prior to the Closing (or terminated after the Closing and Contributor
agrees to pay the costs under any such Contract), or (y) approved in writing by
the Partnership prior to the Closing, then the failure to include any such
Contracts on Exhibit 8.1(k) shall not be a breach of this representation by
Contributor.
(l)    Brokerage Agreements. Except as previously disclosed to the Partnership
by Contributor and except for brokerage agreements in connection with new Leases
executed after the Effective Date in accordance with Section 7.2 hereof, (i)
there are no brokerage agreements, written or oral, with respect to the Property
with any party that will be binding upon the Partnership following the Closing,
and (ii) there is no remaining obligation, written or oral, present or
contingent, on the part of Contributor or any Affiliate of Contributor to pay to
any broker or other party any commission, finder’s fee or similar compensation
with respect to the current term or renewal of the term or expansion of the
space covered by any Lease, and there is no such amount which may become payable
in the future (excluding, however, in respect of any future lease renewals or
the future leasing of additional space to any Tenant, which amounts are set
forth in written agreements that have been disclosed to the Partnership by
Contributor prior to the Effective Date) with respect to any Lease.

-40-



--------------------------------------------------------------------------------




(m)    Rezoning. Except as set forth on Exhibit 8.1(m), as of the Effective
Date, Contributor has not received written notice of, and does not otherwise
have knowledge of, any pending or proposed material adverse change in the zoning
or any special use permit of the Property.
(n)    Rights of First Refusal. No party has any options, rights of first offer,
or rights of first refusal to purchase all or any portion of the Property.
(o)    Bankruptcy. Neither Contributor nor any Affiliated Owner is a party as a
debtor to or contemplates being the subject of a voluntary or involuntary
proceeding as a debtor under Chapter 11 of Title 11 of the U.S. Code or under
any state laws relating to debtors, or subject to any general assignment for the
benefit of creditors. Contributor and the Affiliated Owners are solvent and able
to pay their debts as they become due; provided, however, that in the event
Contributor and/or the Affiliated Owners are not solvent and able to pay their
debts as they become due, the same shall not constitute a breach of
representation, but VRLP by its execution of this Agreement agrees to indemnify
and hold harmless the Partnership against any losses or liabilities resulting
therefrom. None of Contributor, the Affiliated Owners and the Property is in the
hands of a receiver nor is an application pending for a receiver for
Contributor, the Affiliated Owners or the Property.
(p)    Environmental Conditions. Except as disclosed on Exhibit 8.1(p), (i) to
Contributor’s knowledge, the Property is free from Hazardous Substances, except
for Hazardous Substances that may be present in the ordinary course of the
shopping center business conducted by Contributor or Tenants or used in the
ordinary course of the construction, renovation or maintenance of the Property
in accordance with Environmental Laws, (ii) to Contributor’s knowledge, no
underground storage tanks are located on or under the Property, and (iii) as of
the Effective Date, Contributor has received no uncured written notice from any
Authority of and has no knowledge of any material violation of Environmental
Laws with respect to the Property.
(q)    Compliance with Law. Except as disclosed on Exhibit 8.1(q), since January
1, 2010 and until the Effective Date, (i) to Contributor’s knowledge, the
Redevelopment, the Property, and the use thereof or operations thereon, have
complied in all material respects with applicable laws (including common law),
statutes, ordinances, rules, ordinances (including zoning) regulations,
judgments, injunctions, orders and decrees and (ii) Contributor and its
Affiliates have not received any written notices alleging any such
non-compliance.
(r)    Intentionally Omitted.
(s)    Construction Contracts. As of the Effective Date, each Construction
Contract is in full force and effect and has not been amended or assigned,
except as indicated on Exhibit 8.1(s). The copies of the Construction Contracts
that Contributor has delivered to the Partnership as of the Effective Date are
listed on Exhibit 8.1(s) and are true, complete and correct in all material
respects (and prior to the Closing Date, Contributor will deliver to the
Partnership copies of all new Construction Contracts, which will be true,
complete and correct in all material respects).
(t)    Construction Budget. The Construction Budget reflects Contributor’s good
faith estimate as of the Effective Date of hard costs to be spent in completing
the construction and renovation of the Improvements in accordance with the Plans
and Specifications and Related Work Requirements.
(u)    Intentionally Omitted.

-41-



--------------------------------------------------------------------------------




(v)    Financial Commitments. There are no financial or capital expenditure
commitments to Tenants or prospective Tenants of the Property, except as set
forth in the Leases or as otherwise disclosed in writing to the Partnership
prior to the Effective Date or the Closing Date, as applicable.
(w)    Real Property. The Real Property comprises all of the parcels of real
property owned, leased or otherwise controlled or occupied by Contributor and
its Affiliates within the land area bounded by Franconia Road, Frontier Drive,
Spring Mall Road and Loisdale Road.
(x)    Taxes.
(i)    All Tax Returns required to be filed with respect to the Property have
been timely filed and all such Tax Returns are true, correct and complete in all
material respects. All Taxes required to be paid with respect to the Property
have been timely paid. As of the Effective Date, there are no audits,
examinations or other Tax Proceedings pending or threatened in writing with
respect to any of the Properties. There are no liens for Taxes upon the Property
other than any such liens that are Permitted Exceptions.
(ii)    The amount of capital expenditures in respect of the Property made by
Contributor during the 2013 calendar year is equal to approximately sixty-five
million dollars ($65,000,000), and such capital expenditures (and the amount
thereof) are described in Treasury Regulations Section 1.707-4(d).
(iii)    The Vornado Debt is, and at Closing will be, a “qualified liability” of
Contributor within the meaning of Treasury Regulations Section 1.707-5(a)(6).
(y)    Licenses and Permits. To Contributor’s knowledge, Exhibit 8.1(y) sets
forth a list of all material Licenses and Permits required to complete the
Redevelopment or to own, lease, operate and use the Property in the ordinary
course of business. For clarity, Contributor makes no representation or warranty
that as to the status of the Master Plan or any component thereof or that any
component of such Master Plan can be effectuated. Each License and Permit listed
on Exhibit 8.1(y) is in full force and effect as of the Effective Date and,
except for Licenses and Permits which have been expired by their terms, as of
the Closing Date, and may be assigned to PREIT Newco without any approval of, or
notification to, any Authority, except as will have been obtained or made by
Contributor prior to the Closing. As of the Effective Date, Contributor has not
received any notice of termination or non-renewal of, any such License or
Permit. Contributor has previously delivered to the Partnership copies of all
such Licenses and Permits in effect as of the Effective Date, which copies are
true, complete and correct in all material respects (and prior to the Closing
Date, Contributor will deliver to the Partnership copies of all new Licenses and
Permits, which will be true, complete and correct in all material respects).
(z)    Certain Governmental Regulations. To Contributor’s knowledge, there is no
Governmental Regulation that would cause a failure in the condition set forth in
Section 9.1(f) of this Agreement that is as of the Effective Date either in
effect or under active consideration by the Virginia General Assembly or the
Fairfax County Board of Supervisors.
References in this Agreement to the “knowledge” of Contributor shall refer only
to the actual knowledge of Robert Minutoli, Michael Franco, William Rowe, Robert
Byrne and Michael Khouri, without any duty of inquiry or to make any
investigation or any obligation to undertake any review or investigate any
documents, and all references in this Section 8.1 regarding notices or other
information “received by Contributor” means written notices in the actual
possession of the named individuals or of which such individuals have actual
knowledge.



-42-



--------------------------------------------------------------------------------




Section 8.2    Partnership’s Representations and Warranties. The Partnership
represents and warrants to Contributor the following, which representations and
warranties shall be true as of the Effective Date and as of the Closing Date (or
such other date as is specified below):
(a    Status of the Partnership. The Partnership is a limited partnership duly
organized and validly existing as a limited partnership in good standing under
the laws of the State of Delaware and has the partnership power and authority to
own, lease and operate its properties and to conduct its business as it is
currently being conducted and is duly qualified as a foreign organization to
transact business and is in good standing in each jurisdiction in which such
qualification is required, whether by reason of the ownership or leasing of
property or the conduct of business, except where the failure to so qualify
would not reasonably be expected to have a Partnership Material Adverse Effect.
The Partnership is treated as a partnership for U.S. federal income tax
purposes. The Trust is the sole general partner of the Partnership, and owned as
of the Effective Date more than ninety-five percent (95%) of the limited partner
interests in the Partnership. The Partnership has delivered to Contributor or
made publicly available true, correct and complete copies of the Partnership’s
certificate of limited partnership and agreement of limited partnership, each as
amended and supplemented through the Effective Date and after the Effective Date
will deliver or make publicly available any amendments and supplements which
become effective or are executed prior to the Closing Date. Each subsidiary of
the Partnership in which the Partnership owns or controls fifty percent (50%) or
more of the voting or economic interest has been duly formed and is validly
existing in good standing under the laws of the jurisdiction of its organization
and has the power and authority to own, lease and operate its properties and to
conduct its business as it is currently being conducted and is duly qualified as
a foreign organization to transact business and is in good standing in each
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure to so qualify would not reasonably be expected to have a Partnership
Material Adverse Effect.
(b)    Status of PREIT Newco. PREIT Newco is a limited liability company duly
organized and validly existing as a limited liability company in good standing
under the laws of the State of Delaware, and as of the Closing will be
authorized to transact business in the Commonwealth of Virginia. One hundred
percent (100%) of the membership interests in PREIT Newco are owned by the
Partnership. PREIT Newco is treated as an entity disregarded as separate from
the Partnership for U.S. federal income tax purposes. The Partnership has
delivered to Contributor true, correct and complete copies of PREIT Newco’s
limited liability company agreement and certificate of formation, each as
amended and supplemented through the Effective Date and, following the Effective
Date, will deliver any amendments or supplements which become effective or are
executed prior to the Closing Date.
(c)    Status of the Trust. The Trust is a business trust duly formed and
validly existing as a business trust in good standing under the laws of the
Commonwealth of Pennsylvania, with the power to own, lease and operate its
properties and to conduct its business as it is currently being conducted and to
cause the Partnership to enter into and perform (or enter into and perform, as
applicable) its obligations under this Agreement and each other agreement
executed in connection herewith. The Trust is duly qualified as a foreign
organization to transact business and is in good standing in each jurisdiction
in which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure to so
qualify would not reasonably be expected to have a Partnership Material Adverse
Effect. The Trust is organized in conformity with the requirements for
qualification as a “real estate investment trust” under the Code and currently
intends to operate in a manner which will allow the Trust to continue to meet
the requirements for taxation as a real estate investment trust under the Code.
The Partnership has delivered to Contributor true, correct and complete copies
of the Trust’s trust agreement and bylaws, each as amended and supplemented
through the Effective Date

-43-



--------------------------------------------------------------------------------




and, following the Effective Date, will deliver any amendments or supplements
which become effective or are executed prior to the Closing Date.
(d)    Units and Shares. The Units to be issued to Contributor on the Closing
Date and, if applicable, the Earnout Payment Date will be duly authorized and
validly issued in accordance with the terms of the Partnership’s certificate of
limited partnership and agreement of limited partnership as the same are in
effect as of the Closing Date and, if applicable, the Earnout Payment Date. Any
PEI Shares to be issued to Contributor on the Closing Date pursuant to Section
3.4(b) will be duly authorized, validly issued, fully paid and non-assessable,
in each case in accordance with the organizational documents of the Trust as the
same are in effect as of the Closing Date.
(e)    Authority. The execution and delivery by the Partnership, the Trust and
PREIT Newco, as applicable, of this Agreement and each other agreement executed
and delivered (or to be executed and delivered) in connection herewith, and the
performance of the Partnership’s, the Trust’s and PREIT Newco’s obligations
hereunder and thereunder, as applicable, have been duly authorized by all
necessary action on the part of the Partnership, the Trust and PREIT Newco, and
this Agreement constitutes the legal, valid and binding obligation of the
Partnership and PREIT Newco, enforceable in accordance with its terms, subject
to creditors’ rights generally and equity principles; provided, however, that
the addendum(s) to the partnership agreement of the Partnership shall not be
adopted until after the Effective Date and prior to the Closing Date (or, in the
case of any Preferred Units to be issued on the Earnout Payment Date, prior to
the Earnout Payment Date).
(f)    Non-Contravention. The execution and delivery by the Partnership, the
Trust and PREIT Newco, as applicable, of this Agreement and each other agreement
executed and delivered (or to be executed and delivered) in connection herewith
do not, and the performance of the Partnership’s, the Trust’s and PREIT Newco’s
obligations hereunder and thereunder, as applicable, including the consummation
by the Partnership, the Trust and PREIT Newco of the transactions contemplated
hereby and thereby at Closing, will not, (i) violate any judgment, order,
injunction, decree, regulation or ruling of any court or Authority binding upon
the Partnership, the Trust or PREIT Newco or (ii) result in a breach of, or
constitute a default under, the organizational documents of the Partnership, the
Trust or PREIT Newco, any note or other evidence of indebtedness, any mortgage,
deed of trust or indenture, or any lease or other agreement or instrument by
which the Partnership, the Trust or PREIT Newco is bound, except in each of
clauses (i) and (ii) for violations, breaches or defaults that would not
reasonably be expected to have a Partnership Material Adverse Effect.
(g)    Consents. No consent, waiver, approval or authorization is required to be
obtained by the Partnership, the Trust or PREIT Newco from any Person (that has
not already been obtained) in connection with the execution and delivery of this
Agreement by the Partnership, the Trust or PREIT Newco or the performance by the
Partnership, the Trust or PREIT Newco of the transactions contemplated hereby
(excluding, for the avoidance of doubt, those contemplated by Sections 2.3 and
7.5(f)).
(h)    OFAC. The Partnership, the Trust and PREIT Newco are in compliance in all
material respects with and shall at all times from the Effective Date to the
Closing Date remain in compliance in all material respects with the regulations
of OFAC (including those named on OFAC’s Specially Designated and Blocked
Persons List) and any statute, executive order (including the September 24,
2001, Executive Order Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism), or other
governmental action relating thereto.
(i)    Capitalization. As of the Effective Date, each of the Trust and the
Partnership has the capitalization disclosed in the quarterly report on Form
10-Q of the Trust for the quarter ended

-44-



--------------------------------------------------------------------------------




September 30, 2013 (including all documents incorporated therein by reference)
and any reports, schedules, forms, statements and other documents filed with the
SEC since that date (collectively, the “SEC Documents”).
(j)    Financial Statements. The consolidated financial statements of the Trust
and the Partnership included in the quarterly report on Form 10-Q of the Trust
for the quarter ended September 30, 2013 (the “Financial Statements”) fairly
presented in all material respects, in accordance with the applicable
requirements of GAAP (except as noted therein and subject to normal year-end
adjustments), the consolidated financial position of the Trust and the
Partnership, taken as a whole, as of the date thereof and the consolidated
results of operations and cash flows for the periods then ended.
(k)    Absence of Certain Changes or Events. Except as disclosed in those SEC
Documents filed prior to the Effective Date, since September 30, 2013, neither
the Trust nor the Partnership has sustained an occurrence or circumstance that
had or would reasonably be expected to have a Partnership Material Adverse
Effect.
(l)    No Proceedings. There is not as of the Effective Date pending or, to the
Partnership’s knowledge, threatened, any action, suit or proceeding before any
Authority which, individually or in the aggregate, would reasonably be expected
to have a Partnership Material Adverse Effect.
Section 8.3    No Other Representations and Warranties. Contributor and VRLP
hereby acknowledge and agree that none of the Partnership, PREIT Newco or their
Affiliates makes or has made (i) any express or implied representation or
warranty on behalf of the Partnership, PREIT Newco or their Affiliates other
than those expressly set forth in Section 8.2, or (ii) any representations or
warranties with respect to any financial projections, financial forecasts or
forward-looking information provided to Seller, including with respect to the
Earnout.
Section 8.4    Survival of Representations and Warranties. The representations
and warranties of Contributor and the Partnership set forth in this Agreement
will survive the Closing for a period of twelve (12) months (the “Survival
Period”), after which time they will merge into the Deeds (except that the
survival of the representations and warranties set forth in Sections 8.1(a)
through (d), Section 8.1(j), Section 8.1(x) and Sections 8.2(a) through (h)
shall not be so limited); provided, however, that if a Party delivers notice of
a breach of the representations and warranties of the other Party, setting forth
in reasonable detail the claim, prior to the expiration of the Survival Period,
then the Survival Period shall be extended as to such matter until final
resolution of such claim and payment of any judgment or settlement with respect
thereto. Neither Party may bring any action against the other Party pursuant to
Section 8.5(a)(i) or 8.5(b)(i), as applicable, as a result of any untruth or
inaccuracy of such representations or warranties, or any breach of such
representations or warranties, unless and until the aggregate amount of the
liability and losses to such Party arising out of any such untruth or
inaccuracy, or any such breach, exceeds One Million Dollars ($1,000,000), at
which point the other Party shall be liable for all liability and losses.
Notwithstanding the foregoing, in no event will either Party’s liability for all
breaches of its respective representations and warranties exceed, in the
aggregate, the sum of twenty-three million, two hundred fifty thousand dollars
($23,250,000). The provisions of this Section 8.4 shall survive Closing.
Section 8.5    Post-Closing Liability for Representations and Warranties.
(a)    Subject to the limitations set forth in Sections 8.4 and 8.5(d), from and
after the Closing, Contributor shall indemnify, defend and hold harmless the
Partnership and its Affiliates from and against (and shall reimburse the
Partnership and its Affiliates for) any and all liability and losses suffered or
incurred by them to the extent arising out of or relating to any breach of any
representation or

-45-



--------------------------------------------------------------------------------




warranty of Contributor or VRLP contained in this Agreement or in any
certificate delivered by or on behalf of Contributor or VRLP pursuant to this
Agreement, in each case as of the Closing Date (or, in the case of any
representation or warranty that expressly relates to an earlier date, as of such
earlier date).
(b)    Subject to the limitations set forth in Sections 8.4 and 8.5(d), from and
after the Closing, the Partnership shall indemnify, defend and hold harmless
Contributor and its Affiliates from and against (and shall reimburse Contributor
and its Affiliates for) any and all liability and losses suffered or incurred by
them to the extent arising out of or relating to any breach of any
representation or warranty of the Partnership contained in this Agreement or in
any certificate delivered by or on behalf of the Partnership pursuant to this
Agreement, in each case as of the Closing Date (or, in the case of any
representation or warranty that expressly relates to an earlier date, as of such
earlier date).
(c)    After the Closing, Contributor shall have no liability with respect to a
breach of any representation, warranty, covenant, obligation or certification of
Contributor to the extent that such breach resulted from any action required by
(and taken in accordance with the terms of) this Agreement or approved by the
Partnership.
(d)    After the Closing, (i) Contributor’s liability to the Partnership for
breaches of its covenants and obligations under Sections 7.1 and 7.2 shall in no
event exceed, in the aggregate, the sum of twenty-three million, two hundred
fifty thousand dollars ($23,250,000), and (ii) Contributor shall have no
liability for breaches of its covenants and obligations hereunder in respect of
the Redevelopment for which Substantial Completion has been attained (but
without limiting its obligations to complete the matters described in clause
(i)(y) of the definition of “Full Completion” after the Closing) or for any
breaches prior to Closing of its obligations under Sections 7.5(a) and 7.6(a).
For the avoidance of doubt, the aggregate limit described in clause (i) of the
preceding sentence shall be separate and distinct from the aggregate limit set
forth in Section 8.4.
(e)    The Closing Surviving Obligations and the Termination Surviving
Obligations will survive the Closing or termination of this Agreement, as
applicable, without limitation unless another period is otherwise specified in
this Agreement. It is hereby acknowledged and agreed by the Partnership and
Contributor that, after the Closing, the remedies set forth in this Article VIII
shall be the sole and exclusive remedies (and the Partnership and Contributor
hereby waive all other remedies available to it at law or in equity) with
respect to a breach by Contributor or the Partnership of its respective
representations, warranties and certifications made or undertaken by Contributor
or the Partnership under this Agreement, except in the case of fraud or
intentional misrepresentation.
(f)    The provisions of this Section 8.5 shall survive Closing.
ARTICLE IX
CONDITIONS PRECEDENT TO CLOSING
Section 9.1    Conditions Precedent to Obligation of the Partnership. The
obligation of the Partnership to consummate the transaction hereunder shall be
subject to the fulfillment on or before the Closing Date (or as otherwise
provided) of all of the following conditions, any or all of which may be waived
by the Partnership in its sole discretion (and shall be deemed satisfied or
waived upon Closing):
(a)    (i) Contributor shall have delivered to the Closing Escrow Agent all of
the items required to be delivered to the Partnership pursuant to Section 10.3
and the other terms of this Agreement, Contributor shall have provided written
authority to the Closing Escrow Agent to release such documentation to the
Partnership, and (ii) the Title Company (or another nationally recognized title
company) shall

-46-



--------------------------------------------------------------------------------




be unconditionally prepared to issue to PREIT Newco the Title Policy, subject
only to Permitted Exceptions, in an amount equal to the Consideration at no more
than standard premium rates.
(b)    The representations and warranties of Contributor contained in Section
8.1(b) shall be true and correct in all respects as of the Closing Date. The
other representations and warranties of Contributor contained in this Agreement
(without giving effect to any limitations as to “materiality,” “material
adverse” or similar materiality qualifiers) shall be true and correct as of the
Closing Date (except for representations and warranties which speak as of
another date, which shall be true and correct as of such other date), except to
the extent the failure to be so true and correct has not had, individually or in
the aggregate, a material adverse effect on the value, use or operation of the
Property after Closing.
(c)    Contributor shall have performed and observed, in all material respects,
all covenants and agreements of this Agreement to be performed and observed by
Contributor prior to or as of the Closing Date.
(d)    Contributor shall have complied with the requirements of Section 7.3(c)
with respect to Estoppel Certificates and Contributor’s Affidavits.
(e)    Contributor shall have Substantially Completed the Redevelopment (but for
clarity, the Full Completion of the Redevelopment and/or the Offsite
Improvements is not a condition precedent to the Partnership’s obligation to
close).
(f)    No Governmental Regulation shall have taken effect between the Effective
Date and the Closing Date or have been promulgated, or adopted into law between
the Effective Date and the Closing Date, with an effective date within one (1)
year after the Closing Date (in each case, excluding any Governmental Regulation
in effect prior to the Effective Date) which would permanently prohibit or
impose any material and permanent restriction on the operation of all or a
substantial portion of the Real Property as a retail shopping center; provided,
however, that none of the following shall be deemed to cause a failure of this
condition: (i) any increase or other change in the sales, real estate or other
Taxes applicable to the Real Property or the operation of the Real Property as a
shopping center, (ii) any Governmental Regulation that would be applicable to
the Real Property only in the event of a casualty affecting the Real Property,
(iii) any Governmental Regulation which constitutes an exercise of the power of
condemnation or eminent domain (which shall be governed by the provisions of
Section 11.2 of this Agreement), (iv) any Governmental Regulation which reduces
or otherwise modifies or limits (x) the public transportation, offsite public
parking and/or other public infrastructure proximate to the Real Property, (y)
signage or other advertising or (z) the use of private security personnel, (v)
any Governmental Regulation that imposes a restriction on the operation of all
or a substantial portion of the Real Property as a result of increased costs or
decreased revenues by reason of compliance with such Governmental Regulation, or
(vi) any Governmental Regulation which restricts the open hours of, or products
or services permitted to be offered by, one or more retail businesses located or
that may be located at the Real Property, including the imposition or
modification of any “blue laws” or curfews restricting operating hours on
Sundays and/or any other day(s) of the week or times of day, or prohibiting or
otherwise restricting the sale of alcoholic beverages or tobacco products or
restricting the admission of minors to all or any portion of the Property.
Section 9.2    Conditions Precedent to Obligation of Contributor. The obligation
of Contributor to consummate the transaction hereunder shall be subject to the
fulfillment on or before the Closing Date (or as otherwise provided) of all of
the following conditions, any or all of which may be waived by Contributor in
its sole discretion:

-47-



--------------------------------------------------------------------------------




(a)    The Closing Escrow Agent shall have received the Cash Amount as provided
by Section 3.3 (as adjusted pursuant to, and payable in the manner provided for
in, this Agreement), and the Partnership shall have provided written authority
to the Closing Escrow Agent to release such amount to Contributor.
(b)    The Closing Escrow Agent shall have received the Vornado Debt Amount as
provided by Section 3.7, and the Partnership shall have provided written
authority to the Closing Escrow Agent to release such amount to the respective
holders thereof.
(c)    The Units deliverable pursuant to Section 3.4(a) and any PEI Shares
deliverable pursuant to Section 3.4(b) shall have been duly authorized and
validly issued to Contributor in accordance with the terms of the Partnership’s
certificate of limited partnership and agreement of limited partnership or the
organizational documents of the Trust, respectively, as the same are in effect
as of the Closing.
(d)    The Partnership shall have delivered to the Closing Escrow Agent all of
the items required to be delivered to Contributor pursuant to the terms of this
Agreement, including, but not limited to, those provided for in Section 10.2 and
the Partnership shall have provided written authority to the Closing Escrow
Agent to release such items.
(e)    The representations and warranties of the Partnership contained in
Section 8.2(a), 8.2(b), 8.2(c), 8.2(d) and 8.2(e) shall be true and correct in
all respects as of the Closing Date (except for representations and warranties
which speak as of another date, which shall be true and correct as of such other
date). The other representations and warranties of the Partnership contained in
this Agreement (without giving effect to any limitations as to “materiality,”
“material adverse,” “Partnership Material Adverse Effect” or similar materiality
qualifiers) shall be true and correct as of the Closing Date (except for
representations and warranties which speak as of another date, which shall be
true and correct as of such other date), except to the extent the failure to be
so true and correct has not had, individually or in the aggregate, a Partnership
Material Adverse Effect.
(f)    The Partnership shall have performed and observed, in all material
respects, all covenants and agreements of this Agreement to be performed and
observed by the Partnership as of the Closing Date.
(g)    The Trust shall have given its consent to, and shall have done all
necessary things to cause, the admission of Contributor as a limited partner of
the Partnership.
ARTICLE X
CLOSING
Section 10.1    Closing.
(a)    The consummation of the transaction contemplated by this Agreement by
delivery of documents and payments of money shall take place at 2:00 p.m.
Eastern Time on the date (the “Scheduled Closing Date”) that (i) all of the
conditions set forth in Article IX have been satisfied or waived (other than
those conditions that by their nature are to be satisfied at the Closing, but
subject to the satisfaction or waiver of those conditions at such time), and
(ii) is the earlier of (x) fifteen (15) days (or, if such date is not a Business
Day, the next succeeding Business Day) after the later of the date on which (A)
Regal Cinemas, Dick’s Sporting Goods and at least seventy-five percent (75%) of
the aggregate square footage of the In-Line Space are occupied by Tenants or
their subtenants beyond any “free rent” periods pursuant to Leases which have a
term of more than five (5) years and for which the landlord shall

-48-



--------------------------------------------------------------------------------




not have received or given any notice of a material default or pending
termination thereof, (B) certificates of occupancy have been issued by the
applicable Governmental Authorities with respect to all of the common areas of
the Property (but excluding certificates of occupancy with respect to space
occupied by Tenants permitting the full occupancy thereof) and (C) the “grand
opening” of the Real Property has occurred, or (y) March 31, 2015, except to the
extent such date is extended pursuant to Sections 3.4(b), 6.2, 6.4, 7.3(b),
10.1(b) or 13.4 (as the same may be so extended, the “Outside Date”). For the
avoidance of doubt, Contributor may hold the “grand opening” of the Real
Property at any time in its sole discretion, regardless of the percentage of the
Improvements that is then occupied by Tenants or their subtenants. If the
Closing occurs prior to the “grand opening,” the Consideration payable by the
Partnership to Contributor shall be reduced by the amount of the “grand opening”
budget (less the amount of any Tenant contributions thereto) that has not been
paid or incurred by Contributor prior to the Closing, not to exceed one million
dollars ($1,000,000) (which reduction shall be allocated among the forms of
Consideration described in Sections 3.1(a), (b) and (c) on a pro rata basis). At
the Closing, the events set forth in this Article X will occur, it being
understood that the performance or tender of performance of all matters set
forth in this Article X are mutually concurrent conditions which may be waived
by the party for whose benefit they are intended. Subject to the terms and
conditions of this Agreement, the acceptance of the Deeds by the Partnership and
the acceptance of the Consideration by Contributor shall be deemed to be full
performance and discharge of each and every agreement and obligation on the part
of Contributor and the Partnership, respectively, to be performed hereunder,
except for the Closing Surviving Obligations (and, for the avoidance of doubt,
to the extent that Contributor fails to perform its Closing Surviving
Obligations which required performance prior to the Closing Date, such Closing
Surviving Obligations shall remain in effect following the Closing).
(b)    If the Redevelopment Condition is not satisfied by the Outside Date,
Contributor or the Partnership may extend the Outside Date, by providing written
notice (at least three (3) Business Days prior to the then scheduled Outside
Date) to the other party from time to time until the date that the Redevelopment
Condition is reasonably expected to be satisfied; provided, however, that the
Outside Date may not be extended beyond September 30, 2015 unless the failure of
the Redevelopment Condition to be timely satisfied is due to the occurrence of a
Force Majeure Event, in which case the Outside Date may not be extended beyond
December 31, 2015 (in which case the Units payable at Closing, or, at the
Partnership’s option, the Cash Amount payable at Closing, shall be reduced by
the Partnership’s out-of-pocket cost to maintain the Deposit L/C for such
extension period, but in no event by an amount greater than a per diem amount
equal to the product of the face amount of the Deposit L/C multiplied by 0.50%
(or 50 basis points) per annum)).
(c)    Contributor shall use reasonable best efforts to remove the cause(s) of
any Force Majeure Event and to resume the Redevelopment and satisfy the
Redevelopment Condition as soon as reasonably possible. When Contributor becomes
aware of a Force Majeure Event, Contributor shall give reasonably prompt written
notice to the Partnership setting forth a reasonably detailed description
thereof and Contributor’s good faith estimate of the likely impact on the timing
of the Substantial Completion of the Redevelopment. During the course of any
Force Majeure Event, Contributor will keep the Partnership reasonably apprised
of the status thereof. The failure to give any such notice shall not impair
Contributor’s right to extend the Outside Date by reason of said Force Majeure
Event.
(d)    Upon Closing, Contributor shall take all actions required to return the
Deposit L/C(s) and, if still held in the Deposit Escrow Account, the Initial
Cash Deposit or Cash Deposit to the Partnership.
Section 10.2    Partnership’s Closing Obligations. On the Scheduled Closing
Date, the Partnership will deliver the following items to Contributor (or, with
respect to the payoff of the Vornado Debt, to

-49-



--------------------------------------------------------------------------------




Contributor’s lenders) by timely depositing the same with Closing Escrow Agent
(except for the Units, which shall not be delivered in escrow):
(a)    The relevant page of Exhibit A to the limited partnership agreement of
the Partnership, as amended to reflect the issuance of the Units to Contributor,
and, in the case of any PEI Shares deliverable pursuant to Section 3.4(b), a
statement (or a screen shot) from the Trust’s transfer agent evidencing the
issuance of such PEI Shares to Contributor;
(b)    The Cash Amount and any cash payable pursuant to Section 3.4(b), after
all adjustments and proration are made as herein provided, by Federal Reserve
wire transfer of immediately available funds, in accordance with the timing and
other requirements of Section 3.3;
(c)    The amount required to be paid to the lenders of the Vornado Debt
pursuant to Section 3.7, by Federal Reserve wire transfer of immediately
available funds, in accordance with the timing and other requirements of Section
3.7;
(d)    A counterpart original of the Assignment, duly executed by the
Partnership;
(e)    A counterpart original of a registration rights agreement in the form
attached hereto as Exhibit 10.2(e) (the “Registration Rights Agreement”), duly
executed by the Trust and the Partnership;
(f)    A counterpart original of each Assignment of Operating Agreement, duly
executed by the Partnership;
(g)    A counterpart original of the Closing Statement, duly executed by the
Partnership;
(h)    A counterpart original of the Assignment of Leases, duly executed by the
Partnership;
(i)    A counterpart original of the Assignment of Ground Lease, duly executed
by the Partnership;
(j)    A counterpart original of a tax protection agreement in the form attached
hereto as Exhibit 10.2(j) (the “Tax Protection Agreement”), duly executed by the
Partnership and PREIT Newco;
(k)    A counterpart original of the Limited Partner Acceptance, duly executed
by the Partnership;
(l)    A certificate executed by the Partnership at Closing, dated as of the
Closing Date, stating that the condition set forth in Section 9.2(e) is
satisfied, and describing in reasonable detail, to the Partnership’s knowledge,
any material breaches of the Partnership’s representations and warranties in
this Agreement, whether or not the same would result in a failure of the
condition set forth in Section 9.2(e);
(m)    Opinions of counsel to the Partnership, in customary form and subject to
customary qualifications, substantially to the effect that (A) (i) the
Partnership is duly formed and validly existing, (ii) the execution and delivery
by the Partnership of the Contribution Agreement has been duly authorized by the
Partnership, (iii) the issuance of the Units will not conflict with the
Partnership agreement

-50-



--------------------------------------------------------------------------------




and (iv) the Units deliverable pursuant to Section 3.4(a) and any PEI Shares
deliverable pursuant to Section 3.4(b) have been duly authorized and validly
issued, and (B) the Trust is organized in conformity with the requirements for
qualification as a “real estate investment trust” under the Code;
(n)    A counterpart original of the Assignment of Warranties, duly executed by
the Partnership;
(oc)    A waiver of any provision of the charter or other organizational
documents of the Trust, the limited partnership agreement or other
organizational documents of the Partnership, or the standstill agreement dated
as of the Effective Date between the Trust and Vornado Realty Trust, in each
case related to maximum permissible ownership interests of limited partners in
the Partnership to the extent such provision(s) would restrict Contributor from
receiving the Common Units and/or Preferred Units to which it would otherwise be
entitled as Consideration at the Closing pursuant to this Agreement, duly
executed by the Trust and/or the Partnership, as applicable; and
(p)    Such other documents as may be reasonably necessary or appropriate to
effect the consummation of the transaction which is the subject of this
Agreement.
Section 10.3    Contributor’s Closing Obligations. On or before the Scheduled
Closing Date, Contributor will deliver the following items to the Closing Escrow
Agent, except as provided below:
(a)    Deeds in the form attached hereto as Exhibit 10.3(a) (the “Deeds”), one
duly executed and acknowledged by Contributor and one duly executed and
acknowledged by each Affiliated Owner other than (after compliance with Section
7.9 hereof) Vornado Savanna LLC, conveying to the Partnership fee simple title
to the Real Property and Improvements owned by Contributor or such Affiliated
Owner, respectively (other than any Real Property that is subject to the Ground
Lease, conveyed pursuant to Section 10.3(l) below) subject only to the Permitted
Exceptions, together with all forms required for the recording of the Deeds;
(b)    A blanket assignment and bill of sale in the form attached hereto as
Exhibit 10.3(b) (the “Bill of Sale”), duly executed by Contributor;
(c)    A counterpart original of an assignment and assumption of Contributor’s
interest in the Intangible Property and Licenses and Permits, in the form
attached hereto as Exhibit 10.3(c) (the “Assignment”), duly executed by or on
behalf of Contributor;
(d)    A counterpart original of an assignment and assumption of the Operating
Agreement, in the form attached hereto as Exhibit 10.3(d) (the “Assignment of
Operating Agreement”), duly executed and acknowledged by Contributor;
(e)    A properly completed and duly executed certificate in the form attached
hereto as Exhibit 10.3(e) (“Certificate as to Non-Foreign Status”) certifying
that Contributor is not a “foreign person” as defined in Section 1445 of the
Code;
(f)    An assignment of the Leases, security deposits, and prepaid rents by way
of an assignment and assumption agreement, in the form attached hereto as
Exhibit 10.3(f) (the “Assignment of Leases”), duly executed by Contributor;
(g)    The appropriate documentation to effect any L/C Transfer;

-51-



--------------------------------------------------------------------------------




(h)    Appropriate notice of the transaction to the Operating Agreement
Counterparties and the Ground Lessor;
(i)    To the extent in Contributor’s possession, all original Leases (and
guaranties thereof), Licenses and Permits and Assumed Contracts affecting the
Real Property and Improvements (or certified true copies where originals are not
available), all of which shall be delivered by turnover to the Partnership’s
agents at the Property at the time of the Closing and need not be delivered to
Closing Escrow Agent;
(j)    A current rent roll for the Property in the form of the Rent Roll
certified by Contributor as being true and correct in all material respects;
(k)    A notice to each of the Tenants under the Leases regarding the transfer
of the Property in the form attached hereto as Exhibit 10.3(k);
(l)    An assignment of the Ground Lease and any security deposits and prepaid
rents thereunder by way of an assignment and assumption agreement, in the form
attached hereto as Exhibit 10.3(l) (the “Assignment of Ground Lease”), duly
executed by Contributor, conveying to the Partnership leasehold title to the
Real Property (other than the Real Property conveyed pursuant to Section 10.3(a)
above), subject only to the Permitted Exceptions;
(m)    A Contributor’s title affidavit in the form attached hereto as Exhibit
10.3(m), duly executed by Contributor;
(n)    A counterpart original of a limited partner acceptance in the form
attached hereto as Exhibit 10.3(n) (the “Limited Partner Acceptance”), duly
executed by Contributor;
(o)    A counterpart original of the Tax Protection Agreement, duly executed by
Contributor and VRLP;
(p)    A closing statement reflecting all credits, prorations, apportionments
and adjustments contemplated hereunder (including the amount of Vornado Debt)
(the “Closing Statement”), it being agreed that Contributor shall use
commercially reasonable efforts to send a draft of the same to the Partnership
for its review not less than ten (10) Business Days prior to the Scheduled
Closing Date, and Contributor shall be obligated to send such draft to the
Partnership not less than three (3) Business Days prior to the Scheduled Closing
Date;
(q)    A counterpart original of an assignment of the Warranties to the
Partnership in the form attached hereto as Exhibit 10.3(q) (the “Assignment of
Warranties”), duly executed by Contributor;
(r)    A counterpart original of the Registration Rights Agreement, duly
executed by Contributor;
(s)    All books and records at the Property held by or for the account of
Contributor and the leasing and management files held by Contributor or its
managing agent, including without limitation, plans and specifications, as
available, all of which shall be delivered by turnover to the Partnership’s
agents at the Property at the time of the Closing and need not be delivered to
the location of the Closing;

-52-



--------------------------------------------------------------------------------




(t)    Copies of good standing certificates, certified resolutions, incumbency
certificates and/or consents for Contributor authorizing the transactions and
the signatories to the closing documents, on behalf of Contributor;
(u)    A certificate executed by Contributor at Closing, dated as of the Closing
Date, stating that the condition set forth in Section 9.1(b) is satisfied, and
describing in reasonable detail, to the knowledge of Contributor, any material
breaches of Contributor’s representations and warranties in this Agreement,
whether or not the same would result in a failure of the condition set forth in
Section 9.1(b);
(v)    A certificate executed by Contributor at Closing, dated as of the Closing
Date, stating Vornado Realty Trust’s and its Affiliates’ Percentage Interest as
of the time immediately prior to the Closing;
(w)    To the extent not previously delivered, all Estoppel Certificates and any
Contributor’s Affidavit; and
(x)    All keys and/or pass-cards to all entrance doors and security and access
codes to the Improvements, all passwords and passcodes to computer hardware and
software, and keys to all vehicles, all of which shall be delivered by turnover
to the Partnership’s agents at the Property at the time of the Closing and need
not be delivered to the location of the Closing.
Section 10.4    Prorations and Credits. Except as expressly provided herein, the
purpose and intent as to the provisions of prorations and apportionments set
forth in this Section 10.4 and elsewhere in this Agreement is that Contributor
shall bear all expenses of ownership and operation of the Property and shall
receive all income therefrom through midnight at the end of the day preceding
the Closing (the “Proration Time”) and the Partnership shall bear all such
expenses and receive all such income thereafter. Prorations shall be added to or
adjusted against the Cash Amount due at the Closing (or, if the amount of
prorations for which Contributor is responsible exceeds the amount of the Cash
Amount, shall at Contributor’s option either be payable by Contributor in cash
or applied against the number of Units due to Contributor at Closing). All
prorations and payments to be made at Closing under this Section 10.4 shall be
made on the basis of a written statement or statements delivered to the
Partnership by Contributor and approved by the Partnership. Contributor and the
Partnership agree to adjust, without limitation, the following items
(collectively, the “Proration Items”):
(a)    Base or minimum rent and additional rent (which term, as used in this
Agreement, includes, without limitation, common area maintenance charges,
marketing charges, insurance, utilities, real estate tax and other assessment
reimbursements, and parking fees) in connection with the Leases as of the date
of Closing shall be prorated as provided in this Agreement as of the Proration
Time.
(b)    Percentage rent (i.e., that portion of the rent payable by any Tenants
under the Leases which is a percentage of the amount of sales or of the dollar
amount of sales) paid under any Leases shall be prorated with respect to the
calendar year (or the applicable lease year, if used in the Lease instead of a
calendar year) in which the Closing occurs on a per diem basis based upon the
percentage rent paid by any Tenants for such period. Any reduction in the amount
of percentage rent paid by any Tenants for such period as a result of any
deductions or offsets claimed by such Tenants shall be allocated against
Contributor’s or the Partnership’s distribution of percentage rent, as
applicable, based on whether the claim giving rise to the deduction(s) or
offset(s) claimed by any such Tenant accrued prior to the Closing Date (in which
case the allocation is against Contributor’s share of the distribution) or
accrued on or after the Closing Date (in which case the allocation is against
the Partnership’s share of the distribution). After Closing, upon any Tenant’s
payment to the Partnership of the percentage rent due for such period,

-53-



--------------------------------------------------------------------------------




the Partnership agrees to immediately pay to Contributor Contributor’s
proportionate share of the percentage rent, and upon any Tenant’s payment to
Contributor of the percentage rent due for such period, Contributor agrees to
immediately pay to the Partnership the Partnership’s proportionate share of the
percentage rent.
(c)    Real estate Taxes and personal property Taxes on the Property shall be
prorated based upon the payment period (i.e., calendar or other tax year, as
applicable) to which same are attributable, regardless of whether or not any
such taxes are then due and payable or are a lien. Contributor shall pay at or
prior to Closing (or the Partnership shall receive credit for) any unpaid Taxes
attributable to periods (or portions thereof) ending on or prior to the date of
Closing (whether or not then due and payable or a lien as aforesaid).
Contributor shall receive credit for any previously paid or prepaid Taxes
attributable to periods from and after the date of Closing. In the event that as
of the date Closing occurs the actual Tax bills for the tax year or years in
question are not available and the amount of taxes to be prorated as aforesaid
cannot be ascertained, then rates, millages and assessed valuation of the
previous year, with known changes and taking into account all applicable
discounts for early payment, shall be used for purposes of the proration at
Closing. If the proration at Closing is based on the Taxes for the previous year
as described above, the Parties agree to re-prorate the applicable real estate
Taxes and personal property Taxes for the year of Closing based on the actual
real estate Taxes and personal property Taxes once the bills are available and
any party owing the other party a sum of money based on such re-proration shall
promptly pay such sum to the other party.
(d)    Contributor shall be responsible for the payment of all sales Taxes
collected by Contributor under the Leases or with respect to the Property, or
required to have been so collected, for the time period until the Proration
Time.
(e)    If any of the foregoing prorations cannot be definitely calculated
accurately on the date of Closing, then they shall be estimated at the Closing
and definitely calculated as soon after the date of Closing as feasible. As soon
as the necessary information is available, but in any event within one hundred
twenty (120) days after the date of Closing, the Parties shall conduct a
post-Closing review to determine the accuracy of all prorations. Either party
owing the other party a sum of money based on such subsequent proration(s) or
the post-Closing review shall promptly pay such sum to the other party. Each
party agrees to cooperate with the other to determine such post-Closing
adjustments and shall make its appropriate personnel available to assist in
making such adjustments; provided that the period during which the Parties shall
make adjustments as set forth in this Agreement shall terminate one (1) calendar
year after the Closing Date.
(f)    Without duplication of any amounts borne by Contributor in respect of
Taxes pursuant to Section 10.4(c) or (d), Contributor shall be responsible for,
shall pay and shall hold Partnership and its Affiliates harmless from and
against any Taxes imposed with respect to the Property for any taxable period
(or portion thereof) ending on or before the Closing Date, whether such Taxes
are imposed on or payable in connection with the filing of any Tax Return, any
lien or any audit or other Tax Proceeding. The obligations of Contributor
pursuant to this Section 10.4(f) shall survive the Closing until ninety (90)
days following the expiration of the statute of limitations.
(g)    Amounts payable under the Ground Lease, the Operating Agreement and
Assumed Contracts shall be prorated as of the Proration Time. All amounts due
under the terms of the Ground Lease, the Operating Agreement and the Assumed
Contracts that relate to the period of time prior to the Closing Date shall be
paid by Contributor. All amounts due under the Contracts that are not Assumed
Contracts shall be paid by Contributor, regardless whether the same relate to
the period prior to the Closing Date or thereafter.

-54-



--------------------------------------------------------------------------------




(h)    Fees paid for the Licenses and Permits shall be prorated as of the
Proration Time.
(i)    Contributor shall be responsible for all utility bills for the period
ending on the last day prior to the Closing. The Partnership shall be
responsible for all utility bills commencing on the Closing Date. The
Partnership and Contributor shall prorate all bills for the period in which the
Closing occurs, outside of the Closing Statement. In connection with such
proration, it shall be presumed that utility charges were uniformly incurred
during the billing period.
(j)    At the Closing, the Cash Amount will be reduced by an amount equal to all
security deposits held or required to be held by Contributor under the Leases to
the extent not previously applied by Contributor as provided in the applicable
Lease. To the extent that any security deposit consists of a letter of credit
(an “L/C”) then, at Closing, Contributor will assign its rights under any such
L/C to the Partnership, and at the Closing, Contributor shall request that the
applicable Tenant, at the Tenant’s sole cost, have such L/C bear the name of the
Partnership as the beneficiary thereunder subsequent to the Closing (either
pursuant to a transfer of such L/C which satisfies the issuing bank’s transfer
requirement, or by obtaining an amendment to the L/C naming the Partnership as
the beneficiary thereunder and, in the case of the foregoing, in form and
substance reasonably satisfactory to the Partnership) (each, an “L/C Transfer”).
If any of such L/Cs are not assigned or assignable as of the Closing Date, then
Contributor, at Contributor’s sole expense, promptly after the Closing, shall
with due diligence (without resorting to litigation) attempt to cause the
issuers of such L/Cs to reissue such L/Cs in favor of the Partnership. If at any
time prior to the date when any such L/C is reissued, but after the Closing
Date, the Partnership has the right in accordance with the applicable Lease to
collect the proceeds of any such L/C and desires to do so, then Contributor,
promptly after receipt of the Partnership’s written request, shall present such
L/C for payment and promptly deliver the proceeds thereof to the Partnership. If
Contributor presents such L/C for payment, as aforesaid, then the Partnership
shall indemnify Contributor, and hold Contributor harmless, from and against any
and all losses, damages, costs, liabilities or expenses (including reasonable
attorneys’ fees and disbursements) which Contributor incurs as a result of
presenting such L/C for payment. At Closing, Contributor shall deliver to the
Partnership the originals of all L/Cs (and any amendments or modifications
thereof) whether or not an L/C Transfer has been consummated with respect to
such L/C, actually held by Contributor.
(k)    At the Closing, the Cash Amount will be increased by an amount equal to
the security deposit held by the Ground Lessor under the Ground Lease to the
extent not previously applied by the Ground Lessor as provided in the Ground
Lease.
(l)    Contributor will use commercially reasonable efforts to assign to the
Partnership at Closing or cause to be reissued for the Partnership’s benefit,
all bonds of Tenants related to any mechanic’s liens, except to the extent the
same are automatically transferred to an acquirer of the Property in accordance
with their terms.
(m)    Contributor shall indemnify the Partnership against and hold the
Partnership harmless from all claims, losses, costs, liabilities and expenses,
including attorneys’ and experts’ fees and expenses to the extent arising from
or attributable to the matters for which Contributor is liable pursuant to this
Section 10.4. The Partnership shall indemnify Contributor against and hold
Contributor harmless from all claims, losses, costs, liabilities and expenses,
including attorneys’ and experts’ fees and expenses to the extent arising from
or attributable to the matters for which the Partnership is liable pursuant to
this Section 10.4.
(n)    The terms and provisions of this Section 10.4 shall survive the Closing.

-55-



--------------------------------------------------------------------------------




Section 10.5    Method of Rent Adjustment.
(a)    Base or minimum rent and additional rent (which term, as used in this
Agreement, includes, without limitation, common area maintenance charges,
insurance, utilities, real estate tax and other assessment reimbursements, and
parking fees) in connection with the Leases, which is due and paid to
Contributor for the month in which the Closing occurs, shall be prorated as of
Closing; provided, however, that base or minimum rent and additional rent which
is due and payable to Contributor by any Tenant but uncollected (“Rent Arrears”)
as of Closing shall not be adjusted, but shall be treated as provided for in
this Section 10.5. For a period of eighteen (18) months following the Closing,
the Partnership agrees that it will use commercially reasonable efforts to
collect all Rent Arrears on behalf of Contributor, it being agreed, however,
that such commercially reasonable efforts shall not be construed to impose on
the Partnership the obligation to evict or to commence a lawsuit against any
Tenant as a means of collecting Rent Arrears. As and when the Partnership
receives any Rent Arrears, the Partnership shall promptly remit the same to
Contributor in accordance with the following sentence, and the Partnership
agrees to keep Contributor fully informed with respect to the status of any such
Rent Arrears collected by the Partnership. With regard to any Tenant which owes
Rent Arrears as of the Closing, rents subsequently received from such Tenant
shall be applied in the following priority regardless whether received by
Contributor or the Partnership and regardless of any designation by any Tenant
of the rental period applicable to any such payment: (i) first, to any rent due
and payable in respect of any period after the Closing, (ii) second, in
reduction of any Rent Arrears arising from any periods after the Closing, (iii)
third, in reduction of any Rent Arrears arising from any months prior to the
Closing, and (iv) thereafter, any balance to the Partnership. Contributor shall
not have the right to sue or otherwise attempt to collect the same from any such
Tenant after the Closing unless the Tenant is no longer a lessee at the
Property; provided, however, that Contributor shall have the right to seek
collection, without filing a lawsuit, of any Rent Arrears owing to Contributor
from any Tenant after Closing. The Parties’ obligations under this Section 10.5
shall survive the Closing and shall bind their successors in interest. If a
party to this Agreement receives any rent or additional rent which pursuant to
the terms of this Agreement belongs to the other party to this Agreement, the
party receiving such rent or additional rent shall promptly remit the amount due
from such rent or additional rent to the other party (subject to clearance of
any checks). The same principles shall apply to any delinquencies in any common
area maintenance charges under the Operating Agreement.
(b)    Notwithstanding the terms of Section 10.5(a), common area maintenance
expenses and charges for the year of Closing shall be prorated as set forth
below in this Section 10.5(b) (except that, for the avoidance of doubt, fixed
common area maintenance expenses and charges shall be prorated pursuant to
Section 10.4(a) and Section 10.5(a) rather than pursuant to this Section
10.5(b)). Contributor shall be responsible for all common area maintenance
expenses and charges incurred prior to Closing, and the Partnership shall be
responsible for the same subsequent to Closing. Common area maintenance expense
obligations for each Tenant under its Lease for the entire contribution year
during which the Closing occurs, including end-of-year adjustments, if any,
shall be prorated between Contributor and the Partnership in the following
manner: Not later than ninety (90) days after Closing, Contributor shall deliver
to the Partnership, (i) a detailed general ledger showing all common area
maintenance expenses and charges (“CAM Charges”) incurred by Contributor for the
period from January of the year of Closing through the Closing Date, together
with all invoices and other evidence documenting such CAM Charges, and (ii) a
detailed listing by Tenant of the estimated CAM Charges billed to such Tenant
from January of the year of Closing through the Closing Date. The Partnership
shall, on or before March 31 of the year immediately following the Closing,
incorporate all CAM Charges incurred by Contributor into a single year-end bill
(as and when appropriate for annual reconciliation or other billing of CAM
Charges for any Tenant) for CAM Charges to such Tenant, in which event such
single bill shall be apportioned between Contributor and the Partnership based
on the ratio of CAM Charge expenses actually incurred by

-56-



--------------------------------------------------------------------------------




Contributor to those actually incurred by the Partnership (taking into account
any CAM Charge estimated payments billed by Contributor). Contributor and the
Partnership shall settle as between them any over- or underpayment of CAM
Charges based upon the ratio in the preceding sentence. For a period of eighteen
(18) months following the Closing, the Partnership shall use commercially
reasonable efforts to collect any underpayments from such Tenants for CAM
Charges for any period prior to the Closing, and upon receipt by the Partnership
of any such underpayments the Partnership shall promptly remit the same to
Contributor, it being agreed, however, that such commercially reasonable efforts
shall not be construed to impose on the Partnership the obligation to evict or
to commence a lawsuit against any Tenant as a means of collecting such
underpayments. For clarity, any item of additional rent which is required to be
reconciled after the completion of the year once the actual costs and proration
percentages are determined shall be reconciled in the same manner as CAM Charges
described above.
(c)    The provisions of this Section 10.5 shall survive the Closing.
Section 10.6    Insurance. Contributor shall terminate its policies of insurance
on the date of Closing and the Partnership shall be responsible for obtaining
its own insurance thereafter. Consequently, there shall be no proration with
respect to insurance.
Section 10.7    Utility Service Deposits. Contributor shall be entitled to the
return of all deposit(s) posted by it with any utility company, and shall notify
each utility company serving the Property to terminate Contributor’s account,
effective at noon on the date of Closing. The Partnership shall obtain and
maintain service from and after Closing from the applicable utility providers
through a new account or accounts in the name of the Partnership.
Section 10.8    Costs of Title Company and Closing Costs. Costs of the Title
Company and other closing costs incurred in connection with the Closing will be
allocated as follows:
(a)    Contributor shall pay (i) Contributor’s attorney’s fees; (ii) the cost to
record any releases, discharges, corrective or curative instruments as provided
in this Agreement; (iii) “regional congestion” and “grantor” transfer Taxes
associated with the transfer of the Property; and (iv) any sales or use Taxes
related to the transfer of the Personal Property. Contributor and the
Partnership shall reasonably cooperate with one another to minimize the amount
of any transfer Taxes and sales or use Taxes associated with the transfer of the
Property pursuant to and in compliance with applicable laws and regulations.  
(b)    The Partnership shall pay (i) all title insurance charges and premiums,
including the costs to prepare the Title Commitment and the Updated Title
Commitment and the premiums for the Title Policy (including all costs of any
additional coverage under the Title Policy or endorsements to the Title Policy
that are desired by the Partnership); (ii) all premiums and other costs for any
mortgagee policy of title insurance for its financing, if any (including but not
limited to any endorsements or deletions); (iii) the Partnership’s attorney’s
fees; (iv) all escrow fees, if any; (v) the cost of recording the Deeds and the
other recordable documents executed in connection herewith; (vi) state and local
transfer Taxes associated with the transfer of the Property not addressed in
Section 10.8(a) above; (vii) the cost of any Updated Survey; and (viii) any
other expense(s) incurred by the Partnership or its representative(s) in
inspecting or evaluating the Property, including the PREIT Consultant and the
Partnership’s inspecting architect and engineer.
(c)    Any other costs and expenses of the Closing not provided for in this
Section 10.8 shall be allocated between the Partnership and Contributor in
accordance with the custom in Fairfax County, Virginia.

-57-



--------------------------------------------------------------------------------




Section 10.9    Cooperation and General Efforts. Subject to the terms and
conditions of this Agreement, from and after the date hereof, (a) the Parties
hereto shall use their respective commercially reasonable efforts to take, or
cause to be taken, all actions, and to do, or cause to be done, all things
necessary, proper or advisable to consummate and make effective the transactions
contemplated by this Agreement, (b) each of the Parties agrees to execute and
deliver such other documents, certificates, agreements and other writings and to
take such other actions as may be necessary or desirable in order to consummate
the transactions contemplated by this Agreement and to cause the Closing to
occur as soon as practicable, and (c) each of the Parties shall cooperate and
use commercially reasonable efforts to provide information, assistance,
documents, certificates, agreements and other writings required in order to
comply with filing and other requirements of Governmental Regulations in
connection with the transactions contemplated by this Agreement.
ARTICLE XI
CONDEMNATION AND CASUALTY
Section 11.1    Casualty. If, prior to the Closing Date, all or any portion of
the Real Property and Improvements is destroyed or damaged by fire or other
casualty, Contributor shall repair any damage or destruction to the Real
Property and retain all insurance proceeds related thereto, and the Parties
shall proceed to the Closing pursuant to the terms hereof and subject to the
conditions for Closing set forth in this Agreement, without abatement of the
Consideration. Notwithstanding the foregoing, if the casualty causes damage, the
cost of which to repair shall equal or exceed Twenty-Five Million Dollars
($25,000,000) (a “Major Casualty”), the Partnership may elect to either:
(a)    terminate this Agreement by written notice to Contributor, in which case
Contributor shall promptly (and in any event within five (5) Business Days
following its receipt of a termination notice) return the Deposit L/C(s) and, if
still held in the Deposit Escrow Account, the Initial Cash Deposit or Cash
Deposit to the Partnership, and the Parties shall be relieved of all obligations
hereunder, except with respect to the Termination Surviving Obligations; or
(b)    consummate the Closing no more than thirty (30) days following the date
of the Partnership’s election, in which case (x) the Consideration payable by
the Partnership shall be reduced by the sum of (A) any amount remaining to be
spent on the Redevelopment as set forth in the Construction Budget and (B) the
amount of any uninsured amount or insurance deductible that is actually deducted
from the proceeds made available to the Partnership and by the amount of any
insurance proceeds received by Contributor, net of (1) the costs (including
reasonable attorneys’ fees) incurred by Contributor in connection with the
settlement of any insurance claim with respect to such casualty, (2) the
proceeds of any rental loss, business interruption or similar insurance that are
allocable to the period prior to the Closing Date and (3) the reasonable
out-of-pocket costs incurred by Contributor in stabilizing and/or restoring the
Property following such casualty, and (y) Contributor will assign at Closing to
the Partnership Contributor’s right, title and interest in and to the unpaid
insurance proceeds, less, to the extent the same had not yet been paid to
Contributor as of the Closing and included in the credit against the
Consideration, the amounts described in (1), (2) and (3) above in this sentence
(which shall remain the property of Contributor). The Parties shall cooperate
and use commercially reasonable efforts to effectuate the transition of the
Redevelopment from Contributor to PREIT Newco.
For the avoidance of doubt, if the Partnership fails to elect in writing one of
the two options specified in the foregoing clauses (a) and (b) within thirty
(30) days after Contributor delivers

-58-



--------------------------------------------------------------------------------




written notice to the Partnership describing in reasonable detail the occurrence
of a Major Casualty, the Partnership shall be deemed to have elected the option
in the foregoing clause (a).
Section 11.2    Condemnation of Property. If, prior to the Closing Date, all or
substantially all of the Property is condemned or sold in lieu of condemnation,
this Agreement shall terminate, Contributor shall return the Deposit L/C(s) and,
if still held in the Deposit Escrow Account, the Initial Cash Deposit or Cash
Deposit to the Partnership, and neither Contributor nor the Partnership will
have any further obligation under this Agreement, except for the Termination
Surviving Obligations. If, prior to the Closing Date, (a) a condemnation
described in the immediately preceding sentence is commenced (it being agreed
for all provisions of this Section 11.2, that Contributor shall not agree to a
sale in lieu of condemnation except with the prior consent of the Partnership,
which consent shall not be unreasonably withheld, conditioned or delayed) or (b)
a portion of the Property having a value in excess of Twenty-Five Million
Dollars ($25,000,000) is condemned or sold in lieu of condemnation or in the
event any condemnation below such threshold prevents or materially limits access
to the Property as contemplated in the Plans and Specifications, the Partnership
will have the option, to be exercised within thirty (30) days after receipt of
notice of such condemnation or sale, to terminate the Partnership’s obligations
under this Agreement or to elect to have this Agreement remain in full force and
effect. In the event that either (x) there shall occur a condemnation or sale in
lieu thereof in respect of a portion of the Property that is not described in
the first two sentences of this Section 11.2 or (y) there shall occur a
condemnation or sale or lieu thereof in respect of the Property that is
described in the second sentence of this Section 11.2 or such a condemnation
shall be commenced but the Partnership does not terminate this Agreement as
provided in this Section 11.2, Contributor will assign to the Partnership any
and all claims for the proceeds of such condemnation or sale to the extent the
same are applicable to the Property, and the Partnership will take title to the
Property with the assignment of such proceeds and subject to such condemnation
and without reduction of the Consideration, except that (a) the Partnership will
receive a credit for any condemnation award received by Contributor net of (1)
the costs (including reasonable attorneys’ fees) incurred by Contributor in
connection with obtaining any such award, (2) the proceeds relating to any loss
of income allocable to the period prior to the Closing Date and (3) the
reasonable out-of-pocket costs incurred by Contributor in restoring the Property
following such condemnation, and (b) Contributor will assign at Closing to the
Partnership Contributor’s right, title and interest in and to the unpaid award,
less, to the extent the same had not yet been paid to Contributor as of the
Closing and included in the credit against the Consideration, the amounts
described in (a)(1), (2) and (3) above in this sentence (which shall remain the
property of Contributor). Should the Partnership elect to terminate the
Partnership’s obligations under this Agreement under the provisions of this
Section 11.2, Contributor shall return the Deposit L/C(s) and, if still held in
the Deposit Escrow Account, the Initial Cash Deposit or Cash Deposit to the
Partnership and neither Contributor nor the Partnership will have any further
obligation under this Agreement, except for the Termination Surviving
Obligations.
ARTICLE XII
CONFIDENTIALITY/PRESS RELEASES
Section 12.1    Confidentiality. Except as expressly provided in this Agreement
and except with respect to matters in the public domain or which are otherwise
lawfully available to sophisticated real estate investors, (i) the Partnership
further acknowledges and agrees that, unless and until the Closing occurs, all
information obtained by the Partnership from Contributor in connection with the
Property will not be disclosed by the Partnership to any third persons (except
Permitted Outside Parties as provided in Section 5.3(b)) without the prior
written consent of Contributor, not to be unreasonably withheld, conditioned or
delayed, and (ii) Contributor further acknowledges and agrees that from and
after the Closing such confidential information related to the Property will not
be disclosed by Contributor to any third persons without the prior written
consent of the Partnership, not to be unreasonably withheld, conditioned or

-59-



--------------------------------------------------------------------------------




delayed. Nothing contained in this Agreement will preclude or limit either party
to this Agreement from making disclosures with respect to any information
otherwise deemed confidential under this Agreement (a) pursuant to litigation or
in response to lawful process or subpoena or other valid or enforceable order of
a court of competent jurisdiction, (b) if required by rule or regulation of the
SEC or the New York Stock Exchange, including without limitation in any filings
required by any Authorities (it being acknowledged and agreed that Contributor
or its Affiliates and the Partnership or its Affiliates shall have the right to
publicly file this Agreement and the other agreements entered into in connection
with this Agreement with the SEC or other relevant Authorities if required in
the judgment of its outside counsel), (c) if such information was obtained from
sources other than the other party or its agents and not, to such party’s actual
knowledge after reasonable inquiry, in violation of a confidentiality agreement,
(d) in connection with the enforcement of this Agreement, (e) in connection with
such party’s regular and customary financial and other reporting, or (f)
pursuant to a press release related to either the execution and delivery of this
Agreement (and the other agreements related hereto) or the Closing. In
determining whether a disclosure contemplated in the preceding sentence is
required by law or by rule or regulation of the SEC or the New York Stock
Exchange, the disclosing party is entitled to rely upon the advice of counsel
given in good faith. The provisions of this Article XII will survive the Closing
or termination of this Agreement and are in addition to any separate
confidentiality agreement executed by the Parties or their Affiliates. The
Confidentiality Agreement dated as of January 9, 2014, by and between Vornado
Realty Trust and the Trust, shall terminate upon execution of this Agreement by
all Parties hereto (but such termination shall not impair any claims Vornado
Realty Trust may have under such Confidentiality Agreement for any breaches
thereof by the Trust prior to the termination of such Confidentialty Agreement).
ARTICLE XIII
REMEDIES
Section 13.1    Failure to Satisfy Redevelopment Condition.
(a)    In the event the Closing and the transactions contemplated hereby do not
occur as herein provided by the Outside Date as a result of the failure of the
Redevelopment Condition to be satisfied by the Outside Date (as it may be
extended in accordance with this Agreement), and the Partnership has not
defaulted on its obligations in a manner that has caused a failure of any of the
conditions precedent in Section 9.2 to be satisfied by the Outside Date, the
Partnership may, as its sole and exclusive remedy for such failure, elect any
one of the following options by proving written notice of such election to
Contributor:
(i)    if the Redevelopment Condition has not been satisfied by the Outside Date
as a result of the occurrence of a Force Majeure Event (other than a Major
Casualty, which shall be governed by the provisions of Section 11.1), the
Partnership may either:
(x)    terminate this Agreement by written notice to Contributor, in which case
Contributor shall promptly (and in any event within five (5) Business Days
following its receipt of a termination notice) reimburse the Partnership for its
and its Affiliates’ reasonable out-of-pocket costs and expenses incurred in
connection with this Agreement and the transactions contemplated hereby (but
such amount may not exceed two million dollars ($2,000,000.00)) (the “Expense
Reimbursement Amount”); or
(y)    waive the Redevelopment Condition and consummate the Closing, in which
case the Consideration payable by the Partnership shall be reduced by the sum of
(1) the aggregate amount reasonably estimated in good faith by

-60-



--------------------------------------------------------------------------------




Contributor as being required to be paid or incurred following the Closing in
order to Fully Complete the Redevelopment (the “Remaining Completion Amount”),
provided that the Remaining Completion Amount for purposes of this subclause
shall not be greater than the sum of (A) the amount of the Construction Budget
remaining to be paid or incurred as of the Outside Date plus (B) fifteen million
dollars ($15,000,000) (such sum, the “Force Majeure Remaining Completion Cap”),
and (2) the Expense Reimbursement Amount (which reduction shall be allocated
among the forms of Consideration described in Sections 3.1(a), (b) and (c) on a
pro rata basis); or
(z)     subject to the approval of Contributor in its sole discretion, waive the
Redevelopment Condition and consummate the Closing without any reduction in the
Consideration, subject to Contributor’s continuing obligation to Fully Complete
the Redevelopment pursuant to Section 7.5;
(ii)    if the Redevelopment Condition has not been satisfied by the Outside
Date due to any reason other than the occurrence of a Force Majeure Event, the
Partnership may either:
(x)    terminate this Agreement by written notice to Contributor, in which case
Contributor shall promptly (and in any event within five (5) Business Days
following its receipt of a termination notice) pay to the Partnership the
Expense Reimbursement Amount plus, as liquidated damages, the amount of fifteen
million dollars ($15,000,000.00); or
(y)    waive the Redevelopment Condition and consummate the Closing, in which
case the Consideration payable by the Partnership shall be reduced by the sum of
(1) the lesser of the Remaining Completion Amount and the Force Majeure
Remaining Completion Cap and (2) the Expense Reimbursement Amount (which
reduction shall be allocated among the forms of Consideration described in
Sections 3.1(a), (b) and (c) on a pro rata basis); or
(z)    subject to the approval of Contributor in its sole discretion, waive the
Redevelopment Condition and consummate the Closing without any reduction in the
Consideration, subject to Contributor’s continuing obligation to Fully Complete
the Redevelopment pursuant to Section 7.5.
(b)    If the Partnership elects the option set forth in Section 13.1(a)(i)(y),
13.1(a)(ii)(y), the Parties shall cooperate and use commercially reasonable
efforts to effectuate the transition of the Redevelopment from Contributor to
PREIT Newco, and if the amount actually required to be paid or incurred
following the Closing in order to Fully Complete the Redevelopment exceeds the
Remaining Completion Amount (but subject to the Force Majeure Remaining
Completion Cap), then Contributor shall indemnify and pay or reimburse such
excess amount to the Partnership promptly (and in any event within five (5)
Business Days) following its receipt of any invoice in respect of such amount
(or any portion of such amount).
(c)    Notwithstanding the foregoing, nothing contained in this Section 13.1 or
Section 11.1 will limit the Partnership’s remedies at law, in equity or as
herein provided in pursuing remedies for any breach by Contributor of any of the
Termination Surviving Obligations or Closing Surviving Obligations.

-61-



--------------------------------------------------------------------------------




Section 13.2    Other Defaults by Contributor. If, notwithstanding the
Partnership’s willingness and ability to close and satisfaction of all
conditions precedent thereto, the Closing and the consummation of the
transactions contemplated herein do not occur by the Outside Date as provided
herein by reason of Contributor’s failure, inability or refusal to deliver the
Deeds or any other closing deliverable Contributor is required to deliver at the
Closing pursuant to Section 10.3, the Partnership may, as its sole and exclusive
remedy, (i) terminate this Agreement by written notice to Contributor or (ii)
seek to enforce the Partnership’s right to specific performance by Contributor
of its obligations under this Agreement; provided that if a court of competent
jurisdiction has determined that specific performance of this Agreement is not
an available remedy because of a wrongful sale or conveyance of the Real
Property to a third party by Contributor or Contributor’s wrongful grant of a
mortgage on the Real Property, then the Partnership’s remedies shall not be
limited by this Section 13.2. If the Partnership elects to terminate this
Agreement pursuant to the foregoing clause (i), Contributor shall pay to the
Partnership the Expense Reimbursement Amount. Notwithstanding the foregoing,
nothing contained in this Section 13.2 will limit the Partnership’s remedies at
law, in equity or as herein provided in pursuing remedies for any breach by
Contributor of any of the Termination Surviving Obligations.
Section 13.3    Default by the Partnership.
(a)    If, notwithstanding Contributor’s willingness and ability to close and
satisfaction of all conditions precedent thereto (except the condition set forth
in Section 9.2(e)), the Closing and the consummation of the transactions
contemplated herein do not occur by the Outside Date as provided herein by
reason of (i) the Partnership’s failure, inability or refusal to deliver the
Units, the Cash Amount or any other closing deliverable the Partnership is
required to deliver at the Closing pursuant to Section 10.2, or (ii) the
condition set forth in Section 9.2(e) not having been satisfied, then
Contributor may elect to terminate this Agreement; provided, however, that any
such termination shall not be effective unless and until Contributor shall have
(x) given the Partnership prior written notice indicating its election to
terminate this Agreement under this Section 13.3 and indicating the default or
failure of the Partnership giving rise to such termination right, and (y)
afforded the Partnership a period of twenty (20) days to seek to cure the
default or failure that gave rise to such termination right, which period may be
extended by the Partnership for an additional ten (10) days in the aggregate
with respect to any matter which is susceptible of cure and cannot be cured by
the payment of money, the authorization and issuance of the Units or the
delivery of executed documents by the Partnership and its Affiliates. The
Parties hereby agree that upon termination of this Agreement pursuant to this
Section 13.3(a), (A) Contributor shall have the right to draw on and retain the
Deposit L/C(s) and, if still held in the Deposit Escrow Account, the Initial
Cash Deposit or Cash Deposit, in an aggregate amount of Forty Six Million and
Five Hundred Thousand Dollars ($46,500,000.00) (the “Liquidated Damages
Amount”), (B) the Liquidated Damages Amount is a reasonable estimate of the
total net detriment Contributor would suffer as a result of the Partnership’s
default in its obligations and failure to close the transaction contemplated by
this Agreement, and (C) the Parties shall have no further rights or obligations
hereunder, except with respect to the Termination Surviving Obligations.
Notwithstanding the foregoing provisions of this Section 13.3(a), if the
condition set forth in Section 9.2(e) has not been satisfied as a result of a
breach of the representation and warranty set forth in Section 8.2(k) due to a
Partnership Material Adverse Effect occurring after the Effective Date (and all
of the other conditions set forth in Section 9.2 have been satisfied (unless the
failure to be so satisfied is due to such Partnership Material Adverse Effect))
or has not been satisfied due to a change in Governmental Regulations, and
Contributor exercises its right to terminate this Agreement pursuant to this
Section 13.3, then the Liquidated Damages Amount shall be Two Million Dollars
($2,000,000.00). In the event of a termination of this Agreement where
Contributor is entitled to receive the Liquidated Damages Amount pursuant to
this Section 13.3(a), Contributor’s right to receive payment of the Liquidated
Damages Amount shall be the sole and exclusive remedy (whether at law, in
equity, in contract, in tort or otherwise) of Contributor, VRLP and their
Affiliates for any default or failure of the

-62-



--------------------------------------------------------------------------------




Partnership resulting in the failure of consummation of the Closing, and
Contributor and VRLP expressly waive their rights to seek damages or specific
performance in the event of the Partnership’s default and failure to consummate
the Closing, except with respect to the Termination Surviving Obligations.
Contributor’s right to draw on and retain the Deposit L/C(s) and, if still held
in the Deposit Escrow Account, the Initial Cash Deposit or Cash Deposit in an
aggregate amount equal to the Liquidated Damages Amount, is not intended as a
forfeiture or penalty but is intended to constitute liquidated damages to
Contributor.
(b)    Notwithstanding the foregoing, nothing contained in this Section 13.3
will limit Contributor’s remedies at law, in equity or as herein provided in
pursuing (x) Contributor’s actual damages (including attorneys’ fees and costs)
in addition to the liquidated damages referred to above if the Partnership
records a lis pendens or other lien against the Property or intentionally
interferes with or makes any attempt to interfere with Contributor selling the
Property to another party, including seeking an injunction or similar relief,
where the Partnership is in default under this Agreement for failure to close,
notwithstanding Contributor’s willingness and ability to close and satisfaction
of all conditions precedent thereto, or (y) remedies for any breach by the
Partnership of any of the Termination Surviving Obligations.
Section 13.4    Termination for Changes in Tax Laws. If Contributor determines
that a change in the Code, the Treasury Regulations promulgated thereunder, or
any other applicable Governmental Regulation may prevent the Partnership or
Contributor from reporting the transactions contemplated by Article III
consistently with Section 3.9(a), the Parties shall work together in good faith
for a period of thirty (30) days (i) to postpone any Closing that would
otherwise occur during the thirty (30) day period to immediately after such
period and (ii) to agree on an equitable adjustment to the terms of the
transaction without changing in any material respect the benefits, rights, and
obligations of the parties hereunder, except that Contributor hereby agrees that
it will accept the substitution of up to twenty million dollars ($20,000,000.00)
in value of Preferred Units (valued at the per-unit liquidation preference of
such Preferred Units) in exchange for an equivalent reduction of up to twenty
million dollars ($20,000,000.00) of the Cash Amount or of the assumption of
Vornado Debt in Section 3.7. If, after such thirty (30) day period, Contributor
determines, based on a “reasonable basis” opinion provided by Roberts & Holland
LLP to Contributor and the Partnership, on which the Partnership shall be
entitled to rely, that both the transactions and the restructured transactions
in the preceding sentence give rise to taxable income or gain to Contributor,
Contributor may elect to terminate this Agreement by providing written notice of
such election to the Partnership and paying ten million dollars ($10,000,000.00)
to the Partnership concurrently with, and as a condition to the effectiveness
of, the termination of this Agreement pursuant to this Section 13.4. In the
event of any such termination, Contributor shall return the Deposit L/C(s) and,
if still held in the Deposit Escrow Account, the Initial Cash Deposit or Cash
Deposit to the Partnership and neither Contributor nor the Partnership will have
any further obligation under this Agreement, except for the Termination
Surviving Obligations.
Section 13.5    No Consequential Damages. Notwithstanding anything to the
contrary herein, in no event shall either the Partnership or Contributor be
liable for consequential, incidental, special or punitive damages whether in
contract, tort or under any other legal or equitable principle.
Section 13.6    Return of Deposit L/C(s), Initial Cash Deposit or Cash Deposit.
In all instances in which this Agreement terminates pursuant to the terms
hereof, other than a termination pursuant to Section 13.3(a), the Partnership
shall be entitled to receive the Deposit L/C(s) and, if still held in the
Deposit Escrow Account, the Initial Cash Deposit or Cash Deposit, and
Contributor shall take all actions required to effectuate such return and
payment to the Partnership. In the case of a termination pursuant to Section
13.3(a) where the Liquidated Damages Amount is less than the aggregate amount of
Deposit L/C(s), the Initial Cash Deposit and Cash Deposit then held in the
Deposit Escrow Account, the

-63-



--------------------------------------------------------------------------------




Partnership shall be entitled to receive the difference between such aggregate
amount and the Liquidated Damages Amount, and Contributor shall take all actions
required to effectuate such return and payment to the Partnership at or as soon
as reasonably possible (and in any event no later than one (1) Business Day)
after termination of this Agreement.
Section 13.7    Survival. The provisions of this Article XIII shall survive
Closing or the earlier termination of this Agreement.
ARTICLE XIV
NOTICES
Section 14.1    Notices.
(a)    All notices or other communications required or permitted hereunder shall
be in writing, and shall be given by any nationally recognized overnight
delivery service with proof of delivery, or by emailed .pdf transmission
(provided that either such transmission is confirmed by the recipient or by an
electronic “read receipt” notification, or a confirming copy is simultaneously
sent by a nationally recognized overnight delivery service), sent to the
intended addressee at the address set forth below, or to such other address or
to the attention of such other person as the addressee will have designated by
written notice sent in accordance herewith. Unless changed in accordance with
the preceding sentence, the addresses for notices given pursuant to this
Agreement will be as follows:
If to Contributor:    Franconia Two, L.P.
c/o Vornado Realty Trust
888 Seventh Avenue
New York, New York 10019
    Attn.: Executive Vice President – Co-Head of Acquisitions
and Capital Markets
Phone: 212-894-7008
Email: mfranco@vno.com


with copies to:    Vornado Realty Trust
888 Seventh Avenue
New York, New York 10019
    Attn.: Executive Vice President – Retail
Phone: 212-894-7976
Email: rminutoli@vno.com


Vornado Realty Trust
210 Route 4 East
Paramus, New Jersey 07652
Attn.: Executive Vice President – Finance and Chief
         Administrative Officer
Phone: 201-587-7402
Email: jmacnow@vno.com


Vornado Realty Trust
888 Seventh Avenue
New York, New York 10019
Attn.: Corporation Counsel
    

-64-



--------------------------------------------------------------------------------




Phone: 212-894-7050
Email: arice@vno.com    


210 Route 4 East
Paramus, New Jersey 07652
Attn.: Vice President – Retail General Counsel
Phone: 201-587-1000 x.2020
Email: smorrow@vno.com


Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attn.: Arthur S. Adler
Phone: 212-558-3960
Email: adlera@sullcrom.com


If to Contributor     Franconia Two, L.P.
pursuant to    c/o Vornado Realty Trust
Section 3.9(c):    210 Route 4 East
Paramus, New Jersey 07652
Attn.: Tax Director
Phone: 201-587-7404
Email: cstern@vno.com




If to the Partnership:     PREIT Associates, L.P.
c/o Pennsylvania Real Estate Investment Trust
    200 South Broad Street
    Philadelphia, Pennsylvania 19102-3803
    Attn: Bruce Goldman
Mario C. Ventresca, Jr.
    Phone: 215-875-0780
215-875-0703
Email: goldmanb@preit.com
ventresm@preit.com


with a copy to:     Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York 10019
Attn.: Robin Panovka
Karessa L. Cain
Phone: 212-403-1000
    Email: RPanovka@wlrk.com
KLCain@wlrk.com


Notices given by (i) overnight delivery service as aforesaid shall be deemed
received and effective on the first Business Day following such dispatch (if
dispatched on a Business Day sufficiently timely for next day delivery) and (ii)
emailed .pdf transmission as aforesaid shall be deemed given at the time and on
the date of machine transmittal provided same is sent and confirmation of
receipt is received by the sender prior to 5:00 p.m. Eastern Time on a Business
Day (if sent later, then notice shall be deemed given on the

-65-



--------------------------------------------------------------------------------




next Business Day). Notices may be given by counsel for the Parties described
above, and such notices shall be deemed given by said party, for all purposes
hereunder.


ARTICLE XV
ASSIGNMENT AND BINDING EFFECT; TRANSFER OF REAL PROPERTY
Section 15.1    Assignment; Binding Effect. No Party may assign its rights under
this Agreement to any other Person, and any purported assignment in
contravention of the foregoing provisions shall be null and void and of no force
and effect. The provisions of this Section 15.1 will survive the Closing or
termination of this Agreement.
Section 15.2    Transfer of Real Property. Following the Closing and until the
Earnout Payment Date, PREIT Newco and the Partnership may not, without the prior
written approval of Contributor in Contributor’s sole discretion, directly or
indirectly, voluntarily, involuntarily, or by operation of law, sell, transfer,
ground lease, assign or otherwise convey or grant any interest in (each, a
“Transfer”) the Real Property or the Improvements, or any portion thereof,
except for (i) a Transfer to the Partnership, PREIT Newco or a majority-owned
(with respect to voting power) and controlled subsidiary of the Partnership or
(ii) a Transfer of direct or indirect ownership interests in the Partnership or
the Trust (including a merger, consolidation or other business combination with,
or any transfer of interests in, the Trust or the Partnership, provided that if
the Partnership is not the surviving entity of such a merger, consolidation or
business consolidation, the surviving entity expressly assumes all of the
obligations of the Partnership hereunder), (iii) a Lease as provided for herein,
including any ground lease entered into with a Tenant of an outparcel or “pad”
in the ordinary course of business, (iv) any such Transfer that would constitute
a Lien (as defined in the Existing Credit Agreements) on the Real Property or
the Improvements, or any portion thereof, as security for Indebtedness (as
defined in the Existing Credit Agreements) of the Partnership or its Affiliates,
or (v) a mortgage, pledge of a direct or indirect equity interest in the
Partnership or PREIT Newco or their Affiliates or other security interest in the
Real Property and the Improvements or the proceeds thereof to an Institutional
Lender to secure bona fide indebtedness for borrowed money, together with the
bona fide foreclosure of any such lien, pledge or security interest or any deed
in lieu of such foreclosure or any other exercise of remedies by any such
Institutional Lender in connection with any such indebtedness (but the foregoing
is not intended to relieve the Partnership or PREIT Newco of any liability or
obligation under the Tax Protection Agreement as a result of such foreclosure or
exercise of remedies). The provisions of this Section 15.2 will survive the
Closing.
ARTICLE XVI
BROKERAGE; VRLP GUARANTEE
Section 16.1    Brokers. The Partnership and Contributor represent, each to the
other, that it has not dealt with brokers, finders or salesmen in connection
with this transaction and agrees to indemnify, defend and hold the other party
harmless from and against any and all loss, cost, damage, liability or expense,
including reasonable attorneys’ fees, which such other party may sustain, incur
or be exposed to by reason of any breach of the foregoing warranty and
representations. The provisions of this Article XVI will survive the Closing or
termination of this Agreement.
Section 16.2    VRLP Guarantee. In order to induce the Partnership and PREIT
Newco to enter into this Agreement and for other good and valuable
consideration, VRLP hereby irrevocably guarantees the due and punctual
performance and observance by Contributor of its obligations, commitments,
undertakings and warranties contained in this Agreement (the “Guaranteed
Obligations”), subject, in each case, to all of the terms, provisions and
conditions herein. The Partnership shall not be required to seek recovery
pursuant to any set-off of any amounts payable under this Agreement or otherwise
prior to seeking

-66-



--------------------------------------------------------------------------------




recovery from VRLP. The Partnership may (on behalf of the Purchaser Indemnified
Parties), at its sole option, elect to assert a claim pursuant to this Section
16.2 against VRLP with respect to the Guaranteed Obligations prior to,
concurrently with or following the assertion of a claim against Contributor with
respect to the Guaranteed Obligations. VRLP hereby acknowledges that by reason
of its relationship with Contributor, VRLP will derive a substantial benefit
from the transactions contemplated by this Agreement. VRLP hereby further
acknowledges that the validity of this Section 16.2 and VRLP’s obligations
hereunder shall not be affected or impaired by reason of any amendment, waiver,
indulgence, forbearance or other variance under or in respect of this Agreement,
or any bankruptcy, insolvency, receivership or other such claims, action or
proceeding relating to Contributor or the Real Property. Until all amounts or
property which may be or become payable or deliverable pursuant to any of the
Guaranteed Obligations have been irrevocably paid in full, or delivered
unconditionally, VRLP shall not by virtue of this guarantee be subrogated to any
right of the Partnership or PREIT Newco or claim in competition with them
against Contributor.
Section 16.3    Representations and Warranties of VRLP. VRLP represents and
warrants to the Partnership the following:
(a)    VRLP is a limited partnership duly organized and validly existing under
the laws of the State of Delaware and has the requisite power and authority
necessary to enter into, deliver and perform its obligations pursuant to this
Agreement.
(b)    The execution, delivery and performance by VRLP of this Agreement have
been duly and validly authorized by all requisite corporate, limited partnership
or similar action, and no other actions or proceedings on the part of VRLP or
its equityholders are necessary to authorize this Agreement, and no other action
on the part of VRLP or any other Person is necessary to authorize the execution,
delivery and performance of this Agreement.
(c)    This Agreement has been duly executed and delivered by VRLP and
constitutes a valid and binding obligation of VRLP enforceable against VRLP in
accordance with its terms, except that such enforceability may be limited by (a)
bankruptcy, insolvency, reorganization, moratorium or other similar laws, or by
equitable principles, relating to or limiting the rights of creditors generally
and (b) limitations imposed by law or equitable principles upon the availability
of specific performance, injunctive relief or other equitable remedies.
(d)    The execution, delivery and performance of this Agreement does not and
shall not violate or conflict with or result in any breach of any of the
provisions of, constitute a default (or any event that, with notice or lapse of
time or both, would constitute a default) under, result in a violation of, give
rise to any right of termination, cancellation, imposition of fees or penalties
under, require the consent of or notice to any Person pursuant to, or cause or
permit the acceleration or imposition of any obligation under, the provisions of
any agreement or contract to which VRLP is a party or by which any of VRLP’s
property or assets are bound or affected, any Governmental Regulation to which
VRLP is subject or the provisions of its organizational documents.
(e)    VRLP has Beneficial Ownership, directly or indirectly through one or more
wholly owned subsidiaries of VRLP, of one hundred percent (100%) of the issued
and outstanding capital stock of Contributor.



-67-



--------------------------------------------------------------------------------




ARTICLE XVII
MISCELLANEOUS
Section 17.1    Waivers. No waiver of any breach of any covenant or provisions
contained herein will be deemed a waiver of any preceding or succeeding breach
thereof or of any other covenant or provision contained herein. No extension of
time for performance of any obligation or act will be deemed an extension of the
time for performance of any other obligation or act.
Section 17.2    Time of the Essence. TIME IS OF THE ESSENCE WITH RESPECT TO ALL
TIME PERIODS AND DATES FOR PERFORMANCE SET FORTH IN THIS AGREEMENT.
Section 17.3    Intentionally Omitted.
Section 17.4    Arbitration. If the Parties disagree on any equitable adjustment
as provided in Section 3.4(c) or the amount of the Earnout as provided in
Section 3.5, either Party may initiate arbitration proceedings to determine the
same by providing written notice to the other party within ten (10) Business
Days following the initiating Party’s notification to the other Party of
occurrence of the event giving rise to the need for adjustment or the Earnout
Payment Date, respectively. Such notice shall set out in reasonable detail the
amounts, proposed adjustment and/or calculations disputed by such party, and the
arbitration proceedings shall be limited to resolving such identified items.
Such arbitration proceedings shall be conducted in accordance with and subject
to the rules and practices of The American Arbitration Association under its
Commercial Arbitration Rules from time to time in force. Within five (5)
Business Days of delivery by a Party of a written dispute notice referenced
above, each of Contributor and the Partnership shall appoint (i) in the case of
a dispute pursuant to Section 3.4(c), an accountant or finance professional with
at least ten (10) years’ experience in the valuation of equity securities, and
(ii) in the case of a dispute pursuant to Section 3.5, a commercial real estate
broker or appraiser with at least ten (10) years’ experience in the valuation of
similar retail properties in the United States, and in each case the Parties’
appointees shall jointly select an arbitrator with the same requisite
qualifications; if the two appointees cannot agree on an arbitrator after five
(5) Business Days, they shall apply to the president of the American Arbitration
Association or his or her designee to select an arbitrator, which selection
shall be binding on the Parties. The Parties shall complete all submissions to
the arbitrator no later than forty-five (45) days after his or her selection,
and the arbitrator shall render a decision within thirty (30) days of receipt of
final submissions by the Parties. The arbitrator shall be bound by, and shall
not have the power to modify, the provisions of this Agreement. Nothing in this
Section 17.4 is intended to be or to be construed as a waiver of a party’s right
to any remedy set forth elsewhere in this Agreement or that may not be enforced
by means of arbitration. This provision shall survive the Closing.
Section 17.5    Construction. Headings at the beginning of each Article and
Section are solely for the convenience of the Parties and are not a part of this
Agreement. This Agreement will not be construed as if it had been prepared by
one of the Parties, but rather as if both Parties had prepared the same. All
exhibits and schedules referred to in this Agreement are attached and
incorporated by this reference, and any capitalized term used in any exhibit or
schedule which is not defined in such exhibit or schedule will have the meaning
attributable to such term in the body of this Agreement. Unless the express
context otherwise requires, (a) the words “hereof”, “herein”, and “hereunder”
and words of similar import, when used in this Agreement, shall refer to this
Agreement as a whole and not to any particular provision of this Agreement; (b)
the terms defined in the singular have a comparable meaning when used in the
plural, and vice versa, and the singular forms of nouns, pronouns and verbs
shall include the plural and vice versa; (c) any references herein to “$” are to
United States Dollars; (d) any references herein to a specific Section, Schedule
or Exhibit shall refer, respectively, to Sections, Schedules or Exhibits of this
Agreement; (e) any

-68-



--------------------------------------------------------------------------------




references to any agreement, document or instrument means such agreement,
document or instrument as amended or otherwise modified from time to time in
accordance with the terms thereof and, if applicable, hereof; (f) any use of the
words “or”, “either” or “any” shall not be exclusive; (g) wherever the word
“include,” “includes,” or “including” is used in this Agreement, it shall be
deemed to be followed by the words “without limitation”; and (h) references
herein to any gender include each other gender. Wherever in this Agreement a
party is required to use “commercially reasonable” efforts, the fulfillment of
such requirement shall not obligate such party to initiate litigation or declare
an event of default with respect to a Tenant under a Lease.
Section 17.6    Counterparts. This Agreement may be executed in multiple
counterparts, each of which, when assembled to include a signature for each
party contemplated to sign this Agreement, will constitute a complete and fully
executed original. All such fully executed original counterparts will
collectively constitute a single agreement. This Agreement may be executed by
“.pdf” signatures and a “.pdf” of a signature shall have the same legal effect
as an originally drawn signature.
Section 17.7    Severability. If any term or other provision of this Agreement
is invalid, illegal, or incapable of being enforced by any rule of law or public
policy, all of the other conditions and provisions of this Agreement will
nevertheless remain in full force and effect.
Section 17.8    Business Days. In the event the date on which any Person is
required to take any action is not a Business Day, the action will be taken on
the next succeeding Business Day.
Section 17.9    Entire Agreement. This Agreement represents the final expression
of, and contains the entire agreement between, the Parties with respect to the
subject matter hereof and supersedes all prior understandings between the
Parties. This Agreement may not be modified, changed, supplemented or
terminated, nor may any obligations hereunder be waived, except by written
instrument, signed by the party to be charged or by its agent duly authorized in
writing, or as otherwise expressly permitted herein.
Section 17.10    Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO A
CONTRACT EXECUTED AND PERFORMED IN THE STATE OF NEW YORK, WITHOUT GIVING EFFECT
TO THE CONFLICTS OF LAW PRINCIPLES THEREOF; PROVIDED, THAT, NOTWITHSTANDING THE
FOREGOING, THE DEEDS, THE ASSIGNMENT OF OPERATING AGREEMENT, THE ASSIGNMENT OF
GROUND LEASE AND ANY ACTION FOR SPECIFIC PERFORMANCE SHALL BE GOVERNED AND
CONSTRUED UNDER THE INTERNAL LAWS OF THE COMMONWEALTH OF VIRGINIA. ANY ACTION
ARISING OUT OF THIS AGREEMENT MUST BE COMMENCED BY THE PARTNERSHIP OR
CONTRIBUTOR IN THE STATE COURTS OF THE STATE OF NEW YORK AND EACH PARTY HEREBY
CONSENTS TO THE JURISDICTION OF SUCH COURTS IN ANY SUCH ACTION AND TO THE LAYING
OF VENUE THEREIN. VENUE SHALL BE EITHER IN THE CITY, COUNTY AND STATE OF NEW
YORK; PROVIDED, THAT THE FOREGOING SHALL NOT LIMIT OR IMPAIR THE ENFORCEMENT OF
A JUDGMENT IN ANY OTHER JURISDICTION.
Section 17.11    No Recording. The Parties agree that neither this Agreement nor
any affidavit or memorandum concerning it will be recorded and any recording of
this Agreement or any such affidavit or memorandum by the Partnership will be
deemed a default by the Partnership hereunder (but, for the avoidance of doubt,
any disclosure or filing of this Agreement in accordance with Section 12.1 shall
not be a violation of this Section 17.11).

-69-



--------------------------------------------------------------------------------




Section 17.12    Further Actions. The Parties agree to execute such instructions
to the Title Company and such other instruments and to do such further acts as
may be reasonably necessary to carry out the provisions of this Agreement. This
provision shall survive the Closing.
Section 17.13    No Partnership. Notwithstanding anything to the contrary
contained herein, except insofar as Contributor shall become a limited partner
of the Partnership upon delivery of the Units, this Agreement shall not
otherwise be deemed or construed to make the Parties partners or joint
venturers, it being the intention of the Parties to merely create the
relationship of Contributor and the Partnership with respect to the Property to
be conveyed as contemplated hereby.
Section 17.14    Limitations on Benefits. It is the explicit intention of the
Partnership and Contributor that no person or entity other than the Partnership
and Contributor and their permitted successors and assigns is or shall be
entitled to bring any action to enforce any provision of this Agreement against
any of the Parties, and the covenants, undertakings and agreements set forth in
this Agreement shall be solely for the benefit of, and shall be enforceable only
by, the Partnership and Contributor or their respective successors and assigns
as permitted hereunder. Except as set forth in this Section 17.14, nothing
contained in this Agreement shall under any circumstances whatsoever be deemed
or construed, or be interpreted, as making any third party a beneficiary of any
term or provision of this Agreement or any instrument or document delivered
pursuant hereto, and the Partnership and Contributor expressly reject any such
intent, construction or interpretation of this Agreement.
Section 17.15    Tax Protest. If as a result of a protest of any real property
Taxes relating to the Property for any full tax year ending prior to the year of
the Closing any refund of any real property or other Tax relating to the
Property for such tax year is obtained, such refund shall be for the account of
Contributor after first providing for payment of costs of collection (including
attorneys’ fees and disbursements and any income or other Taxes imposed with
respect to such refund) and adjustments owed Tenants under the Leases. If as a
result of a protest of any real property Taxes relating to the Property for the
tax year that includes the Closing any refund of any real property or other Tax
relating to the Property for such year is obtained, such refund shall be
prorated between Contributor and the Partnership based upon their respective
periods of ownership of the Property during the year of the Closing, after first
providing for payment of costs of collection (including attorneys’ fees and
disbursements and any income or other Taxes imposed with respect to such refund)
and adjustments owed Tenants under the Leases. The Parties agree that
Contributor shall have the right to file, maintain, control and settle any
protest of real property Taxes relating to the Property for any full tax year
ending prior to the year of the Closing if such Taxes (x) were paid by
Contributor prior to the Closing, (y) taken into account as a Proration Item for
the credit of the Partnership pursuant to Section 10.4 or (z) for which
Contributor has indemnified the Partnership pursuant to this Agreement, and the
Partnership shall cooperate in connection therewith. The Partnership shall have
the right to file, maintain, control and settle any protest of real property
Taxes relating to the Property other than any protest described in the
immediately preceding sentence, and Contributor shall cooperate in connection
therewith. Anything above to the contrary notwithstanding, the foregoing
provisions of this Section 17.15 shall not apply to any refund of real property
or other Taxes (a) to the extent such refund was taken into account as a
Proration Item for the credit of Contributor pursuant to Section 10.4 or (b)
which Taxes were paid by the Partnership or any of its Affiliates and were not
taken into account as a Proration Item for the credit of the Partnership
pursuant to Section 10.4 and for which Contributor has not indemnified the
Partnership, and such refund shall be solely for the account of and shall belong
to the Partnership. This provision shall survive the Closing.
Section 17.16    Waiver of Jury Trial. Contributor and the Partnership each
hereby knowingly and unconditionally waive any and all right to demand a jury
trial in any action for the interpretation or enforcement of this Agreement.
This provision shall survive the Closing.

-70-



--------------------------------------------------------------------------------




Section 17.17    Attorneys’ Fees. If either party brings an action to enforce
its rights under this Agreement (whether in court or by arbitration), the
prevailing party in the action shall be entitled to recover its reasonable costs
and expenses, including reasonable attorneys’ fees, incurred in connection with
such action, including any appeal of such action. This provision shall survive
the Closing.
Section 17.18    Independent Counsel. The Partnership and Contributor each
acknowledge that: (i) they have been represented by independent counsel in
connection with this Agreement; (ii) they have executed this Agreement with the
advice of such counsel; and (iii) this Agreement is the result of negotiations
between the Parties and the advice and assistance of their respective counsel.
The fact that this Agreement was prepared by Contributor’s counsel as a matter
of convenience shall have no import or significance. Any uncertainty or
ambiguity in this Agreement shall not be construed against either party on the
grounds that such party’s counsel drafted this Agreement in whole or in part.
This provision shall survive the Closing.
[Signature pages follow]



-71-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Contributor, the Partnership and the other Parties have
respectively executed this Agreement as of the Effective Date.


PREIT Associates, L.P.


By:
Pennsylvania Real Estate Investment Trust, its General Partner



By:    /s/ Bruce Goldman
Name: Bruce Goldman
Title: Executive Vice President - General Counsel and Secretary


PR Springfield Town Center LLC


By:    PREIT Associates, L.P., its Sole Member

By:    Pennsylvania Real Estate Investment Trust,
its General Partner




By:    /s/ Bruce Goldman
Name: Bruce Goldman
Title: Executive Vice President - General Counsel and Secretary








[Signatures continued on next page]











[Signature page to Contribution Agreement]


SC1:3564114.13

--------------------------------------------------------------------------------




Franconia Two, L.P.


By:
Franconia GP LLC





By:
/s/ Joseph Macnow

Name: Joseph Macnow
Title: Executive Vice President


Vornado Realty L.P.


By:
Vornado Realty Trust, its general partner





By:
/s/ Joseph Macnow

Name: Joseph Macnow
Title: Executive Vice President











[Signature page to Contribution Agreement]


SC1:3564114.13